Exhibit 10.4




EXECUTION VERSION






AMENDED AND RESTATED TERM LOAN AGREEMENT
DATED AS OF AUGUST 21, 2013
BY AND AMONG
COLUMBIA PROPERTY TRUST OPERATING PARTNERHIP, L.P.,
AS BORROWER,
J.P. MORGAN SECURITIES LLC
AND
PNC CAPITAL MARKETS LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT
AND
PNC BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENT
AND
REGIONS BANK,
U.S. BANK NATIONAL ASSOCIATION
AND
UNION BANK, N.A.
AS DOCUMENTATION AGENTS
AND


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5,
AS LENDERS



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
ARTICLE I. DEFINITIONS
1


          Section 1.1
Definitions
1


          Section 1.2
General; References to Times
30


          Section 1.3
Accounting Terms; GAAP
30


ARTICLE II. CREDIT FACILITY
31


          Section 2.1
Term Loans
31


          Section 2.2
[Reserved]
32


          Section 2.3
[Reserved]
32


          Section 2.4
Rates and Payment of Interest on Loans
32


          Section 2.5
Number of Interest Periods
32


          Section 2.6
Repayment of Loans
33


          Section 2.7
Optional Prepayments
33


          Section 2.8
Continuation
33


          Section 2.9
Conversion
34


          Section 2.10
Notes
34


          Section 2.11
[Reserved]
34


          Section 2.12
Extension of Termination Date
35


          Section 2.13
[Reserved]
35


          Section 2.14
Incremental Term Loans
35


          Section 2.15
Advances by Agent
36


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
36


          Section 3.1
Payments
36


          Section 3.2
Pro Rata Treatment
37


          Section 3.3
Sharing of Payments, Etc.
38


          Section 3.4
Several Obligations
38


          Section 3.5
Minimum Amounts
38


          Section 3.6
Fees
39


          Section 3.7
Computations
39


          Section 3.8
Usury
39


          Section 3.9
Agreement Regarding Interest and Charges
39


          Section 3.10
Statements of Account
40


          Section 3.11
Defaulting Lenders
40


          Section 3.12
Taxes
40


          Section 3.13
Interest Rate Protection Arrangements
44










i
A/75663178.5

--------------------------------------------------------------------------------





 
TABLE OF CONTENTS
(continued)
  
ARTICLE IV. YIELD PROTECTION, ETC.
44


 
          Section 4.1
Additional Costs; Capital Adequacy
44


 
          Section 4.2
Market Disruption and Alternate Rate of Interest
45


 
          Section 4.3
Illegality
46


 
          Section 4.4
Compensation
46


 
          Section 4.5
Affected Lenders
46


 
          Section 4.6
Treatment of Affected Loans
47


 
          Section 4.7
Change of Lending Office
48


 
          Section 4.8
Assumptions Concerning Funding of LIBOR Rate Loans
48


 
ARTICLE V. CONDITIONS PRECEDENT
48


 
          Section 5.1
Initial Conditions Precedent
48


 
          Section 5.2
Additional Conditions Precedent
50


 
          Section 5.3
Conditions as Covenants
51


 
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
51


 
          Section 6.1
Representations and Warranties
51


 
          Section 6.2
Survival of Representations and Warranties, Etc.
61


 
ARTICLE VII. AFFIRMATIVE COVENANTS
61


 
          Section 7.1
Preservation of Existence and Similar Matters
61


 
          Section 7.2
Compliance with Applicable Law and Contracts
62


 
          Section 7.3
Maintenance of Property
62


 
          Section 7.4
Conduct of Business
62


 
          Section 7.5
Insurance
62


 
          Section 7.6
Payment of Taxes and Claims
63


 
          Section 7.7
Visits and Inspections
63


 
          Section 7.8
Use of Proceeds
63


 
          Section 7.9
Environmental Matters
64


 
          Section 7.10
Books and Records
64


 
          Section 7.11
Further Assurances
64


 
          Section 7.12
Guarantors
65


 
          Section 7.13
REIT Status
65


 
          Section 7.14
Distribution of Income to the Borrower
65


 
          Section 7.15
Reporting Company
66


 
          Section 7.16
Maintenance of Rating
66


 
 
 
 
 
 
 
 
 
 
 
 




ii
A/75663178.5

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
  
ARTICLE VIII. INFORMATION
66


 
          Section 8.1
Quarterly Financial Statements
66


 
          Section 8.2
Year-End Statements
67


 
          Section 8.3
Compliance Certificate
68


 
          Section 8.4
Other Information
68


 
          Section 8.5
Additions and Substitutions to and Removals From Unencumbered Assets
70


 
ARTICLE IX. NEGATIVE COVENANTS
71


 
          Section 9.1
Financial Covenants
71


 
          Section 9.2
Indebtedness
71


 
          Section 9.3
[Reserved]
72


 
          Section 9.4
[Reserved]
72


 
          Section 9.5
Liens; Negative Pledges; Other Matters
72


 
          Section 9.6
Restricted Payments; Stock Repurchases
73


 
          Section 9.7
Merger, Consolidation, Sales of Assets and Other Arrangements
73


 
          Section 9.8
Fiscal Year
74


 
          Section 9.9
Modifications to Certain Agreements
74


 
          Section 9.10
Transactions with Affiliates
74


 
          Section 9.11
ERISA Exemptions
74


 
          Section 9.12
Restriction on Prepayment of Indebtedness
74


 
          Section 9.13
Modifications to Governing Documents
74


 
          Section 9.14
Occupancy of Unencumbered Assets
74


 
ARTICLE X. DEFAULT
75


 
          Section 10.1
Events of Default
75


 
          Section 10.2
Remedies Upon Event of Default
78


 
          Section 10.3
Allocation of Proceeds
79


 
          Section 10.4
[Reserved]
80


 
          Section 10.5
Performance by Agent    
80


 
          Section 10.6
Rights Cumulative
80


 
ARTICLE XI. THE AGENT
80


 
          Section 11.1
Authorization and Action
80


 
          Section 11.2
Agent’s Reliance, Etc.
81


 
          Section 11.3
Notice of Defaults
82


 
          Section 11.4
JPMorgan Chase Bank, N.A.
82


 
          Section 11.5
Approvals of Lenders
82










iii
A/75663178.5

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
  
          Section 11.6
Lender Credit Decision, Etc.
83


 
          Section 11.7
Indemnification of Agent
83


 
          Section 11.8
Successor Agent
84


 
          Section 11.9
Titled Agents
85


 
          Section 11.10
Other Loans by Lenders to Obligors
85


 
ARTICLE XII. MISCELLANEOUS
85


 
          Section 12.1
Notices
85


 
          Section 12.2
Expenses
88


 
          Section 12.3
Setoff
88


 
          Section 12.4
Governing Law; Litigation; Jurisdiction; Other Matters; Waivers
89


 
          Section 12.5
Successors and Assigns
90


 
          Section 12.6
Amendments
92


 
          Section 12.7
Nonliability of Agent and Lenders
93


 
          Section 12.8
Confidentiality
94


 
          Section 12.9
Indemnification
95


 
          Section 12.10
Termination; Survival
97


 
          Section 12.11
Severability of Provisions
97


 
          Section 12.12
[Reserved]
97


 
          Section 12.13
Counterparts
97


 
          Section 12.14
Obligations with Respect to Obligors and Subsidiaries
97


 
          Section 12.15
Limitation of Liability    
97


 
          Section 12.16
Entire Agreement
99


 
          Section 12.17
Construction
99


 
          Section 12.18
Time of the Essence
99


 
          Section 12.19
Patriot Act
99


 
          Section 12.20
Transitional Arrangements
99


 
 
 
 




iv
A/75663178.5

--------------------------------------------------------------------------------


SCHEDULES AND EXHIBITS


SCHEDULE I
Commitments
SCHEDULE CBD
CBD or Urban Infill Properties
SCHEDULE 6.1(b)
Ownership Structure
SCHEDULE 6.1(f)
Properties
SCHEDULE 6.1(g)
Existing Indebtedness
SCHEDULE 6.1(i)
Litigation
SCHEDULE 6.1(k)
Financial Statements
SCHEDULE 6.1(p)
Environmental Matters
SCHEDULE 6.1(y)
List of Unencumbered Assets
SCHEDULE 6.1(ee)
Eminent Domain Proceedings
SCHEDULE 12.20
Guarantors to be Released
EXHIBIT A
Form of Assignment and Acceptance Agreement
EXHIBIT B
Form of Contribution Agreement
EXHIBIT C
Form of Guaranty
EXHIBIT D
Form of Joinder Agreement
EXHIBIT E
Form of Notice of Borrowing
EXHIBIT F
Notice of Continuation
EXHIBIT G
Notice of Conversion
EXHIBIT H
[Reserved]
EXHIBIT I
[Reserved]
EXHIBIT J
Form of Note
EXHIBIT K
Form of Compliance Certificate
EXHIBIT L
Forms of U.S. Tax Compliance Certificates






i
A/75663178.5

--------------------------------------------------------------------------------


THIS AMENDED AND RESTATED TERM LOAN AGREEMENT (this “Agreement”) dated as of
August 21, 2013 by and among COLUMBIA PROPERTY TRUST OPERATING PARTNERSHIP, L.P.
(F/K/A WELLS OPERATING PARTNERSHIP II, L.P.), a Delaware limited partnership
(“Borrower”), each of the financial institutions initially a signatory hereto
together with their assignees pursuant to Section 12.5(d) (collectively, the
“Lenders” and individually a “Lender”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Agent”).
WHEREAS, the Borrower, the Agent, certain of the Lenders and certain other
lending institutions are parties to a Term Loan Agreement dated as of February
3, 2012, as amended by Amendment No. 1 dated as of March 29, 2012 and Amendment
No. 2 dated as of July 3, 2012 (as so amended, the “Existing Loan Agreement”),
pursuant to which such lenders provide a term loan facility to the Borrower;
WHEREAS, the Borrower, the Agent and the Lenders wish to amend and restate the
Existing Loan Agreement in its entirety as set forth herein;
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Existing Loan Agreement in its entirety and covenant and agree as follows:
ARTICLE 1. DEFINITIONS
Section 1.1 Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Additional Costs” has the meaning given to that term in Section 4.1.
“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Term Loans which shall be consistent with the applicable
provisions of this Agreement relating to New Term Loans otherwise satisfactory
to the Agent and the Borrower.
“Adjusted EBITDA” means as of any date of determination the sum of (a) EBITDA of
the Borrower for the immediately preceding calendar quarter less (b) the Capital
Reserve for such period.
“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with such Person. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise. In no event shall the Agent or
any Lender be deemed to be an Affiliate of the Borrower.
“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
for the Lenders under the terms of this Agreement, and any of its successors.
“Agent Parties” has the meaning given to that term in Section 12.1.
“Agreement Date” means the date as of which this Agreement is dated.
“Alternate Base Rate” means for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c)



--------------------------------------------------------------------------------




 
the LIBOR Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the LIBOR Rate for any day shall be based on
the rate displayed on page LIBOR01 of the Reuters screen (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day, unless such rate is not available pursuant to Section 4.2, in which case
the utilization of the LIBOR Rate for determining the Alternate Base Rate shall
be suspended. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the LIBOR Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the LIBOR Rate, respectively.
“Anti-Terrorism Laws” has the meaning given to that term in Section 6.1(hh).
“Applicable Credit Ratings” means the Borrower’s corporate credit or issuer
ratings (which may be a private rating) issued by S&P or Moody’s.
“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.
“Applicable Margin” means, for any day with respect to any Loans, the applicable
rate per annum set forth below under the caption “Base Rate - Applicable Margin”
or “LIBOR Rate - Applicable Margin”, as the case may be, based upon the Rating
of the Borrower in the table below:
RATINGS LEVEL
MOODY’S/
S&P APPLICABLE CREDIT RATING
BASE RATE - APPLICABLE
MARGIN
LIBOR RATE - APPLICABLE
MARGIN
Level I Rating
Baa1/BBB+
or higher
0.15%
1.15%
Level II Rating
Baa2/BBB
0.3%
1.3%
Level III Rating
Baa3/BBB-
0.5%
1.5%
Level IV Rating
Below Baa3/BBB-
0.95%
1.95%





For purposes hereof (A) if the Borrower has only one Rating, such Rating shall
determine pricing, (B) if the Borrower has two Ratings and the Ratings of the
Rating Agencies do not match, then the higher of two Applicable Credit Ratings
shall determine pricing; provided, however, that if the two Applicable Credit
Ratings are two gradations apart, then the rating that is between the two
differing Applicable Credit Ratings shall determine pricing and (C) if the
Applicable Credit Ratings established or deemed to have been established by the
Rating Agencies for such debt of the Borrower shall be changed (other than as a
result of change in the rating system of any such Rating Agency), such change
shall be effective as of the date on which it is first announced by the
applicable Rating Agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Agent and the Lenders pursuant to the
terms of the Loan Documents. Each change in the Applicable Margin under this
clause (i) shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such changes. If the rating system of a Rating Agency shall change, the
Borrower and the Requisite Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system of such Rating Agency, and
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change.



2
A/75663178.5

--------------------------------------------------------------------------------




The credit rating in effect on any date for the purposes hereof is that in
effect at the close of business on such date. If at any time the Borrower has no
Moody’s Rating and no S&P Rating, then the Applicable Margin shall be determined
by reference to (x) the Level IV Rating if the Debt to Total Asset Value Ratio
as of the end of the most recent fiscal quarter for which financial statements
are available is greater than thirty-five percent (35%) and (y) the Level III
Rating if the Debt to Total Asset Value Ratio as of the end of the most recent
fiscal quarter for which financial statements are available is equal to or less
than thirty-five percent (35%).


Any adjustment in the Applicable Margin shall be applicable to all existing
Loans.


Any recalculation of interest required by this provision shall survive
termination of this Agreement and this provision shall not in any way limit any
of the Agent’s and the Lenders’ other rights and remedies under the Loan
Documents.
“Approved Bond Transaction” means those real property projects and any other
real property developments (a) in which the Borrower, any Qualified Subsidiary
or any Guarantor acquires an interest as a lessee in real property subject to a
bond transaction encumbering the property wherein the Borrower, such Qualified
Subsidiary or such Guarantor is also the owner of the applicable bonds; (b)
pursuant to which rental payments of the Borrower, the applicable Qualified
Subsidiary or the applicable Guarantor as lessee ultimately run to the Borrower,
such Qualified Subsidiary or such Guarantor in the form of payments on the
applicable bonds and are in an amount that are equivalent (or nearly so) with
the required payments under the bonds; and (c) which lease (i) has a remaining
term of not less than twenty (20) years or provides a purchase option in favor
of the Borrower, the applicable Qualified Subsidiary or the applicable Guarantor
for the underlying land that is exercisable by the Borrower, such Qualified
Subsidiary or such Guarantor at the option of the Borrower, such Qualified
Subsidiary or such Guarantor, as appropriate, prior to or simultaneously with
the expiration of the lease and for a de minimus or nominal purchase price, (ii)
under which any required rental payment or other payment due under such lease
from the Borrower, the applicable Qualified Subsidiary or the applicable
Guarantor to the lessor have been assigned to secure the bonds held by the
Borrower, the applicable Qualified Subsidiary or the applicable Guarantor and no
payment default has occurred and no other default has occurred which would
permit the termination of the lease, (iii) where no party to such lease is the
subject of a Bankruptcy Event, (iv) contains customary provisions either (A)
protective of any lender to the lessee or (B) whereby the lessor expressly
agrees upon request to subordinate the lessor’s fee interest to the rights and
remedies of such a lender, (v) where the Borrower’s, the applicable Qualified
Subsidiary’s or the applicable Guarantor’s interest in the real property or the
lease is not subject to (A) any Lien other than Permitted Liens of the types
described in clauses (a), (c) and (d) of the definition of Permitted Liens and
the instruments securing the bonds held by the Borrower, the applicable
Qualified Subsidiary or the applicable Guarantor, and (vi) such lease and bond
documents permits reasonable transferability thereof (including the right to
sublease to occupancy tenants), in each case, documented and structured in a
manner satisfactory to the Agent in its reasonable discretion.
“Assignee” has the meaning given to that term in Section 12.5(d).
“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.
“Bankruptcy Code” means Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under

3
A/75663178.5

--------------------------------------------------------------------------------




any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency; or
(b) the commencement against such Person of an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or of any case, proceeding or other action for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its property or for the
winding up or liquidation of its affairs, and such involuntary case or other
case, proceeding or other action shall remain undismissed for a period of
ninety (90) consecutive days, or the repossession or seizure by a creditor of
such Person of a substantial part of its property; or (c) such Person shall
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its property or make any general
assignment for the benefit of creditors; or (d) such Person shall admit in
writing its inability to pay its debts generally as they become due.
“Base Rate Loan” means a Loan bearing interest at a rate based on the Alternate
Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and
(b) with reference to a LIBOR Rate Loan, any such day that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $1.00 per square foot per annum for all office Properties,
$0.50 per square foot per annum for all industrial Properties and $0.15 per
square foot per annum for all other Properties multiplied by (b) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365. Any portion of a Property leased under a ground lease to a third
party that owns the improvements on such portion of such Property shall not be
included in the determination of Capital Reserves. If the term Capital Reserves
is used without reference to any specific Property, then the amount shall be
determined on an aggregate basis with respect to all Properties of the Borrower,
the REIT Guarantor and their Subsidiaries and a proportionate share of all
Properties of all Unconsolidated Affiliates.
“Capitalization Rate” means (i) six and three-quarters percent (6.75%) for CBD
or Urban Infill Properties and (ii) seven and three-quarters percent (7.75%) for
all other Properties.
“Capitalized Lease Obligations” means obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

4
A/75663178.5

--------------------------------------------------------------------------------




“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired which are issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
at the time of the acquisition thereof has capital and unimpaired surplus in
excess of $500,000,000 and which bank or its holding company at the time of the
acquisition thereof has a short‑term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at the
time of the acquisition thereof at least A‑2 or the equivalent thereof by S&P or
at least P-2 or the equivalent thereof by Moody’s, in each case with maturities
of not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, which have at
the time of the acquisition thereof net assets of at least $500,000,000 and at
least 85% of whose assets consist of securities and other obligations of the
type described in clauses (a) through (d) above.
“CBD or Urban Infill Property” means, (a) any Property listed on Schedule CBD
attached hereto and identified as a CBD or Urban Infill Property, (b) any
improved Property which is located in Manhattan in New York, New York, the Back
Bay, Financial District, Cambridge and Seaport areas of Boston, Massachusetts,
San Francisco, California, Los Angeles, California, or Washington, D.C., or (c)
any other improved Property which is located in markets with characteristics
similar to those identified in clause (a) or (b) and is designated by the
Borrower, and reasonably approved by the Agent, as a CBD or Urban Infill
Property from time to time.
“Change of Control” means the occurrence of any of the following:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-three percent (33%) of the total voting power of
the then outstanding voting stock of the REIT Guarantor;
(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) acquires, directly or indirectly, by contract or otherwise,
the power to exercise control over the Equity Interests of the REIT Guarantor
representing more than thirty-three percent (33%) of the total voting power
represented by the issued and outstanding Equity Interests of the REIT
Guarantor;
(c) during any period of 12 consecutive months, a majority of the Board of
Trustees or Directors of the REIT Guarantor consists of individuals who were not
either (i) trustees or directors of the REIT Guarantor as of the corresponding
date of the previous year, (ii) selected or nominated to become trustees or
directors by the Board of Trustees or Directors of the REIT Guarantor of which a
majority consisted of individuals described in clause (b)(i) above, or (iii)
selected or nominated to become trustees or directors by the Board of Trustees
or Directors of the REIT Guarantor of which a majority consisted of individuals
described in clause (b)(i) above and individuals described in clause (b)(ii),
above;

5
A/75663178.5

--------------------------------------------------------------------------------




(d) the REIT Guarantor shall fail to be the sole general partner of the Borrower
or shall fail to own, directly or indirectly, free of any liens, encumbrances or
adverse claims, at least sixty-six and two-thirds percent (66-2/3%) of the
voting Equity Interests of the Borrower; or
(e) Borrower or the REIT Guarantor fails to own, directly or indirectly, free of
any liens, encumbrances or adverse claims, at least seventy-five percent (75%)
of the Equity Interests of each Guarantor (other than the REIT Guarantor),
control all major decisions of such Guarantor (including, without limitation,
decisions to sell or encumber property) and otherwise possess the ordinary
voting power to elect a majority of the board of directors, or other persons
performing similar functions, of each such Guarantor.
“Commitment” means, as to each Lender, (a) such Lender’s obligation to make
Loans pursuant to Section 2.1 on the Effective Date in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I hereto as such
Lender’s “Commitment Amount” or as set forth in the applicable Assignment and
Acceptance Agreement, as the same may be increased pursuant to Section 2.14, or
adjusted as appropriate to reflect any assignments to or by such Lender effected
in accordance with Section 12.5 or (b) any New Term Loan Commitment of such
Lender. The aggregate Commitments of the Lenders at the Effective Date is
$450,000,000.
“Commitment Percentage” means, as to each Lender, (a) prior to the making of the
Loan on the Effective Date, the ratio, expressed as a percentage, of (i) the
amount of such Lender’s Commitment to (ii) the aggregate amount of the
Commitments of all Lenders hereunder and (b) after the making of the Loan on the
Effective Date, the ratio expressed as a percentage, of (i) the unpaid principal
amount of such Lender’s Loan to (ii) the aggregate unpaid principal amount of
all Loans.
“Communications” has the meaning given to that term in Section 12.1.
“Compliance Certificate” has the meaning given to that term in Section 8.3.
“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve (12) months of any date of
determination.
“Contingent Liabilities” as to any Person, but without duplication of any amount
included or includable in items (a) through (h), (j) and (k) of Indebtedness, as
applied to any obligation, means and includes liabilities or obligations with
respect to: (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation; (b) an agreement, direct or
indirect, contingent or otherwise, and whether or not constituting a guaranty,
the practical effect of which is to assure the payment or performance (or
payment of damages in the event of nonperformance) of any part or all of such
obligation, whether by: (i) the purchase of securities or obligations, (ii) the
purchase, sale or lease (as lessee or lessor) of property or the purchase or
sale of services primarily for the purpose of enabling the obligor with respect
to such obligation to make any payment (or payment of damages in the event of
nonperformance) of or on account of any part or all of such obligation, or to
assure the owner of such obligation against loss, (iii) the supplying of funds
to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit, or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person’s obligation under a guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation; (c) all obligations, contingent or otherwise, of such
Person under any synthetic lease, tax retention operating lease, or similar off
balance sheet financing arrangement; (d) all obligations of such Person with
respect to any take-out commitment or forward equity

6
A/75663178.5

--------------------------------------------------------------------------------




commitment; (e) purchase obligations net of asset value; and (f) all obligations
under performance and/or completion guaranties (or other agreements the
practical effect of which is to assure performance or completion of such
obligations) as and to the extent such obligations are required to be included
as liabilities on the balance sheet of such Person in accordance with GAAP.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Rate Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
“Contribution Agreement” means the Contribution Agreement of even date herewith
in substantially the form of Exhibit B to be executed by the Borrower and the
Guarantors.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.
“Credit Event” means the making (or deemed making) of any Loan.
“Debt to Total Asset Value Ratio” means the ratio (expressed as a percentage) of
(a) Total Indebtedness to (b) Total Asset Value. For purposes of calculating
such ratio, (i) Total Indebtedness shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) Total Indebtedness that by its terms is
scheduled to mature on or before the date that is twenty-four (24) months from
the date of calculation (“Maturing Indebtedness”), and (y) unrestricted cash and
Cash Equivalents in excess of $25,000,000, and (ii) Total Asset Value shall be
adjusted by deducting therefrom the amount deducted from Total Indebtedness
pursuant to clause (i).
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means any Lender, as determined by the Agent, that has (a)
failed to fund any portion of its Loans within three (3) Business Days of the
date required to be funded by it hereunder, unless such Lender notifies the
Agent in writing that such failure to fund a Loan is the result of such Lender’s
good faith determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Borrower, the Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied, (c) otherwise failed to pay over to the Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (d) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; unless in the case of (i) or (ii) the bankruptcy
court or such receiver, conservator,

7
A/75663178.5

--------------------------------------------------------------------------------




trustee, administrator, assignee or other Person or custodian confirms or
affirms that such Lender will continue to comply with its funding obligations
under this Agreement; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in such
Lender or parent company thereof by a Governmental Authority or agency thereof.
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include the
Agent or any Lender).
“Development Property” means a Property currently under development for use as
an office or industrial building that has not become a Stabilized Property, or
on which the improvements (other than tenant improvements on unoccupied space)
related to the development have not been completed, provided that such a
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least twelve (12) months shall cease to constitute a
Development Property notwithstanding the fact that such Property has not become
a Stabilized Property.
“Documentation Agents” mean Regions Bank, U.S. Bank National Association and
Union Bank, N.A.
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP, exclusive of the following (but only
to the extent included in the determination of such net income (loss)): (i)
depreciation and amortization expense; (ii) Interest Expense; (iii) income tax
expense; and (iv) non-cash impairment charges and extraordinary or non-recurring
gains and losses (including, for the avoidance of doubt, all gains on retirement
of any debt, impairment charges and acquisition costs); plus (b) such Person’s
pro rata share of EBITDA of its Unconsolidated Affiliates. EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of all intangibles, without duplication,
pursuant to ASC 805.

8
A/75663178.5

--------------------------------------------------------------------------------




“Effective Date” means the date on which all of the conditions precedent set
forth in Section 5.1 shall have been satisfied or waived in writing by the
Requisite Lenders and the Loan is made.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Agent and any of its
Affiliates or any other Person, providing for access to data protected by
passcodes or other security systems.
“Eligible Assignee” means any Person who is: (i) currently a Lender or an
Affiliate of a current Lender; (ii) a commercial bank, trust company, insurance
company, investment bank or pension fund organized under the laws of the United
States of America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; (iv) a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, and having total assets in excess of $10,000,000,000, provided that
such bank is acting through a branch or agency located in the United States of
America or (v) another financial institution which is regularly engaged in
making, purchasing or investing in loans and has total assets in excess of
$3,000,000,000 or any other financial institution approved by the Borrower and
the Agent.
“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension options
which are not at the sole option of the lessee) of forty (40) years or more from
the Effective Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights, as reasonably
determined by the Borrower and taken as a whole, customarily required by
institutional mortgagees making a commercial loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean‑up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

9
A/75663178.5

--------------------------------------------------------------------------------




“Equity Issuance” means any issuance by a Person of any Equity Interest and
shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
“Equity Percentage” means the aggregate ownership percentage of the Borrower,
the other Obligors or their respective Subsidiaries in each Unconsolidated
Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder in effect from time to time.
“ERISA Group” means the Borrower, the other Obligors, any Subsidiary of the
Borrower or any of the other Obligors and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, the other Obligors or any of
their respective Subsidiaries, are treated as a single employer under
Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
imposed by any other jurisdiction (other than such Taxes imposed solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) Other Connection Taxes, (c) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.5) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.12, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (d) Taxes attributable to such Recipient’s failure
to comply with Section 3.12(f), (e) any U.S. federal withholding Taxes imposed
under FATCA, and (f) any U.S. federal backup withholding tax.
“Executive Order” has the meaning given to that term in Section 6.1(hh).
“Existing Loan Agreement” has the meaning given to that term in the recitals.
“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions, and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

10
A/75663178.5

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards to the nearest 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate quoted to the Agent by federal funds dealers selected by the Agent on such
day on such transaction as determined by the Agent.
“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower to the Agent or any Lender hereunder
or under any other Loan Document.
“Fixed Charge Coverage Ratio” means the ratio of (a) Adjusted EBITDA to
(b) Fixed Charges for the period used to calculate EBITDA; provided that the net
income of the Borrower relating to Approved Bond Transactions shall be excluded
from Adjusted EBITDA and the payments made by the Borrower with respect to
Capitalized Lease Obligations relating to Approved Bond Transactions shall be
excluded from Fixed Charges in the calculation of the Fixed Charge Coverage
Ratio.
“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower, the REIT Guarantor and their respective Subsidiaries determined on a
consolidated basis for such period, plus (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower, the REIT Guarantor
and their respective Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full, plus
(c) all Preferred Dividends paid during such period. Such Person’s Equity
Percentage in the Fixed Charges of its Unconsolidated Affiliates shall be
included in the determination of Fixed Charges.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“GAAP” means U.S. generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the Agreement Date.
“Governing Documents” of any Person means the declaration of trust, certificate
or articles of incorporation, by-laws, partnership agreement or operating or
members agreement, as the case may be, and any other organizational or governing
documents, of such Person.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, public

11
A/75663178.5

--------------------------------------------------------------------------------




or statutory instrumentality, authority, body, agency, bureau or entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
“Gross Cash Proceeds” means, with respect to any Equity Issuance by any Person,
the aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance.
“Guarantors” means, individually and collectively, as the context shall require,
the REIT Guarantor and any other Person that is now or hereafter a party to the
Guaranty as a “Guarantor” pursuant to the requirements of Section 7.12(a).
“Guaranties” (whether one or more) means the Guaranty substantially in the form
of Exhibit C executed by the Guarantors and delivered to the Agent in accordance
with this Agreement.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “contaminant”, “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “pollutant”, “toxic substances” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, “TCLP” toxicity or “EP toxicity”;
(b) oil, petroleum or petroleum derived substances, natural gas, natural gas
liquids or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources; (c) any flammable substances or explosives or any
radioactive materials; (d) asbestos in any form; (e) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; and (f) any other chemicals,
materials or substances regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning given to that term in the definition
of “LIBOR Base Rate” in this Section 1.1.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than accounts payable incurred in the
ordinary course of business which are not more than sixty (60) days past due);
(b) all obligations of such Person, whether or not for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) Capitalized
Lease Obligations of such Person, but excluding those Capitalized Lease
Obligations relating to Approved Bond Transactions; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock) at the option of such
Person); (h) net obligations under any Derivatives Contract not entered into as
a hedge against existing Indebtedness, in an amount equal to the Derivatives
Termination

12
A/75663178.5

--------------------------------------------------------------------------------




Value thereof; (i) all Contingent Liabilities of such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then shall be included only to the extent of the amount of such claim); (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s pro rata share of the Indebtedness of
any Unconsolidated Affiliate of such Person. Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer to the extent of such Person’s pro rata
share of the ownership of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s pro rata portion of such Indebtedness or the amount of
the recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person). All Loans shall constitute Indebtedness of the Borrower.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Intellectual Property” has the meaning given to that term in Section 6.1(t).
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower, the REIT Guarantor and their respective
Subsidiaries, including capitalized interest not funded under a construction
loan interest reserve account plus recurring fees such as recurring issuer,
trustee and credit enhancement fees in connection with tax-exempt financings,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) the Borrower’s, the REIT Guarantor’s and their respective Subsidiaries’
Equity Percentage of Interest Expense of their Unconsolidated Affiliates for
such period.
“Interest Period” means with respect to any LIBOR Rate Loan, each period
commencing on the date such LIBOR Rate Loan is made or the day following the
last day of the next preceding Interest Period for such Loan and ending seven
(7) days, one (1) month, two (2) months, three (3) months or six (6) months
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. Notwithstanding the foregoing:
(i) no Interest Period for a LIBOR Rate Loan shall end after the Termination
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the next succeeding Business Day (or, if such
next succeeding Business Day falls in the next succeeding calendar month, on the
next preceding Business Day).
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is for the purpose of hedging the interest rate exposure associated with the
Loan and not for speculative purposes.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) reasonably determined by the Agent
to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBOR Screen Rate (for the longest period for which the LIBOR
Screen

13
A/75663178.5

--------------------------------------------------------------------------------




Rate is available for the applicable currency) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
such LIBOR Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, as of the Specified Time on the
Quotation Day for such Interest Period.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person; (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person; (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person; (d)
the purchase or other acquisition of Cash Equivalents or (e) the acquisition in
the ordinary course of business of any interests in real property or any other
investment. Any binding commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in the Loan
Documents, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Joinder Agreement” means the joinder agreement with respect to the Guaranty and
the Contribution Agreement to be executed and delivered pursuant to Section 7.12
by any additional Guarantor, substantially in the form of Exhibit D.
“JPMCB” means JPMorgan Chase Bank, N.A., together with its successors and
assigns.
“Lender” means each financial institution from time to time party hereto,
together with its respective successors and permitted assigns.
“Lender Counterparty” means each counterparty to an Interest Rate Agreement that
is a Lender, the Agent or any of their respective Affiliates (including any
Person who is the Agent or a Lender (and any Affiliate thereof) as of the
Agreement Date or the date on which such Person enters into such Interest Rate
Agreement, but at any time subsequent to the Agreement Date or entering into
such Interest Rate Agreement, as the case may be, ceases to be the Agent or a
Lender, as the case may be).
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto (or, if not set forth
thereon, as specified in its Administrative Questionnaire provided to the Agent)
or in the applicable Assignment and Acceptance Agreement, or such other office
of such Lender as such Lender may notify the Agent in writing from time to time.
“LIBOR Base Rate” means, for any LIBOR Rate Loan for any Interest Period
therefor, the London interbank offered rate administered by the British Bankers
Association (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen or, in the event such rate does
not appear on either of such Reuters pages, on any successor or substitute page
on such screen that displays such rate or, if Reuters ceases to publish such
rate, on the appropriate page of such other commercially available information
service that publishes such rate as shall be selected by the Agent from time to
time in its reasonable discretion (the “LIBOR Screen Rate”) as of the Specified
Time on the Quotation Day for such Interest Period; provided, that, if a LIBOR
Screen Rate shall not be available at the applicable time for the applicable
Interest Period (the “Impacted Interest Period”), then the LIBOR Base Rate for
such Interest Period shall be the Interpolated Rate, subject to Section 4.2.

14
A/75663178.5

--------------------------------------------------------------------------------




“LIBOR Rate” means, with respect to any LIBOR Rate Loan for any Interest Period
therefore, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBOR Base Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“LIBOR Rate Loans” means Loans bearing interest at a rate based on the LIBOR
Base Rate or LIBOR Rate, as applicable.
“LIBOR Screen Rate” has the meaning given to that term in the definition of
“LIBOR Base Rate” in this Section 1.1.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title, encumbrance or
preferential arrangement which has the same practical effect of constituting a
security interest or encumbrance of any kind, whether voluntarily incurred or
arising by operation of law, in respect of any property of such Person, or upon
the income or profits therefrom; (b) any arrangement, express or implied, under
which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than a financing statement filed in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code as in effect in an
applicable jurisdiction that is not in the nature of a security interest.
“Liquidity Event” means that REIT Guarantor has satisfied one of the following
conditions: (1) the REIT Guarantor has extended the listing deadline for its
Equity Interests under the Governing Documents of the REIT Guarantor to a date
that is at least 90 days after (x) the Termination Date (in the case of the
initial Termination Date) or (y) the proposed extended Termination Date (in the
case of the exercise of an extension option set forth in Section 2.12), (2) the
REIT Guarantor has obtained stockholder approval for its Equity Interests to not
be listed on a national securities exchange and for the REIT Guarantor to
continue to operate as an unlisted company for a period (A) beyond the
Termination Date (in the case of the initial Termination Date) or (B) the
proposed extended Termination Date (in the case of the exercise of an extension
option set forth in Section 2.12), or (3) the REIT Guarantor has listed its
Equity Interests on a national securities exchange.
“Loan” or “Loans” means the loan made by the Lenders to the Borrower pursuant to
Section 2.1, and any New Term Loan.
“Loan Document” means this Agreement, each Note, the Guaranty, the Contribution
Agreement, each Joinder Agreement, and each other document or instrument now or
hereafter executed and delivered by an Obligor in connection with, pursuant to
or relating to this Agreement.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is

15
A/75663178.5

--------------------------------------------------------------------------------




redeemable solely in exchange for common stock or other equivalent common Equity
Interests); in each case, on or prior to the Termination Date.
“Market Square Property” means the complex of two office buildings known as
Market Square located at 701 and 801 Pennsylvania Avenue, NW, in Washington, DC.
“Material Adverse Effect” means a material adverse change in or effect on
(a) the business, assets, financial condition, liabilities (actual or
contingent), or results of operations or prospects of the Borrower and its
Subsidiaries or any other Obligor and its Subsidiaries each taken as a whole,
(b) the ability of an Obligor to perform its obligations under the Loan
Documents to which it is a party, (c) the validity or enforceability of such
Loan Documents, or (d) the rights and remedies of the Lenders and the Agent
under the Loan Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any other Obligor or
any of their respective Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.
“Maturing Indebtedness” has the meaning given to that term in the definition of
“Debt to Asset Value Ratio” in this Section 1.1
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any Governing Document), other than this Agreement or any other Loan
Document, that prohibits, restricts or limits, or purports to prohibit, restrict
or limit, the creation or assumption of any Lien on any assets of a Person as
security for the Indebtedness of such Person or any other Person, or entitles
another Person to obtain or claim the benefit of a Lien on any assets of such
Person; provided, however, that an agreement that conditions a Person’s ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
an amount equal to the sum of (a)  the gross revenues for such Property for such
fiscal period received in the ordinary course of business (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all operating expenses
incurred with respect to such Property for such fiscal period (including an
appropriate accrual for property taxes, insurance and other expenses not paid
quarterly); provided there shall be deducted from such amount the following (to
the extent not duplicative of deductions already taken in the calculation of Net
Operating Income), on a pro rata basis for such period, management expenses
computed at an annual rate equal to the greater of (i) two percent (2.0%) of the
annualized gross revenue of such Property or (ii) the annualized amount of
management fees actually incurred with respect to such Property. The Borrower
may perform the preceding calculation on an aggregate basis for all such
Properties wherever the context would appropriately permit or warrant the use of
an aggregate calculation. For purposes of calculating the NOI of any Property,
if such Property is owned, in whole or in part, by one or more Non-Wholly Owned
Subsidiaries, there shall be deducted from such

16
A/75663178.5

--------------------------------------------------------------------------------




calculation all NOI not allocated to Borrower’s or REIT Guarantor’s interest in
such Non-Wholly Owned Subsidiaries pursuant to any agreement or instrument
governing the same.
“New Term Loan Commitments” has the meaning set forth in Section 2.14.
“New Term Loan Lender” has the meaning set forth in Section 2.14.
“New Term Loans” has the meaning set forth in Section 2.14.
“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, bankruptcy, insolvency,
receivership or other similar events and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then such Indebtedness
shall not constitute “Nonrecourse Indebtedness” only to the extent of the amount
of such claim) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness or (b) if such Person is a
Single Asset Entity, any Indebtedness for borrowed money of such Person.
“Non-Wholly Owned Subsidiary” means any Subsidiary which is not a Wholly Owned
Subsidiary.
“Note” has the meaning given to that term in Section 2.10.
“Notice of Borrowing” means a notice in the form of Exhibit E to be delivered to
the Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of the Loan.
“Notice of Continuation” means a notice in the form of Exhibit F to be delivered
to the Agent pursuant to Section 2.8 evidencing the Borrower’s request for the
Continuation of a LIBOR Rate Loan.
“Notice of Conversion” means a notice in the form of Exhibit G to be delivered
to the Agent pursuant to Section 2.9 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Obligors owing to the Agent or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.
“Obligors” means any Person now or hereafter primarily or secondarily obligated
to pay all or any part of the Obligations, including the Borrower and the
Guarantors.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not affiliated with the Borrower
and paying rent (or subject to free rent for periods of ninety (90) days or
less) at rates not materially less than rates generally prevailing at the time
the applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for thirty (30) or
more days to (b) the aggregate net rentable square footage of such Property. For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Property notwithstanding a temporary

17
A/75663178.5

--------------------------------------------------------------------------------




cessation of operations for renovation, repairs or other temporary reason, or
for the purpose of completing tenant build-out or that is otherwise scheduled to
be open for business within ninety (90) days of such date.
“Off-Balance Sheet Obligations” means liabilities and obligations of the REIT
Guarantor, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the REIT
Guarantor would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the REIT
Guarantor’s report on Form 10‑Q or Form 10‑K (or their equivalents) which the
REIT Guarantor is required to file with the Securities and Exchange Commission
(or any Governmental Authority substituted therefor). As used in this
definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management’s Discussion and Analysis About Off Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR Parts 228, 229 and 249).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to an assignment request by Borrower under Section 4.5).
“Participant” has the meaning given to that term in Section 12.5(c).
“Participant Register” has the meaning set forth in Section 12.5(c).
“Patriot Act” has the meaning given to that term set forth in Section 12.19.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, as to any Person, (a) liens securing taxes, assessments
and other charges or levies imposed by any governmental authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
environmental laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under the applicable provisions of this Agreement; (b) liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar applicable laws; (c) liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) liens in favor of the Agent for the benefit of the Lenders; (f)
liens in favor of the Borrower or a Guarantor securing obligations owing by a
Subsidiary to the Borrower or a Guarantor; and (g) liens securing judgments that
do not otherwise give rise to a Default or an Event of Default.

18
A/75663178.5

--------------------------------------------------------------------------------




“Person” means an individual, corporation, partnership, limited liability
company, joint stock company, association, trust or unincorporated organization,
joint venture, a government or any agency or political subdivision thereof, or
any other entity of whatever nature.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Post‑Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the sum of (a) two percent (2.0%) per annum plus (b) the sum of
(i) the Alternate Base Rate plus (ii) Applicable Margin (utilizing the
applicable “Base Rate - Applicable Margin” as identified in the definition of
“Applicable Margin”) as in effect from time to time.
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the REIT Guarantor or any of its Subsidiaries. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests; (b) paid or payable to the REIT Guarantor or any of
its Subsidiaries; or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means the rate of interest per annum announced publicly by the
Lender acting as the Agent as its prime rate from time to time in its Principal
Office. The Prime Rate is not necessarily the best or the lowest rate of
interest offered by the Lender acting as the Agent or any other Lender. Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
“Principal Office” means the office of the Agent located at 270 Park Avenue, New
York, New York, or such other office of the Agent as the Agent may designate
from time to time.
“Prohibited Person” has the meaning given to that term in Section 6.1(hh).
“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a ground lease by the Borrower, any other
Obligor, or any of their respective Subsidiaries or any Unconsolidated Affiliate
of the Borrower, any other Obligor, or any of their respective Subsidiaries and
which is located in a State of the United States of America or the District of
Columbia.
“Qualified Subsidiary” has the meaning given to that term in the definition of
“Unencumbered Asset” in this Section 1.1.
“Quotation Day” means, with respect to any LIBOR Rate Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

19
A/75663178.5

--------------------------------------------------------------------------------




“Rating” means, at any time, the Borrower’s corporate credit or issuer rating
issued by Moody’s or S&P, then in effect (which may be a private rating).
“Rating Agencies” means, collectively, Moody’s and S&P.
“Recipient” means the Agent or any Lender, as applicable.
“Reference Banks” means such banks as may be appointed by the Agent in
consultation with the Borrower.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Agent at its request by the Reference Banks
as of the Specified Time on the Quotation Day for LIBOR Rate Loans of the
applicable Interest Period as the rate at which the relevant Reference Bank
could borrow funds in the London interbank market in Dollars and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in Dollars for that period.
“Register” has the meaning given to that term in Section 12.5(e).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation, implementation or administration thereof or
compliance by any Lender with any request or directive regarding capital
adequacy, capital or liquidity requirements. Notwithstanding anything herein to
the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) and
(b) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful), in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, promulgated, implemented or issued.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“REIT Guarantor” means Columbia Property Trust, Inc. (f/k/a Wells Real Estate
Investment Trust II, Inc.), a Maryland corporation.
“Requisite Lenders” means, as (i) prior to the making of the Loan on the
Effective Date, Lenders whose aggregate Commitment Percentage exceeds fifty
percent (50%) (excluding Defaulting Lenders who, accordingly, are not entitled
to vote in accordance with Section 3.11), or (ii) after the making of the Loan
on the Effective Date, Lenders holding greater than fifty percent (50%) of the
aggregate outstanding principal amount of the Loans (excluding Defaulting
Lenders who, accordingly, are not entitled to vote in accordance with Section
3.11).
“Responsible Officer” means (a) with respect to REIT Guarantor (acting as a
signatory for Borrower), REIT Guarantor’s President, chief executive officer,
chief financial officer, chief accounting officer or any other financial officer
who is a vice president or more senior officer, (b) with respect to any other
Obligor,

20
A/75663178.5

--------------------------------------------------------------------------------




such Obligor’s chief executive officer, chief financial officer, or any other
financial officer who is a vice president or more senior officer, and (c) with
respect to any Lender, any officer, partner, managing member or similar person
apparently authorized to execute documents on behalf of such Lender. A
Responsible Officer shall also include any other person or officer specifically
authorized and designated as such by the applicable Person.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower, the REIT Guarantor,
any other Obligor or any of their respective Subsidiaries now or hereafter
outstanding, except a dividend payable solely in Equity Interests of identical
class to the holders of that class; (b) any payment on account of any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower, the REIT Guarantor, any other Obligor or any of their
respective Subsidiaries now or hereafter outstanding, except a conversion or
exchange for other Equity Interests of identical class to the holders of that
class; and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Borrower, the REIT Guarantor, any other Obligor or any of their respective
Subsidiaries now or hereafter outstanding.
“Revolving Credit Agreement” means the Amended and Restated Credit Agreement
dated as of August 21, 2013, by and among the Borrower, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent.
“Secured Debt” means with respect to the Borrower and the other Obligors or any
of their respective Subsidiaries as of any given date, the aggregate principal
amount of all Indebtedness of such Persons on a consolidated basis outstanding
at such date and that is secured in any manner by any Lien (other than
Indebtedness secured in any manner by any Lien on any partnership, membership or
other equity interests unless such Indebtedness is also secured by a Lien on
Property), and in the case of the Obligors, shall include (without duplication),
such Obligor’s Equity Percentage of the Secured Debt of its Unconsolidated
Affiliates.
“Secured Debt to Total Asset Value Ratio” means the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value. For purposes of calculating
such ratio, (i) Secured Debt shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) Maturing Indebtedness that is Secured Debt and (y)
unrestricted cash and Cash Equivalents in excess of $25,000,000, and (ii) Total
Asset Value shall be adjusted by deducting therefrom the amount deducted from
Secured Debt pursuant to clause (i).
“Secured Recourse Debt to Total Asset Value Ratio” means the ratio (expressed as
a percentage) of Secured Debt (excluding Nonrecourse Indebtedness) to Total
Asset Value.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Shareholder Equity” means an amount equal to shareholders’ equity or net worth
of the REIT Guarantor and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP.
“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a Single Asset Entity.

21
A/75663178.5

--------------------------------------------------------------------------------




“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all Contingent Liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw Hill
Companies, Inc. and its successors.
“Specified Time” means as of 11:00 a.m., London time.
“Stabilized Property” means a completed Property that has achieved an Occupancy
Rate of at least eighty percent (80%) for a period of not less than one (1) full
calendar quarter.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject, with respect to the
LIBOR Rate, for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Any portion of the Loan
consisting of a LIBOR Rate Loan shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.
“Syndication Agent” means PNC Bank, National Association.
“Tangible Net Worth” means, as of a given date, (a) the Shareholder Equity of
the REIT Guarantor and its Subsidiaries determined on a consolidated basis plus
(b) accumulated depreciation and amortization expense minus (c) the following
(to the extent reflected in determining Shareholder Equity of the REIT Guarantor
and its Subsidiaries): (i) the amount of any write-up in the book value of any
assets contained in any balance sheet resulting from revaluation thereof or any
write‑up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP (except for allocations of property
purchase prices pursuant to ASC 805), all determined on a consolidated basis.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

22
A/75663178.5

--------------------------------------------------------------------------------




“Termination Date” means February 3, 2016; provided that (a) the Termination
Date shall be September 30, 2015 if a Liquidity Event has not occurred by such
date and (b) the Termination Date may be extended as provided in Section 2.12.
“Titled Agent” means any entity given the title of “Lead Arranger and
Bookrunner”, “Syndication Agent”, or “Documentation Agent” with respect to this
Agreement, together with their respective successors and permitted assigns.
“Total Asset Value” means as of any date of determination the sum (without
duplication) of all of the following of the Borrower, the REIT Guarantor and
their Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis: (a) cash and Cash Equivalents, plus (b) with
respect to each Property (other than Development Properties, the Market Square
Property and Properties with a negative Net Operating Income) owned for four (4)
consecutive fiscal quarters by the Borrower, the REIT Guarantor or any of their
respective Subsidiaries, the quotient of (i) Net Operating Income less Capital
Reserves attributable to such Property (without regard to its occupancy) for the
prior fiscal quarter of the Borrower most recently ended times four (4), divided
by (ii) the applicable Capitalization Rate, plus (c) with respect to each
Property acquired during the most recent four (4) fiscal quarters of the
Borrower, the greater of (i) the quotient of (A) Net Operating Income less
Capital Reserves attributable to such Property (without regard to its occupancy)
for the prior fiscal quarter of the Borrower most recently ended times four (4),
divided by (B) the applicable Capitalization Rate, and (ii) the undepreciated
GAAP book value (after taking into account any impairments) of such Property,
plus (d) with respect to the Market Square Property, the greater of (1) the
quotient of (A) Net Operating Income less Capital Reserves attributable to the
Market Square Property (without regard to its occupancy) for the prior fiscal
quarter of the Borrower most recently ended times four (4), divided by (B) the
Capitalization Rate for CBD or Urban Infill Properties, and (2) the
undepreciated GAAP book value (after taking into account any impairments) of the
Market Square Property, plus (e) the undepreciated GAAP book value (after taking
into account any impairments) for Construction-In-Process for Development
Properties, plus (f) the undepreciated GAAP book value (after taking into
account any impairments) of Unimproved Land. The Borrower’s pro rata share of
assets held by Unconsolidated Affiliates (excluding assets of the type described
in the immediately preceding clause (a)) will be included in Total Asset Value
calculations consistent with the above described treatment for wholly owned
assets. For purposes of determining Total Asset Value, Net Operating Income from
Properties acquired or disposed of by the Borrower, any Subsidiary of the
Borrower or any Unconsolidated Affiliate during the immediately preceding four
(4) fiscal quarters of the Borrower shall be excluded from clause (b) above.
For purposes of determining Total Asset Value, Total Asset Value attributable to
the following investments in excess of the limitations set forth below shall be
excluded from Total Asset Value:
(a) Unimproved Land - five percent (5%) of Total Asset Value (calculated before
any exclusions pursuant to this paragraph);
(b) Unconsolidated Affiliates - twenty percent (20%) of Total Asset Value
(calculated before any exclusions pursuant to this paragraph);
(c) Construction-in-Process for Development Properties - fifteen percent (15%)
of Total Asset Value (calculated before any exclusions pursuant to this
paragraph);
(d) Properties that are not primarily either office or industrial Properties -
ten percent (10%) of Total Asset Value (calculated before any exclusions
pursuant to this paragraph);
(e) Properties not located in a State of the United States of America or the
District of Columbia

23
A/75663178.5

--------------------------------------------------------------------------------




- five percent (5%) of Total Asset Value (calculated before any exclusions
pursuant to this paragraph); and
(f) investments described in clauses (a) through (e) above in the aggregate -
thirty percent (30%) of Total Asset Value (calculated before any exclusions
pursuant to this paragraph), and it being agreed that any investments already
excluded pursuant to clauses (a) through (e) above shall be excluded from this
clause (f) before any additional investments are excluded from this clause (f)).
“Total Indebtedness” means all Indebtedness of the Borrower, the REIT Guarantor
and all of their respective Subsidiaries determined on a consolidated basis and
in the case of the Borrower, shall include (without duplication), the Borrower’s
pro rata share of the Indebtedness of its Unconsolidated Affiliates.
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Rate
Loan or Base Rate Loan.
“Unconsolidated Affiliate” means, in respect of any Person, any other Person
(a) in whom such Person holds an Investment, which Investment is accounted for
in the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
“Unencumbered Adjusted NOI” means, for any period, (a) NOI from all Unencumbered
Assets (without regard to the occupancy of an individual Unencumbered Asset, but
subject to the terms of Section 9.14) for the immediately preceding calendar
quarter less (b) Capital Reserves attributable to such Unencumbered Assets for
such period.
“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed and operational principally
as an industrial or office property unless such property is a Development
Property; (b) the Property is owned, or leased under an Eligible Ground Lease or
Approved Bond Transaction, entirely by the Borrower, a Guarantor and/or a
Qualified Subsidiary; (c) neither such Property, nor any interest of the
Borrower, any Guarantor or any Qualified Subsidiary therein, is subject to any
Lien (other than those described in clauses (a), (c) and (d) of the definition
of Permitted Liens) or a Negative Pledge; (d) if such Property is owned or
leased by a Guarantor or a Qualified Subsidiary (i) none of the Borrower’s or
any other Subsidiary’s direct or indirect ownership interest in such Guarantor
or Qualified Subsidiary is subject to any Lien (other than those described in
clauses (a), (c) and (d) of the definition of Permitted Liens) or to a Negative
Pledge; and (ii) the Borrower directly or indirectly through a Subsidiary, has
the right to take the following actions without the need to obtain the consent
of any Person: (x) to sell, transfer or otherwise dispose of such Property and
(y) to create a Lien on such Property as security for Indebtedness of the
Borrower, such Guarantor or such Qualified Subsidiary, as applicable; (e) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property and except
for casualties that are covered in whole or in substantial part by insurance;
(f) if such Property constitutes a Development Property and construction of
above-ground improvements has commenced, such construction has not been
terminated, suspended, or otherwise interrupted for more than one hundred twenty
(120) consecutive days (unless such delay is a result of force majeure);
(g) such Property is located entirely in a State of the United States or the
District of Columbia; (h) if such Property is owned or leased by a Subsidiary of
the Borrower that is not a Guarantor (a “Qualified Subsidiary”), the Borrower
owns, directly or indirectly, at least 75% of the Equity Interests in such
Qualified Subsidiary, controls all major decisions of such Qualified Subsidiary
(including, without limitation, decisions to sell or encumber property) and
otherwise possess the ordinary voting power

24
A/75663178.5

--------------------------------------------------------------------------------




to elect a majority of the board of directors, or other persons performing
similar functions, of such Qualified Subsidiary, and such Qualified Subsidiary
(1) has no Indebtedness (including guaranty obligations, but excluding
Nonrecourse Indebtedness), (2) is not subject to any Bankruptcy Event, and (3)
is not subject to any judgments in excess of $10,000,000 (excluding amounts for
which insurance coverage has been confirmed by the applicable carrier) in the
aggregate that continues for 30 days without being paid, stayed or dismissed.
“Unencumbered Asset Certificate” has the meaning given to that term in Section
8.3.
“Unencumbered Asset Coverage Ratio” means the ratio of (a) the Unencumbered
Asset Value as of the date of determination to (b) the Unsecured Debt of the
Obligors and their Subsidiaries as of such date of determination. For purposes
of calculating such ratio, Unsecured Debt shall be adjusted by deducting
therefrom an amount equal to the lesser of (x) Unsecured Debt that is either
Maturing Indebtedness or can be repaid without penalty or premium and (y)
unrestricted cash and Cash Equivalents in excess of $25,000,000.
“Unencumbered Asset Value” means as of any date of determination the sum
(without duplication) of (a) the Unencumbered Adjusted NOI from Properties
included in Unencumbered Assets (excluding NOI attributable to (x) Development
Properties included within Unencumbered Assets, (y) Properties included in the
calculation of book value of Unencumbered Assets in clauses (b) and (c) of this
definition, and (z) Properties with a negative Unencumbered Adjusted NOI) for
the prior fiscal quarter most recently ended times four (4) divided by the
applicable Capitalization Rate, plus (b) with respect to each Unencumbered Asset
acquired during the most recent four (4) fiscal quarters of the Borrower, the
greater of (i) the quotient of (A) Unencumbered Adjusted NOI attributable to
such Property for the prior fiscal quarter most recently ended times four (4),
divided by (B) the applicable Capitalization Rate, and (ii) the undepreciated
GAAP book value (after taking into account any impairments) of such Unencumbered
Asset, plus (c) with respect to the Market Square Property (if an Unencumbered
Asset), the greater of (1) the quotient of (A) Unencumbered Adjusted NOI
attributable to the Market Square Property for the prior fiscal quarter most
recently ended times four (4), divided by (B) the Capitalization Rate for CBD or
Urban Infill Properties, and (2) the undepreciated GAAP book value (after taking
into account any impairments) of the Market Square Property, plus (d) with
respect to each Construction-In-Process for a Development Property included
within Unencumbered Assets, until the earlier of (i) the date such Property is
no longer a Development Property, or (ii) the second calendar quarter after such
Property becomes a Stabilized Property, the greater of (i) the quotient of (A)
Unencumbered Adjusted NOI attributable to such Property for the prior fiscal
quarter most recently ended times four (4), divided by (B) the applicable
Capitalization Rate, and (ii) the undepreciated GAAP book value (after taking
into account any impairments) of such Property. To the extent that the aggregate
Unencumbered Asset Value attributable to (A) Properties subject to an Eligible
Ground Lease (other than Properties subject to an Approved Bond Transaction)
exceeds ten percent (10%) of the Unencumbered Asset Value, (B) Development
Properties exceeds ten percent (10%) of the Unencumbered Asset Value, or (C)
Properties subject to an Eligible Ground Lease (other than Properties subject to
an Approved Bond Transaction), Development Properties and Properties owned or
ground-leased by a Qualified Subsidiary that is not a Wholly-Owned Subsidiary,
in the aggregate, exceeds twenty percent (20%) of the Unencumbered Asset Value,
such excess shall be excluded.
“Unencumbered Interest Coverage Ratio” means the ratio of (a) the Unencumbered
Adjusted NOI to (b) the Unsecured Interest Expense for the immediately preceding
calendar quarter.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent

25
A/75663178.5

--------------------------------------------------------------------------------




that such excess represents a potential liability of a member of the ERISA Group
to the PBGC or any other Person under Title IV of ERISA.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and on which no
development is scheduled to occur within the following twelve (12) months.
“Unsecured Debt” means (a) Indebtedness of the Obligors and their Subsidiaries
on a consolidated basis outstanding at any time which is (a) not Secured Debt or
(b) secured in any manner by any Lien on any partnership, membership or other
equity interests unless also secured by a Lien on Property.
“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Obligors and their Subsidiaries on a consolidated basis attributable to
Unsecured Debt of the Obligors and their Subsidiaries for such period.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.12(g)(ii)(B)(iii).
“Wholly Owned Subsidiary” means any Subsidiary of the Borrower or the REIT
Guarantor in respect of which all of the equity securities or other ownership
interests (other than, in the case of a corporation, directors’ qualifying
shares) are at the time directly or indirectly owned by the Borrower or the REIT
Guarantor.
“Withholding Agent” means the Agent and the Borrower.
Section 1.2 General; References to Times.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. references in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified as
of the date of this Agreement and from time to time thereafter to the extent not
prohibited hereby and in effect at any given time. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Titles and captions of Articles, Sections, subsections and clauses in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement. Unless otherwise indicated, all references to time are
references to NEW YORK, NEW YORK time.
Section 1.3 Accounting Terms; GAAP.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Agent notifies the
Borrower that the Requisite Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision

26
A/75663178.5

--------------------------------------------------------------------------------




shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (and the Borrower and
the Lenders agree to negotiate in good faith to amend such provision to preserve
the original intent thereof in light of such change in GAAP). Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, so that such
Indebtedness and other liabilities will be valued at the historical cost basis,
which generally is the contractual amount owed adjusted for amortization or
accretion of any premium or discount, and (ii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as Capital Lease Obligations.
ARTICLE II. CREDIT FACILITY
Section 2.1 Term Loans.
(a)Generally. Subject to the terms and conditions hereof, each Lender severally
and not jointly agrees to make a Loan to the Borrower on the Effective Date in a
principal amount equal to the amount of such Lender’s Commitment. Once repaid,
the principal amount of a Loan may not be reborrowed.
(b)Requesting Loans. The Borrower shall give the Agent notice pursuant to the
Notice of Borrowing of the borrowing of the Loans no later than 11:00 a.m. (i)
in the case of LIBOR Loans, on the date three Business Days prior to the
proposed date of such borrowing, and (ii) in the case of Base Rate Loans, on the
date one Business Day prior to the proposed date for such borrowing. Such Notice
of Borrowing shall be irrevocable once given and binding on the Borrower.
(c)Disbursements of Loan Proceeds. No later than 1:00 p.m. on the date specified
in the Notice of Borrowing, each Lender will make available for the account of
its applicable Lending Office to the Agent at the Principal Office, in
immediately available funds, the proceeds of the Loan to be made by such Lender.
Subject to satisfaction of the applicable conditions set forth in Article V for
such borrowing, the Agent will make the proceeds of such borrowing available to
the Borrower, in immediately available funds, no later than 3:00 p.m. on the
date and in the account specified by the Borrower in such Notice of Borrowing.
Section 2.2 [Reserved].
Section 2.3 [Reserved].
Section 2.4 Rates and Payment of Interest on Loans.
(a)Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:
(i)during such periods as such Loan is a Base Rate Loan, at the Alternate Base
Rate (as in effect from time to time) plus the Applicable Margin (utilizing the
applicable “Base Rate - Applicable Margin” as identified in the definition of
“Applicable Margin”); and

27
A/75663178.5

--------------------------------------------------------------------------------




(ii)during such periods as such Loan is a LIBOR Rate Loan, at the LIBOR Rate for
the Interest Period in effect for such Loan plus the Applicable Margin (using
the applicable “LIBOR Rate - Applicable Margin” as identified in the definition
of “Applicable Margin”).
Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).
(b)Payment of Interest. Accrued interest on Base Rate Loans shall be payable in
arrears on the first day of each calendar month. Accrued interest on LIBOR Rate
Loans shall be payable in arrears on the last day of each Interest Period and,
in the case of a LIBOR Rate Loan with an Interest Period longer than three (3)
months, on each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.
Accrued Interest on all Loans shall also be payable in arrears upon termination
of the Commitments. In addition, upon any Conversion of any LIBOR Rate Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such Conversion. Interest
payable at the Post-Default Rate shall be payable from time to time on demand.
Promptly after the determination of any interest rate provided for herein or any
change therein, the Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrower. All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
Section 2.5 Number of Interest Periods.
There may be no more than five (5) different Interest Periods for LIBOR Rate
Loans that are outstanding at the same time.
Section 2.6 Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans, together with all other amounts then
outstanding under this Agreement, on the Termination Date.
Section 2.7 Optional Prepayments.
Subject to Section 3.5 and Section 4.4, the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall notify the Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a LIBOR Rate Loan, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of a Base Rate Loan, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt
of any such notice relating to a Loan, the Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Loan shall be in accordance
with Section 3.5. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.4, and shall be applied in accordance with Section
3.2.

28
A/75663178.5

--------------------------------------------------------------------------------




Section 2.8 Continuation.
So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, with respect to any LIBOR Rate Loan, elect
to maintain such LIBOR Rate Loan or any portion thereof as a LIBOR Rate Loan by
selecting a new Interest Period for such LIBOR Rate Loan. Each new Interest
Period selected under this Section shall commence on the last day of the
immediately preceding Interest Period. Each selection of a new Interest Period
shall be made by the Borrower’s giving to the Agent a Notice of Continuation not
later than 11:00 a.m. on the third (3rd) Business Day prior to the date of any
such Continuation. Such notice by the Borrower of a Continuation shall be by
telephone or telecopy, confirmed immediately in writing if by telephone, in the
form of a Notice of Continuation, specifying (a) the proposed date of such
Continuation, (b) the LIBOR Rate Loans and portions thereof subject to such
Continuation and (c) the duration of the selected Interest Period, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Loans outstanding hereunder. Each Notice of Continuation shall be irrevocable
by and binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Agent shall notify each applicable Lender by telecopy, or
other similar form of transmission, of the proposed Continuation. If the
Borrower shall fail to select in a timely manner a new Interest Period for any
such LIBOR Rate Loan in accordance with this Section, or shall fail to give a
timely Notice of Continuation with respect to a Base Rate Loan, or if a Default
or Event of Default shall have occurred and be continuing, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into (or, with respect to a Base Rate Loan, continue as) a Base Rate Loan
notwithstanding the first sentence of Section 2.9 or the Borrower’s failure to
comply with any of the terms of such Section.
Section 2.9 Conversion.
So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type. Any Conversion of a LIBOR Rate Loan into a Base Rate Loan
shall be made on, and only on, the last day of an Interest Period for such LIBOR
Rate Loan and, upon Conversion of a Base Rate Loan into a LIBOR Rate Loan, the
Borrower shall pay accrued interest to the date of Conversion on the principal
amount so Converted. Each such Notice of Conversion shall be given not later
than 11:00 a.m. on the Business Day prior to the date of any proposed Conversion
into Base Rate Loans and on the third (3rd) Business Day prior to the date of
any proposed Conversion into LIBOR Rate Loans. Promptly after receipt of a
Notice of Conversion, the Agent shall notify each applicable Lender by telecopy,
or other similar form of transmission, of the proposed Conversion. Subject to
the restrictions specified above, each Notice of Conversion shall be by
telephone (confirmed immediately in writing) or telecopy in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Rate Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.
Section 2.10 Notes.
(a)Note. The Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a promissory note of the Borrower substantially in the form
of Exhibit J (each a “Note”), payable to the order of such Lender in a principal
amount equal to the amount of its Commitment as originally in effect and
otherwise duly completed, unless a Lender requests to not receive a Note.
(b)Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal

29
A/75663178.5

--------------------------------------------------------------------------------




thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error.
(c)Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.11 [Reserved].
Section 2.12 Extension of Termination Date. The Borrower shall have the right,
exercisable twice, to extend the Termination Date by one (1) year per extension
(for a maximum total extension of two (2) years to February 3, 2018) upon
satisfaction of the following conditions for each extension: (i) the Borrower
has given the Administrative Agent written notice of its desire to exercise the
extension option at least 30 days, but no more than 180 days, before the then
scheduled Termination Date, (ii) no Default under Section 10.1(a) or Section
10.1(b) and no Event of Default has occurred and is continuing on the date of
the Borrower’s extension notice, (iii) no Default or Event of Default has
occurred and is continuing on the date such extension becomes effective as set
forth below, (iv) the Borrower pays an extension fee equal to 0.125% of the
outstanding principal amount of the Loans, and (v) a Liquidity Event has
occurred. Each such extension shall be effective as of the date of delivery of
Borrower’s notice of extension described in clause (i) above and the payment of
the extension fee described in clause (iv) above; provided that, upon the
delivery of Borrower’s notice of extension or payment of the extension fee,
whichever is the later to occur, the Borrower shall be deemed to have
represented that the conditions in preceding clauses (ii) and (iii) have been
satisfied.
Section 2.13 [Reserved].
Section 2.14 Incremental Term Loans.
The Borrower may by written notice to the Agent, up to four (4) times during the
term of this Agreement, elect to establish one or more new term loan commitments
(the “New Term Loan Commitments”), in an aggregate amount equal to $250,000,000.
Each such notice shall specify (A) the date (each, an “Increased Amount Date”)
on which the New Term Loan Commitments shall be effective, which shall be a date
not less than 5 Business Days after the date on which such notice is delivered
to the Agent, (B) the amount of such New Term Loan Commitments, which must be at
least $25,000,000, and (C) the identity of each Lender or other Person that is
an Eligible Assignee (each, a “New Term Loan Lender”) to whom such New Term Loan
Commitments shall be allocated and the amounts of such allocations; provided
that any Lender approached to provide all or a portion of the New Term Loan
Commitments may elect or decline, in its sole discretion, to provide a New Term
Loan Commitment. Such New Term Loan Commitments shall become effective, as of
such Increased Amount Date; provided that, both before and after giving effect
to such New Term Loan Commitments (1) no Default or Event of Default shall exist
on such Increased Amount Date before or after giving effect to such New Term
Loan Commitments, as applicable; (2) both before and after giving effect to the
making of any New Term Loans, each of the conditions set forth in Section 5.2
shall be satisfied; (3) the Borrower shall be in pro forma compliance with the
covenants set forth in Section 9.1 as of the last day of the most recently ended
fiscal quarter for which a Compliance Certificate has been delivered after
giving effect to such New Term Loan Commitments; (4) the New Term Loan
Commitments shall be effected pursuant to one or more Additional Credit
Extension Amendments executed and delivered by the Borrower, the New Term Loan
Lender and the Agent, and each of which shall be recorded

30
A/75663178.5

--------------------------------------------------------------------------------




in the Register; and (5) the Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Agent in
connection with any such transaction.
On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each New Term Loan Lender shall make a Loan to the Borrower (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment, and (ii) each New
Term Loan Lender shall become a Lender hereunder with respect to the New Term
Loan Commitment and the New Term Loans made pursuant thereto.
The Agent shall notify Lenders promptly upon receipt of the Borrower’s notice of
each Increased Amount Date and in respect thereof the New Term Loan Commitments
and the New Term Loan Lenders.
The terms and provisions of the New Term Loans and New Term Loan Commitments
shall be identical to the existing Term Loans. In any event, the upfront fees
applicable to the New Term Loans shall be determined by the Borrower and the
applicable New Term Loan Lenders and shall be set forth in each applicable
Additional Credit Extension Amendment. Each Additional Credit Extension
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Agent to effect the provision of this Section
2.14.
Section 2.15 Advances by Agent.
Unless the Agent shall have been notified by any Lender prior to the specified
date of borrowing that such Lender does not intend to make available to the
Agent the Loan to be made by such Lender on such date, the Agent may assume that
such Lender will make the proceeds of such Loan available to the Agent on the
date of the requested borrowing and the Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Loan to be provided by such Lender and such Lender shall be liable to
Agent for the amount of such advance. If such Lender does not pay such
corresponding amount upon the Agent’s demand therefor, the Agent will promptly
notify the Borrower, and the Borrower shall promptly pay such corresponding
amount to the Agent. The Agent shall also be entitled to recover from the Lender
or the Borrower, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Agent to the Borrower to the date such corresponding amount is recovered
by the Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for such Loan or (ii) from a Lender at the Federal Funds
Effective Rate. Subject to the terms of this Agreement (including, without
limitation, Section 12.15), the Borrower does not waive any claim that it may
have against a Defaulting Lender.
ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISION
Section 3.1 Payments.
Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 12:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Sections 3.2 and
3.3, the Agent may (but shall not be obligated to) debit the amount of any such
payment which is not made by such time from any special or general deposit
account of Borrower with the Agent, other than accounts as to which the Agent
has expressly waived offset rights in writing. The Borrower shall, at the time
of making each payment under this Agreement or any Note, specify to the Agent
the amounts

31
A/75663178.5

--------------------------------------------------------------------------------




payable by the Borrower hereunder to which such payment is to be applied. Each
payment received by the Agent for the account of a Lender under this Agreement
or any Note shall be paid to such Lender at the applicable Lending Office of
such Lender no later than one (1) Business Day after receipt. If the due date of
any payment under this Agreement or any other Loan Document would otherwise fall
on a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall be payable for the period of such
extension. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by the Agent is to be repaid, each Person to whom any
such distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.
If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.1, Section 2.15 or Section 11.7, then the Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Agent for the account of such Lender for the
benefit of the Agent to satisfy such Lender’s obligations to it under such
Sections until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under such Sections, in the
case of each of (i) and (ii) above, in any order as determined by the Agent in
its discretion.
Section 3.2 Pro Rata Treatment.
(a)    Except to the extent otherwise provided herein: (i) each borrowing from
the Lenders under Section 2.1(a) shall be made from the Lenders, pro rata
according to the amounts of their respective Commitments; (ii) each payment or
prepayment of principal of Loans by the Borrower and each payment of the Fees
under Section 2.12 shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them, provided that, with respect to any optional prepayment pursuant to Section
2.7, such prepayments shall be applied to the Base Rate Loans and/or groups of
LIBOR Rate Loans with the same Interest Period at the direction of the Borrower
in its reasonable discretion; (iii) each payment of interest on Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amount of interest on such Loans then due and payable to the respective
Lenders; and (iv) the making, Conversion and Continuation of Loans of a
particular Type (other than Conversions provided for by Section 4.6) shall be
made pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of making of Loans) or their respective Loans (in the
case of Conversions and Continuations of Loans) and the then current Interest
Period for each Lender’s portion of each Loan of such Type shall be coterminous.
(b)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.1, Section 2.15 or Section 11.7, then the Agent shall
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Agent in reasonable discretion.
Section 3.3 Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Obligor through the exercise
of any right of set‑off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to some or all

32
A/75663178.5

--------------------------------------------------------------------------------




of the Lenders pro rata in accordance with Section 3.2 or Section 10.3, as
applicable, such Lender shall promptly purchase from the other applicable
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by such other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the applicable Lenders
shall share the benefit of such payment (net of any reasonable expenses which
may be incurred by such Lender in obtaining or preserving such benefit) pro rata
in accordance with Section 3.2 or Section 10.3. To such end, all the applicable
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender so purchasing a participation
(or direct interest) in the Loans or other Obligations owed to such other
Lenders may exercise all rights of set‑off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4 Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5 Minimum Amounts.
(a)Borrowings and Conversions. Each Base Rate Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess
thereof. Each LIBOR Rate Loan and each Conversion of LIBOR Rate Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $500,000
in excess of that amount.
(b)Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof (or the aggregate principal amount of Loans then outstanding).
Section 3.6 Fees.
The Borrower agrees to pay the reasonable administrative and other fees of the
Agent and the Joint Lead Arrangers as may be agreed to in writing from time to
time.
Section 3.7 Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or a year of 365 or 366 days, as applicable, in the case
of Base Rate Loans when the Alternate Base Rate is based on the Prime Rate or
the Federal Funds Effective Rate) and the actual number of days elapsed.
Section 3.8 Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower

33
A/75663178.5

--------------------------------------------------------------------------------




shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.
Section 3.9 Agreement Regarding Interest and Charges.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4. Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, arrangement fees, amendment fees, up‑front fees, commitment
fees, facility fees, unused fee, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, or any other similar amounts are charges made to compensate
the Agent or any such Lender for underwriting or administrative services and
costs or losses performed or incurred, and to be performed or incurred, by the
Agent and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money. The Borrower hereby
acknowledges and agrees that the Lenders have imposed no minimum borrowing
requirements, reserve or escrow balances or compensating balances related in any
way to the Obligations. Any use by the Borrower of certificates of deposit
issued by any Lender or other accounts maintained with any Lender has been and
shall be voluntary on the part of the Borrower. All charges other than charges
for the use of money shall be fully earned and nonrefundable when due.
Section 3.10 Statements of Account.
The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon the Borrower absent manifest error. The failure of the
Agent to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.
Section 3.11 Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, the Commitment and outstanding principal amount of
Loans of such Defaulting Lender shall not be included in determining whether all
Lenders or the Requisite Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 12.6),
provided that any waiver, amendment or modification that increases the
Commitment of a Defaulting Lender, forgives all or any portion of the principal
amount of any Loan or interest thereon owing to a Defaulting Lender, reduces the
Applicable Margin on the underlying interest rate options owing to a Defaulting
Lender or extends the Termination Date (except as provided in Section 2.12)
shall require the consent of such Defaulting Lender.
Section 3.12 Taxes.
(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance

34
A/75663178.5

--------------------------------------------------------------------------------




with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower under any Loan Document shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it or any Lender for the payment of, any
Other Taxes.
(c)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days after Borrower’s receipt of written notice of demand therefor
together with a certificate specifying the amount of such payment or liability
and the calculation thereof in reasonable detail (with a copy to the Agent), for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by such
Recipient.
(d)Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.5(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (d).
(e)Evidence of Payments. Within a reasonable time after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.12, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(f)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.12(f) (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
materially prejudice the legal or commercial position of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

35
A/75663178.5

--------------------------------------------------------------------------------




(A)any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation

36
A/75663178.5

--------------------------------------------------------------------------------




as may be prescribed by applicable law to permit the Borrower or the Agent to
determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.12 (including by the payment
of additional amounts pursuant to this Section 3.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.12 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party in connection with obtaining such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) to the extent the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or to file for
or pursue any refund of Taxes on behalf of, the indemnifying party or any other
Person.
(h)Survival. Each party’s obligations under this Section 3.12 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
Section 3.13 Interest Rate Protection Arrangements. Any Interest Rate Agreement
entered into by a Lender Counterparty with respect to the Loans under this
Agreement (an “Eligible Lender Swap Agreement”) shall rank pari passu with the
Obligations. To the extent that any Liens are granted by the Borrower and/or its
Subsidiaries in favor of the Agent to secure the Obligations, then the
obligations owing to each Lender Counterparty under an Eligible Lender Swap
Agreement shall also be secured by such Liens on an equal and ratable basis with
the Obligations.

37
A/75663178.5

--------------------------------------------------------------------------------






ARTICLE IV. YIELD PROTECTION, ETC.
Section 4.1 Additional Costs; Capital Adequacy.
(a)Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it reasonably determines are attributable to its making, continuing,
converting or maintaining of any LIBOR Rate Loans or its obligation to make any
LIBOR Rate Loans hereunder (such amounts shall be based upon a reasonable
allocation thereof by such Lender to any LIBOR Rate Loans made by such Lender
hereunder), any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital or liquidity in
respect of its Loans or its Commitment (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), resulting from
any Regulatory Change, and solely to the extent that such Lender generally
imposes such Additional Costs on other similarly situated borrowers of such
Lender in similar circumstances (to the extent such Lender has the right to do
so), that: (i) changes the basis of taxation of any amounts payable to such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such Loans or its Commitment (other than Excluded Taxes); or (ii) imposes or
modifies any reserve, special deposit, liquidity or similar requirements (other
than Regulation D of the Board of Governors of the Federal Reserve System or
other reserve requirement to the extent utilized in the determination of the
LIBOR Base Rate for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder); or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy and liquidity).
(b)Lender’s Suspension of LIBOR Rate Loans. Without limiting the effect of the
provisions of Section 4.1(a), if, by reason of any Regulatory Change, any Lender
becomes subject to restrictions on the amount of a category of liabilities or
assets of such Lender that includes deposits by reference to which the interest
rate on LIBOR Rate Loans is determined as provided in this Agreement or a
category of extensions of credit or other assets of such Lender that includes
LIBOR Rate Loans that it may hold, then, if such Lender so elects by notice to
the Borrower (with a copy to the Agent), the obligation of such Lender to make
or Continue, or to Convert any other Type of Loans into, LIBOR Rate Loans
hereunder shall be suspended until such Regulatory Change ceases to be in effect
(in which case the provisions of Section 4.6 shall apply).
(c)Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder; provided, however,
that notwithstanding the foregoing provisions of this Section, the Agent or a
Lender, as the case may be, shall not be entitled to compensation for any such
amount relating to any period ending more than twelve (12) months prior to the
date that the Agent or such Lender, as applicable, first notifies the Borrower
in writing thereof. The Agent and or such Lender agrees to furnish to the
Borrower a certificate setting forth the basis and amount of each request by the
Agent or such Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.

38
A/75663178.5

--------------------------------------------------------------------------------




Section 4.2 Market Disruption and Alternate Rate of Interest.
(a)If at the time that the Agent shall seek to determine the LIBOR Screen Rate
on the Quotation Day for any Interest Period for a LIBOR Rate Loan the LIBOR
Screen Rate shall not be available for such Interest Period with respect to such
LIBOR Rate Loan for any reason and the Agent shall determine that it is not
possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the applicable Reference
Bank Rate shall be the LIBOR Base Rate for such Interest Period for such LIBOR
Rate Loan; provided, however, that if less than two Reference Banks shall supply
a rate to the Agent for purposes of determining the LIBOR Base Rate for such
LIBOR Rate Loan, then such LIBOR Rate Loan shall be made as a Base Rate Loan at
the Alternate Base Rate
(b)If prior to the commencement of any Interest Period for a LIBOR Rate Loan the
Agent is advised by the Requisite Lenders that the LIBOR Rate or the LIBOR Base
Rate, as applicable, for a Loan for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such borrowing for such Interest Period, then the Agent
shall give notice thereof to the Borrower and the Lenders by telephone or
telecopy as promptly as practicable thereafter and, until the Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) any Notice of Conversion that requests the conversion to a
LIBOR Rate Loan, or continuation of any LIBOR Rate Loan, for the applicable
Interest Period, as the case may be, shall be ineffective and (B)  any requested
LIBOR Rate Loan shall be made as a Base Rate Loan. For purposes of the
immediately preceding clause (b)(ii), in determining whether the LIBOR Rate or
the LIBOR Base Rate will adequately and fairly reflect the cost to any Lender of
making or maintaining LIBOR Loans, such Lender shall make such determination
assuming that such Lender is actually funding LIBOR Loans through the purchase
of deposits in the London interbank market.
Section 4.3 Illegality.
Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to make or maintain LIBOR Rate Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Rate Loans shall be suspended until
such time as such Lender may again make and maintain LIBOR Rate Loans (in which
case the provisions of Section 4.6 shall be applicable).
Section 4.4 Compensation.
The Borrower shall pay to the Agent for the account of each Lender, within five
(5) Business Days following the request of such Lender through the Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
determines is attributable to:
(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Rate
Loan, or Conversion of a LIBOR Rate Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Rate Loan from such Lender on the date for
such borrowing, or to Convert a Base Rate Loan into a LIBOR Rate Loan or
Continue a LIBOR Rate Loan on the requested date of such Conversion or
Continuation.

39
A/75663178.5

--------------------------------------------------------------------------------




Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Each Lender may use any reasonable averaging and attribution methods generally
applied by such Lender and may include, without limitation, administrative costs
as a component of such loss, cost or expense. Absent manifest error,
determinations by any Lender in any such statement shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.
Section 4.5 Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Rate Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Rate Loans shall be suspended pursuant to Section 4.1(b) or 4.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender becomes a Defaulting Lender, then, so long as there
does not then exist any Default or Event of Default, the Borrower, within thirty
(30) days of such request for compensation or suspension, as applicable, may
either (i) demand that such Lender (the “Affected Lender”), and upon such demand
the Affected Lender shall promptly, assign its Commitments to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.5(d) for
a purchase price equal to the aggregate principal balance of Loans then owing to
the Affected Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees owing to the Affected Lender, or (ii) except in the case of a
Defaulting Lender, pay to the Affected Lender the aggregate principal balance of
Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, whereupon the
Affected Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents. Each of the
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the Agent,
the Affected Lender or any of the other Lenders. The terms of this Section shall
not in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 3.12, 4.1 or 4.4.
Section 4.6 Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Rate Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Rate Loans shall be suspended pursuant to
Section 4.1(b), 4.2 or 4.3, then such Lender’s LIBOR Rate Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Rate Loans (or, in the case of a Conversion
required by Section 4.1(b) or 4.3, on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 that gave rise to such Conversion no longer exist:
(a)to the extent that such Lender’s LIBOR Rate Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Rate Loans shall be applied instead to its Base Rate Loans; and
(b)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Rate Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Rate
Loans shall remain as Base Rate Loans.

40
A/75663178.5

--------------------------------------------------------------------------------




If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender’s LIBOR Rate Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Rate Loans made by other Lenders are outstanding,
then such Lender’s Base Rate Loans shall be automatically Converted, on the
first day(s) of the next succeeding Interest Period(s) for such outstanding
LIBOR Rate Loans, to the extent necessary so that, after giving effect thereto,
all Loans held by the Lenders holding LIBOR Rate Loans and by such Lender are
held pro rata (as to principal amounts, Types and Interest Periods) in
accordance with their respective Commitments.
Section 4.7 Change of Lending Office.
Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12, 4.1 or 4.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 4.8 Assumptions Concerning Funding of LIBOR Rate Loans.
Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Rate Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Rate Loans in an amount equal to the amount of the
LIBOR Rate Loans and having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender may fund each of its LIBOR Rate
Loans in any manner it sees fit and the foregoing assumption shall be used only
for calculation of amounts payable under this Article IV.
ARTICLE V. CONDITIONS PRECEDENT
Section 5.1 Initial Conditions Precedent.
The obligation of the Lenders to fund their respective portions of the Loan is
subject to the following conditions precedent:
(a)The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:
(i)Counterparts of this Agreement executed by each of the parties hereto;
(ii)Notes executed by the Borrower payable to each Lender (other than any Lender
that has requested not to receive a Note) and complying with the applicable
provisions of Section 2.10 (which Notes shall be promptly forwarded by the Agent
to the applicable Lender);
(iii)The Guaranty executed by each Guarantor existing as of the Effective Date;
(iv)A favorable opinion of counsel to the Obligors, addressed to the Agent and
the Lenders, addressing such matters as the Agent may reasonably require;
(v)The Governing Documents of the Borrower, each Guarantor and each general
partner or managing member (or Person performing similar functions) of such
Persons certified as of a recent date by the Secretary of State of the State of
formation of the applicable Person;

41
A/75663178.5

--------------------------------------------------------------------------------




(vi)A good standing certificate with respect to the Borrower, each Guarantor and
each general partner or managing member (or Person performing similar functions)
of such Persons issued as of a recent date by the appropriate Secretary of State
(and any state department of taxation, as applicable) and certificates of
qualification to transact business or other comparable certificates issued by
the Secretary of State (and any state department of taxation, as applicable), of
each state in which such Person is organized, in which the Unencumbered Assets
owned (or leased pursuant to an Eligible Ground Lease) by such Person are
located, and wherever such Person is required to be so qualified and where the
failure to be so qualified would have, in each instance, a Material Adverse
Effect;
(vii)A certificate of incumbency signed by the general partner, secretary (or
Person performing similar functions) of the Borrower, each Guarantor and their
respective general partners, managing members (or Person performing similar
functions) as to each of the partners, officers or other Persons authorized to
execute and deliver the Loan Documents to which any of them is a party and the
officers or other representatives of the Borrower then authorized to deliver
Notices of Borrowing, Notices of Continuation and Notices of Conversion;
(viii)Copies, certified by the general partner, secretary or other authorized
Person of each of the Borrower, the Guarantors and their respective general
partners, managing members (or Persons performing similar functions) of such
Persons of all partnership, limited liability company, corporate (or comparable)
action taken by such Person to authorize the execution, delivery and performance
of the Loan Documents to which such Persons are a party;
(ix)The Fees then due and payable under Section 3.6, and any other Fees and
invoiced expenses payable to the Agent and the Lenders on or prior to the
Effective Date;
(x)A pro forma Compliance Certificate calculated as of June 30, 2013, after
giving effect to the Loan;
(xi)A certificate signed by a Responsible Officer of the Borrower certifying
that each Property to be treated as an Unencumbered Asset on the Effective Date
satisfies all of the requirements for an Unencumbered Asset set forth in the
definition thereof;
(xii)The documentation and other information requested by any Lender that is
required by regulatory authorities under the applicable “know your customer”
rules and regulations;
(xiii)A copy of the Revolving Credit Agreement in which the covenants thereunder
are conformed to the covenants set forth herein, in form and substance
reasonably satisfactory to the Agent and the Borrower;
(xiv)Evidence reasonably satisfactory to the Agent that all guaranties provided
by the Guarantors listed on Schedule 12.20 have been released under the
Borrower’s Senior Notes due 2018 and under all other existing Unsecured Debt of
the Borrower and the other Obligors in excess of $35,000,000; and
(xv)Such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request.

42
A/75663178.5

--------------------------------------------------------------------------------




(b)In the good faith judgment of the Agent and the Lenders:
(i)There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since June 30, 2013 that has
had or could reasonably be expected to result in a Material Adverse Effect;
(ii)No litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (1) result in a Material Adverse Effect or (2) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Obligor to fulfill the
respective obligations under the Loan Documents to which it is a party;
(iii)The Borrower, the other Obligors and their respective Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Obligor is a party or
by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Obligor to fulfill their respective obligations under the Loan Documents
to which it is a party; and
(iv)There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.
Section 5.2 Additional Conditions Precedent.
The obligations of the Lenders to make the Loans are all subject to the further
conditions precedent that: (a) no Default or Event of Default shall have
occurred and be continuing as of the date of the making of such Loan or would
exist immediately after giving effect thereto; (b) the representations and
warranties made or deemed made by the Borrower and each other Obligor in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (and without regard to any qualifications limiting such
representations to knowledge or belief) on and as of the date of the making of
such Loan with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder
(provided that any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects (taking into account such language)), and (c) the Agent
shall have received a timely Notice of Borrowing. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent, prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan, the Borrower
shall be deemed to have represented to the Agent and the Lenders at the time
such Loan is made that all applicable conditions to the making of such Loan
contained in Article V have been satisfied.

43
A/75663178.5

--------------------------------------------------------------------------------




Section 5.3 Conditions as Covenants.
If the Lenders make any Loans, prior to the satisfaction of all applicable
conditions precedent set forth in Sections 5.1 and 5.2, the Borrower shall
nevertheless cause such condition or conditions to be satisfied within five (5)
Business Days after the date of the making of such Loans. Unless set forth in
writing to the contrary, the making of its Loan by a Lender shall constitute a
certification by such Lender to the Agent and the other Lenders that the
Borrower has satisfied the conditions precedent for the Loans set forth in
Sections 5.1 and 5.2 or such Lender has waived such conditions.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
Section 6.1 Representations and Warranties.
In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Borrower represents and warrants to the Agent and each Lender as
follows:
(a)Organization; Power; Qualification. Each of the Borrower, the other Obligors
and their respective Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
(b)Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1(b) is a
complete and correct list or diagram of all Subsidiaries of the Borrower and the
other Obligors setting forth for each such Subsidiary (i) the jurisdiction of
organization of such Subsidiary, (ii) each Obligor which holds any Equity
Interests in such Subsidiary, (iii) the nature of the Equity Interests held by
each such Person, and (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests. Except as disclosed in such Schedule, as
of the Agreement Date, all of the issued and outstanding capital stock of each
Person shown to be held by it on such Schedule organized as a corporation is
validly issued, fully paid and nonassessable. As of the Agreement Date, Part II
of Schedule 6.1(b) correctly sets forth or diagrams all Unconsolidated
Affiliates of the Borrower, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Borrower.
(c)Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Obligor has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which the Borrower or any
other Obligor is a party have been duly executed and delivered by the duly
authorized officers or other representatives of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein may be limited by equitable principles generally.

44
A/75663178.5

--------------------------------------------------------------------------------




(d)Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Obligor is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Obligor; (ii) conflict with, result
in a breach of or constitute a default under the organizational documents of the
Borrower or any other Obligor, or any indenture, agreement or other instrument
to which the Borrower or any other Obligor is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower or any other Obligor.
(e)Compliance with Law; Governmental Approvals, Agreements. The Borrower, each
other Obligor, and each of their respective Subsidiaries is in compliance with
its Governing Documents, each agreement, judgment, decree or order to which any
of them is a party or by which any of them or their properties may be bound,
each Governmental Approval applicable to it and in compliance with all other
Applicable Law (including without limitation, Environmental Laws) relating to
such Person except for noncompliances which, and Governmental Approvals the
failure to possess which, would not, individually or in the aggregate, cause a
Default or an Event of Default or have a Material Adverse Effect.
(f)Title to Properties; Liens; Title Insurance. As of the Agreement Date,
Schedule 6.1(f) sets forth all of the real property owned or leased by the
Borrower, each other Obligor and each of their respective Subsidiaries. Each
such Person has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets, except with respect to the each Subsidiary
of the Borrower and each Subsidiary of an Obligor whose failure to have such
good, marketable and legal title to, or such valid leasehold interest in, its
respective assets, has not had or could not reasonably be expected to have a
Material Adverse Effect on either the Borrower or the REIT Guarantor. Each of
the Borrower, the other Obligors and their respective Subsidiaries have title to
their properties sufficient for the conduct of their business. As of the
Agreement Date, there are no Liens or Negative Pledges against any Unencumbered
Assets except for Permitted Liens. The Borrower or another Obligor is, with
respect to all Unencumbered Assets and other real property reasonably necessary
for the operation of its business, the named insured under a policy of title
insurance issued by a title insurer operating in the jurisdiction where such
real property is located. As to each such policy of title insurance (i) the
coverage amount equals or exceeds the acquisition cost of the related real
property and any improvements added thereto by such Person (ii) no claims are
pending that, if adversely determined, have had or could reasonably be expected
to have a Material Adverse Effect; and (iii) no title insurer has given notice
to the insured Person that such policy of title insurance is no longer in
effect. Neither the Borrower, any other Obligor nor any of their respective
Subsidiaries has knowledge of any defect in title of any Property that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.
(g)Existing Indebtedness. Schedule 6.1(g) is, as of August [__], 2013, a
complete and correct listing of all Indebtedness of the Borrower, the other
Obligors and their respective Subsidiaries, including without limitation,
Contingent Liabilities (to the extent included in the definition of
Indebtedness) of the Borrower and the other Obligors and their respective
Subsidiaries, and indicating whether such Indebtedness is Secured Debt or
Unsecured Debt. During the period from such date to the Agreement Date, neither
the Borrower, any other Obligor nor any of their respective Subsidiaries
incurred any material Indebtedness except as set forth in such Schedule. As of
the Agreement Date, the Borrower, the other Obligors, and their respective
Subsidiaries have performed and are in compliance with all of the material terms
of all Indebtedness of such Persons and all instruments and agreements relating
thereto, and no default or event of default, or

45
A/75663178.5

--------------------------------------------------------------------------------




event or condition which with the giving of notice, the lapse of time, or both,
would constitute such a default or event of default, exists with respect to any
such Indebtedness.
(h)Material Contracts. Each of the Borrower, the other Obligors and their
respective Subsidiaries that is a party to any Material Contract is in
compliance with all of the material terms of such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.
(i)Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower, any
other Obligor, any of their respective Subsidiaries or any of their respective
property in any court, or before any tribunal, administrative agency, board,
arbitrator or mediator of any kind or before or by any other Governmental
Authority which has had or could reasonably be expected to have a Material
Adverse Effect or which question the validity or enforceability of any of the
Loan Documents. There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to the Borrower, any
other Obligor, or any of their respective Subsidiaries which has had or could be
reasonably expected to have a Material Adverse Effect. There are no judgments
outstanding against or affecting the Borrower, any other Obligor, any of their
respective Subsidiaries or any of their respective properties individually or in
the aggregate involving amounts in excess of $10,000,000.
(j)Taxes. All federal, state and other tax returns of the Borrower, any other
Obligor or any of their respective Subsidiaries required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon the Borrower, each other Obligor,
any of their respective Subsidiaries and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under Section 7.6. As of the Agreement
Date, none of the United States income tax returns of the Borrower, any other
Obligor or any of their respective Subsidiaries is under audit. All charges,
accruals and reserves on the books of the Borrower, any other Obligor and each
of their respective Subsidiaries in respect of any taxes or other governmental
charges are in accordance with GAAP.
(k)Financial Statements. The Borrower has furnished to each Lender copies of the
audited consolidated balance sheet of the REIT Guarantor and its consolidated
Subsidiaries for the fiscal year ending December 31, 2012 and the related
audited consolidated statements of income, shareholders’ equity and cash flow
for the fiscal year ending on such date with the opinion thereof of Deloitte &
Touche, LLP. Such financial statements (including in each case related schedules
and notes) are complete and correct and present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the REIT Guarantor and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods. Neither the Borrower, the REIT Guarantor, nor any Subsidiary of the
Borrower or the REIT Guarantor has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, or unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements or except as set forth on Schedule 6.1(k).
(l)No Material Adverse Change. Since December 31, 2012, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Borrower, the Obligors or their
respective Subsidiaries. After giving effect to the borrowing of the Loan, each
of the (i) Borrower, (ii) other Obligors and (iii) Borrower and its
Subsidiaries, taken as a whole, are Solvent.

46
A/75663178.5

--------------------------------------------------------------------------------




(m)ERISA. Each member of the ERISA Group is in compliance with its obligations,
if any, under the minimum funding standards of ERISA and the Internal Revenue
Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.
(n)No Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any other Obligor or their respective Subsidiaries constitute “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.
(o)Absence of Defaults. None of the Borrower, any other Obligor or any of their
respective Subsidiaries is in default under its Governing Documents, and no
event has occurred, which has not been remedied, cured or irrevocably waived:
(i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, a
determination of materiality, the satisfaction of any condition, or any
combination of the foregoing, would constitute, a default or event of default by
Borrower, any other Obligor or any of their respective Subsidiaries under any
agreement (other than this Agreement) or judgment, decree or order to which the
Borrower, any other Obligor or any of their respective Subsidiaries is a party
or by which the Borrower, any other Obligor, any of their respective
Subsidiaries or any of their respective properties may be bound where such
default or event of default could, individually or in the aggregate, involve (x)
Indebtedness or other obligations or liabilities (other than Nonrecourse
Indebtedness) in excess of $10,000,000 or (y) any Nonrecourse Indebtedness in
excess of $20,000,000.
(p)Environmental Matters.
(i)The Borrower, each other Obligor and each of their respective Subsidiaries is
in compliance with the requirements of all applicable Environmental Laws except
for the matters set forth on Schedule 6.1(p) and such other non‑compliance
which, in any event, either individually or in the aggregate, has not had and
could not reasonably be expected to have a Material Adverse Effect.
(ii)No Hazardous Materials have been (i) generated or manufactured on,
transported to or from, treated at, stored at or discharged from any Property in
violation of any Environmental Laws; (ii) discharged into subsurface waters
under any Property in violation of any Environmental Laws; or (iii) discharged
from any Property on or into property or waters (including subsurface waters)
adjacent to any Property in violation of any Environmental Laws, except for the
matters set forth on Schedule 6.1(p) and other violations which violations, in
any event, in the case of any of (i), (ii) or (iii), either individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

47
A/75663178.5

--------------------------------------------------------------------------------




(iii)Except for the matters set forth on Schedule 6.1(p) and any of the
following matters or liabilities that, in any event, either individually or in
the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower, any other Obligor nor any of
their respective Subsidiaries (i) has received notice (written or oral) or
otherwise learned of any claim, demand, suit, action, proceeding, event,
condition, report, directive, lien, violation, non‑compliance or investigation
indicating or concerning any potential or actual liability (including, without
limitation, potential liability for enforcement, investigatory costs, cleanup
costs, government response costs, removal costs, remedial costs, natural
resources damages, property damages, personal injuries or penalties) arising in
connection with (x) any non‑compliance with or violation of the requirements of
any applicable Environmental Laws, or (y) the presence of any Hazardous
Materials on any Property (or any Property previously owned by any of such
Persons) or the release or threatened release of any Hazardous Materials into
the environment, (ii) has any threatened or actual liability in connection with
the presence of any Hazardous Materials on any Property (or any Property
previously owned by any of such Persons) or the release or threatened release of
any Hazardous Materials into the environment, (iii) has received notice of any
federal or state investigation evaluating whether any remedial action is needed
to respond to the presence of any Hazardous Materials on any Property (or any
Property previously owned by any of such Persons) or a release or threatened
release of any Hazardous Materials into the environment for which the Borrower,
any Obligor or any of their respective Subsidiaries is or may be liable, or (iv)
has received notice that the Borrower, any Obligor or any of their respective
Subsidiaries is or may be liable to any Person under any Environmental Law.
(iv)To the best of the Borrower’s knowledge after due inquiry, no Property is
located in an area identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, or if any such Property is located in
such a special flood hazard area, then the Borrower has obtained all insurance
that is required to be maintained by law or which is customarily maintained by
Persons engaged in similar businesses and owning similar Properties in the same
general areas in which the Borrower operates except where such failure
individually or in the aggregate has not had and could not reasonably be
expected to have a Material Adverse Effect.
(q)Investment Company. None of the Borrower, any other Obligor or any of their
respective Subsidiaries, is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.
(r)Margin Stock. None of the Borrower, any other Obligor or any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” or a
“margin security” within the meaning of Regulations T, U and X of the Board of
Governors of the Federal Reserve System.
(s)Affiliate Transactions. Except as permitted by Section 9.10, none of the
Borrower, any other Obligor or any of their respective Subsidiaries is a party
to or bound by any agreement or arrangement (whether oral or written) to which
any Affiliate (but not any Subsidiary of Borrower) of any Borrower, any other
Obligor or any of their respective Subsidiaries is a party.
(t)Intellectual Property. Except as has not had and could not be reasonably
expected to have a Material Adverse Effect, (i) the Borrower, each other Obligor
and each of their respective Subsidiaries owns

48
A/75663178.5

--------------------------------------------------------------------------------




or has the right to use, under valid license agreements or otherwise, all
material patents, licenses, franchises, trademarks, trademark rights, trade
names, trade name rights, trade secrets and copyrights (collectively,
“Intellectual Property”) used in the conduct of their respective businesses as
now conducted and as contemplated by the Loan Documents, without known conflict
with any patent, license, franchise, trademark, trade secret, trade name,
copyright, or other proprietary right of any other Person; (ii) the Borrower,
each other Obligor and each of their respective Subsidiaries has taken all such
steps as they deem reasonably necessary to protect their respective rights under
and with respect to such Intellectual Property; (iii) no claim has been asserted
by any Person with respect to the use of any Intellectual Property by the
Borrower, any other Obligor or any of their respective Subsidiaries, or
challenging or questioning the validity or effectiveness of any Intellectual
Property; and (iv) the use of such Intellectual Property by the Borrower, the
other Obligors and each of their respective Subsidiaries, does not infringe on
the rights of any Person, subject to such claims and infringements as do not, in
the aggregate, give rise to any liabilities on the part of the Borrower, the
other Obligors or any of their respective Subsidiaries.
(u)Business. The Borrower, the other Obligors and each of their respective
Subsidiaries are engaged substantially in the business of the acquisition,
disposition, financing, ownership, development rehabilitation, leasing,
operation and management of office and industrial buildings and other business
activities incidental thereto.
(v)Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Obligor for
any other services rendered to the Borrower, any of the Subsidiaries of the
Borrower or any other Obligor or any other Obligor ancillary to the transactions
contemplated hereby.
(w)Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any other Obligor or any of their respective
Subsidiaries in connection with or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the
Borrower, any other Obligor or any of their respective Subsidiaries or omitted
to state a material fact necessary in order to make such statements contained
therein, in light of the circumstances under which they were made, not
misleading. The written information, reports and other papers and data with
respect to the Borrower, any other Obligor or any of their respective
Subsidiaries or the Unencumbered Assets (other than projections and other
forward-looking statements) furnished to the Agent or the Lenders in connection
with or relating in any way to this Agreement was, at the time so furnished,
complete and correct in all material respects, or has been subsequently
supplemented by other written information, reports or other papers or data, to
the extent necessary to give in all material respects a true and accurate
knowledge of the subject matter. All financial statements furnished to the Agent
or any Lender by, on behalf of, or at the direction of, the Borrower, any other
Obligor or any of their respective Subsidiaries in connection with or relating
in any way to this Agreement, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods. All financial projections and other forward looking statements
prepared by, or on behalf of the Borrower, any other Obligor or any of their
respective Subsidiaries that have been or may hereafter be made available to the
Agent or any Lender were or will be prepared in good faith based on reasonable
assumptions. No fact or circumstance is known to the Borrower which has had, or
may in the future have (so far as the Borrower can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 6.1(k) or in such information, reports or other papers or
data or otherwise disclosed in writing to the Agent and the Lenders prior to the
Effective Date.

49
A/75663178.5

--------------------------------------------------------------------------------




(x)REIT Status. The REIT Guarantor qualifies, and has since the year ending
December 31, 2003 qualified, as a REIT, has elected to be treated as a REIT, and
is in compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow the REIT Guarantor to maintain its status as a REIT.
(y)Unencumbered Assets. As of the Agreement Date, Schedule 6.1(y) is a correct
and complete list of all Unencumbered Assets. Each of the Unencumbered Assets
included by the Borrower in calculations of the Unencumbered Asset Value
satisfies all of the requirements contained in this Agreement for the same to be
included therein.
(z)Insurance. The Borrower, the other Obligors and their respective Subsidiaries
have insurance covering the Borrower, the other Obligors and their respective
Subsidiaries and their respective Properties in such amounts and against such
risks and casualties as are customary for Persons or Properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy. As of the Agreement
Date, none of the Borrower, any other Obligor or any of their respective
Subsidiaries has received notice that any such insurance has been cancelled, not
renewed, or impaired in any way.
(aa)Ownership of Borrower. The REIT Guarantor is the sole general partner of the
Borrower and owns free of any Lien or other claim not less than a sixty-six and
two-thirds percent (66 2/3%) Equity Interest in the Borrower as the general
partner thereof.
(bb) No Bankruptcy Filing. None of the Borrower, any Obligor or any of their
respective Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its assets or property, and the Borrower has no knowledge of any Person
threatening the filing of any such petition against any of the Borrower, any
Obligor or any of their respective Subsidiaries.
(cc) No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrower or any other Obligor
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.
(dd) Transaction in Best Interests of Borrower and Obligors; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of the Borrower and the other Obligors and the creditors of such
Persons. The direct and indirect benefits to inure to the Borrower and the other
Obligors pursuant to this Agreement and the other Loan Documents constitute
materially more than “reasonably equivalent value” (as such term is used in §548
of the Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower and
the other Obligors pursuant to this Agreement and the other Loan Documents, and
but for the willingness of each Guarantor to guaranty the Obligations, the
Borrower would be unable to obtain the financing contemplated hereunder which
financing will enable the Borrower and the other Obligors to have available
financing to conduct and expand their business. The Borrower and the other
Obligors constitute a single integrated financial enterprise and each receives a
benefit from the availability of credit under this Agreement to the Borrower.
(ee) Property. All of the Borrower’s, the other Obligors’ and their respective
Subsidiaries’ properties are in good repair and condition, subject to ordinary
wear and tear, other than (x) with respect to deferred maintenance existing as
of the date of acquisition of such property as permitted in this Section, and
(y) where the failure of the properties of any Subsidiary of the Borrower or any
Subsidiary of an Obligor to be in good repair and condition has not had or could
not be reasonably expected to have a Material Adverse Effect on

50
A/75663178.5

--------------------------------------------------------------------------------




either the Borrower or the REIT Guarantor. The Borrower has completed or caused
to be completed an appropriate investigation of the environmental condition of
each Property as of the later of the date of the Borrower’s, the Obligors’ or
the applicable Subsidiary’s purchase thereof or the date upon which such
property was last security for Indebtedness of such Persons, including
preparation of a “Phase I” report and, if appropriate, a “Phase II” report, in
each case prepared by a recognized environmental engineer in accordance with
customary standards which discloses that such property is not in violation of
the representations and covenants set forth in this Agreement, unless such
violation has been disclosed in writing to the Agent and remediation actions
satisfactory to Agent are being taken. There are no unpaid or outstanding real
estate or other taxes or assessments on or against any property of the Borrower,
the other Obligors or their respective Subsidiaries which are delinquent. Except
as set forth in Schedule 6.1(ee) hereto, there are no pending eminent domain
proceedings against any property of the Borrower, the other Obligors or their
respective Subsidiaries or any part thereof, and, to the knowledge of the
Borrower, no such proceedings are presently threatened or contemplated by any
taking authority which, in all such events, individually or in the aggregate
have had or could reasonably be expected to have a Material Adverse Effect. None
of the property of the Borrower, the other Obligors or their respective
Subsidiaries is now damaged or injured as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate has had or could reasonably be expected to have any Material Adverse
Effect.
(ff) No Event of Default. No Default or Event of Default has occurred and is
continuing, or will occur after giving effect to the borrowing of the Loan.
(gg) Subordination. None of the Borrower or any other Obligor is a party to or
bound by any agreement, instrument or indenture that may require the
subordination in right or time of payment of any of the Obligations to any other
indebtedness or obligation of any of such Persons.
(hh) Anti-Terrorism Laws.
(i)None of the Borrower or any other Obligor or any of their Affiliates is in
violation of any laws or regulations relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.
(ii)None of the Borrower, any other Obligor or any of their Affiliates, or any
of their brokers or other agents acting or benefiting from the Loan is a
Prohibited Person. A “Prohibited Person” is any of the following:
(A)    a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;
(B)    a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;
(C)    a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(D)    a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

51
A/75663178.5

--------------------------------------------------------------------------------




(E)    a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.
(iii)None of the Borrower or any other Obligor, any of their Affiliates or any
of their agents acting in any capacity in connection with the Loan (1) to the
best of the Borrower’s knowledge, conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Prohibited Person, (2) to the best of the Borrower’s knowledge, deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (3) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.
(iv)The Borrower and the other Obligors shall not (1) knowingly conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (2) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (3) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and the Borrower shall
deliver to Agent any certification or other evidence requested from time to time
by Agent in its reasonable discretion, confirming the Borrower’s and the other
Obligors’ compliance herewith).
Section 6.2 Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any other Obligor or any
of their respective Subsidiaries to the Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower prior to
the Effective Date and delivered to the Agent or any Lender in connection with
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically permitted hereunder. All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans.
ARTICLE VII. AFFIRMATIVE COVENANTS
For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner provided for in Section 12.6, the Borrower shall comply with the
following covenants:
Section 7.1 Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.7, the Borrower shall preserve and
maintain, and cause each other Obligor and each Subsidiary of the Borrower or
any other Obligor to preserve and maintain, their

52
A/75663178.5

--------------------------------------------------------------------------------




respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which it is organized, in
each jurisdiction in which any Unencumbered Asset owned (or leased pursuant to
an Eligible Ground Lease or Approved Bond Transaction) by it is located, and in
each other jurisdiction in which the character of its properties or the nature
of its business requires such qualification and authorization and where the
failure to be so authorized and qualified could reasonably be expected to have a
Material Adverse Effect. The Borrower shall, and shall cause the other Obligors
and each Subsidiary of the Borrower or any other Obligor to, develop and
implement such programs, policies and procedures as are necessary to comply with
the Patriot Act and shall promptly advise Agent in writing in the event that any
of such Persons shall determine that any investors in such Persons are in
violation of such act.
Section 7.2 Compliance with Applicable Law and Contracts.
The Borrower shall comply, and cause each other Obligor and each Subsidiary of
the Borrower or any other Obligor to comply, with (a) all Applicable Law,
including the obtaining of all Governmental Approvals, (b) their respective
Governing Documents, and (c) all mortgages, indentures, contracts, agreements
and instruments to which it is a party or by which any of its properties may be
bound, the failure, in any such event, with which to comply could reasonably be
expected to have a Material Adverse Effect.
Section 7.3 Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor to, (a) protect and preserve all of
its properties or cause to be protected and preserved, and maintain or cause to
be maintained in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b)  make or cause to be made
all needed and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times. With respect to each
Subsidiary of the Borrower and each Subsidiary of an Obligor, in addition to the
requirements of any of the other Loan Documents, the Borrower shall cause each
such Subsidiary to comply with clauses (a) and (b) above to the extent that the
failure, in any such event, with which to comply could reasonably be expected to
have a Material Adverse Effect on either the Borrower or the REIT Guarantor.
Section 7.4 Conduct of Business.
The Borrower shall at all times carry on, and cause the other Obligors and the
Subsidiaries of the Borrower and the other Obligors to carry on, their
respective businesses as now conducted and in accordance with Section 6.1(u).
Section 7.5 Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor and each Subsidiary of the Borrower
and each other Obligor to, maintain or cause to be maintained commercially
reasonable insurance with financially sound and reputable insurance companies
covering such Persons and their respective properties in such amounts and
against such risks and casualties as are customary for Persons or properties of
similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy, and from
time to time deliver to the Agent or any Lender upon its request a detailed list
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby, together with copies of all policies or certificates of the
insurance then in effect.

53
A/75663178.5

--------------------------------------------------------------------------------




Section 7.6 Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Obligor to, pay and discharge or
cause to be paid and discharged when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person, in accordance with GAAP; provided further that upon the
commencement of proceedings to foreclose any Lien that may have attached as
security therefor, such Person either (A) will provide a bond or other security
sufficient under applicable law to stay all such proceedings or (B) if no such
bond is provided, will pay each such tax, assessment, governmental charge, levy
or claim. With respect to each Subsidiary of the Borrower and each Subsidiary of
an Obligor, the Borrower shall cause each such Subsidiary to pay, discharge or
cause to be paid and discharged when due the items set forth in clauses (a) and
(b) above subject to the provisos contained therein and where the failure to
make such payments or cause such payments to be made could reasonably be
expected to have a Material Adverse Effect on either the Borrower or the REIT
Guarantor.
Section 7.7 Visits and Inspections.
The Borrower shall, and shall cause each other Obligor and each Subsidiary of
the Borrower and each other Obligor to, permit representatives or agents of any
Lender or the Agent, from time to time, as often as may be reasonably requested,
but only during normal business hours and at the expense of such Lender or the
Agent (unless a Default or Event of Default shall be continuing, in which case
the exercise by the Agent or such Lender of its rights under this Section shall
be at the expense of the Borrower), as the case may be, to: (a) visit and
inspect all properties of the Borrower, such Subsidiary or other Obligor (but
subject to the rights of tenants under their leases) to the extent any such
right to visit or inspect is within the control of such Person; (b) inspect and
make extracts from their respective books and records, including but not limited
to management letters prepared by independent accountants; and (c) discuss with
its principal officers, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance. If requested by the Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Agent or any
Lender to discuss the financial affairs of the Borrower, any other Obligor or
any Subsidiary of Borrower or any other Obligor with its accountants.
Section 7.8 Use of Proceeds.
The Borrower shall use the proceeds of all Loans for general corporate and
working capital purposes only. The Borrower shall not, and shall not permit any
other Obligor or any Subsidiary of Borrower or any other Obligor to, use any
part of such proceeds to purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any margin stock (within the meaning
of Regulations T, U or X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.
Section 7.9 Environmental Matters.
The Borrower shall, and shall cause all other Obligors and each Subsidiary of
the Borrower and each other Obligor to, comply or cause to be complied with, all
Environmental Laws in all material respects; provided, however, that with
respect to each Subsidiary of the Borrower and each Subsidiary of an Obligor,
the failure, in any such event, with which to comply could reasonably be
expected to have a Material Adverse

54
A/75663178.5

--------------------------------------------------------------------------------




Effect on either the Borrower or the REIT Guarantor. If the Borrower, any other
Obligor or any Subsidiary of the Borrower or any other Obligor shall (a) receive
written notice that any material violation of any Environmental Law may have
been committed or is about to be committed by such Person, (b) receive written
notice that any administrative or judicial complaint or order has been filed or
is about to be filed against the Borrower, or any other Obligor or any of their
respective Subsidiaries alleging material violations of any Environmental Law or
requiring the Borrower, any other Obligor or any of their respective
Subsidiaries to take any action in connection with the release of Hazardous
Materials, or (c) receive any written notice from a Governmental Authority or
private party alleging that the Borrower, any other Obligor or any of their
respective Subsidiaries may be liable or responsible for costs associated with a
response to or cleanup of a release of Hazardous Materials or any damages caused
thereby individually or in the aggregate in excess of $10,000,000, the Borrower
shall provide the Agent and each Lender with a copy of such notice within thirty
(30) days after the receipt thereof by such Person. The Borrower shall, and
shall cause the other Obligors and each Subsidiary of the Borrower or any other
Obligor to, take or cause to be taken promptly all actions necessary to prevent
the imposition of any Liens on any of their respective properties arising out of
or related to any Environmental Laws; provided, however, that if any such Lien
arises due to the acts or omissions of third parties and such Lien (x) together
with all other such Liens then in existence, could not reasonably be expected to
have a Material Adverse Effect, (y) does not relate to any Unencumbered Asset,
or (z) has not resulted in foreclosure proceedings with respect to the property
in question, the Borrower may pursue claims against such third parties prior to
removing such Lien.
Section 7.10 Books and Records.
The Borrower shall, and shall cause each of the other Obligors and each
Subsidiary of the Borrower or any other Obligor to, maintain true and accurate
books and records pertaining to their respective business operations in which
full, true and correct entries will be made in accordance with GAAP. The
Borrower shall, and shall cause each of the Obligors and their respective
Subsidiaries to, maintain its current accounting procedures unless approved by
the Agent.
Section 7.11 Further Assurances.
The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.
Section 7.12 Guarantors.
(a)Subsidiary Guarantors. If any Subsidiary of the Borrower that is not a
Guarantor becomes the owner or ground-lessee of a Property that satisfies the
requirements to be an Unencumbered Asset except for the requirements for a
Qualified Subsidiary set forth in clause (h) of the definition of “Unencumbered
Asset” in Section 1.1, then the Borrower may cause such Subsidiary to become a
Guarantor by delivering to the Agent each of the following items so that such
Property may qualify as an Unencumbered Asset, each in form and substance
satisfactory to the Agent: (i) a Joinder Agreement executed by such Subsidiary
and (ii) the items that would have been delivered under Sections 5.1(a)(iv)
through (viii) if such Subsidiary had been a Guarantor on the Effective Date.
Additionally, in the event that any Subsidiary of the Borrower or the REIT
Guarantor, whether presently existing or hereafter formed or acquired, which is
not a Guarantor at such time, shall after the date hereof become a guarantor
under the Borrower’s Senior Notes due 2018 or any other existing or future
Unsecured Debt of the Borrower or any other Obligor in excess of $35,000,000,
then the Borrower shall cause such Subsidiary to execute and deliver the items
described in this Section 7.12(a).

55
A/75663178.5

--------------------------------------------------------------------------------




(b)Release of a Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, the
applicable Guarantor from the Guaranty so long as: (i) such Guarantor is not
otherwise required to be a party to the Guaranty under this Section 7.12; (ii)
no Default or Event of Default shall then be in existence or would occur as a
result of such release; (iii) the Agent shall have received such written request
at least ten (10) Business Days prior to the requested date of release; and
(iv) such Guarantor does not guaranty the Borrower’s Senior Notes due 2018 or
any other existing Unsecured Debt of the Borrower or any other Obligor in excess
of $35,000,000. Delivery by the Borrower to the Agent of any such request for a
release shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Notwithstanding the foregoing, the
foregoing provisions shall not apply to the REIT Guarantor, which may only be
released upon the prior written consent of Agent and all of the Lenders.
Concurrently with any request by the Borrower to release any Guarantor from its
Guaranty, the Borrower shall deliver to the Agent a pro forma Compliance
Certificate giving effect to the release of the Guarantor from the Guaranty and,
if applicable, the removal of the assets of such Guarantor from the calculation
of Unencumbered Asset Value, which Compliance Certificate shall show continued
compliance with each of the covenants contained in Sections 9.1 through 9.3, 9.6
and 9.14.
Section 7.13 REIT Status.
The Borrower shall cause REIT Guarantor to at all times maintain its status as,
and elect to receive status as, a REIT.
Section 7.14 Distribution of Income to the Borrower.
The Borrower shall cause all of its Wholly-Owned Subsidiaries to promptly
distribute to the Borrower (but not less frequently than once each fiscal
quarter of the Borrower unless otherwise approved by the Agent), whether in the
form of dividends, distributions or otherwise, all profits, proceeds or other
income relating to or arising from such Subsidiaries’ use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each such Subsidiary of its debt service, operating
expenses and other obligations for such quarter and (b) payment, or the
establishment of reasonable reserves for the payment, of operating expenses and
other obligations not paid on at least a quarterly basis and capital
improvements and repairs (including tenant improvements) to be made to such
Subsidiary’s assets and properties pursuant to leases, Secured Debt or required
by law or otherwise approved by such Subsidiary in the ordinary course of
business consistent with prudent business practices, (c) funding of reserves
required by the terms of any Secured Debt encumbering property of the
Subsidiary, including, without limitation, any lockbox, “cash-trap” or similar
restriction on distribution of cash flow from such Subsidiary’s assets and
properties; (d) payment or establishment of reserves for payment to minority
equity interest holders of amounts required to be paid in respect of such equity
interest; (e) payment of closing costs relating to the acquisition, financing,
refinancing or disposition of such Subsidiary’s assets and properties; and (f)
payments in reduction or extinguishment of Secured Debt of such Subsidiary,
including, without limitation, balances due at maturity, or upon the
refinancing, of such Secured Debt or upon the sale of such Subsidiary; unless
such distribution is prohibited by the terms of any Secured Debt so long as such
prohibition applies only to the Subsidiary obligated on such Secured Debt.
Section 7.15 Reporting Company.
The Borrower shall cause the REIT Guarantor to maintain its status as a
reporting company pursuant to the Securities Exchange Act of 1934.
Section 7.16 Maintenance of Rating.

56
A/75663178.5

--------------------------------------------------------------------------------




The Borrower shall maintain Ratings from each of S&P and Moody’s; provided that
if the Rating obtained from such Rating Agency is a private letter rating that
is not monitored and automatically updated by such Rating Agency, then the
Borrower shall obtain an annual update of such Rating on or before each
anniversary of the Effective Date.
ARTICLE VIII. INFORMATION
For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner set forth in Section 12.6, the Borrower shall furnish to each Lender (or
to the Agent if so provided below) at its Lending Office:
Section 8.1 Quarterly Financial Statements.
As soon as available and in any event not later than the first to occur of
(a) the date that is five (5) days following the filing of the REIT Guarantor’s
10‑Q Report with the Securities and Exchange Commission and (b) the date that is
fifty (50) days after the close of each of the first, second and third calendar
quarters of the REIT Guarantor, the unaudited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
of the REIT Guarantor and its Subsidiaries for such period, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding periods of the previous calendar year, all of which shall be
certified by a Responsible Officer of the REIT Guarantor, in his or her opinion,
to present fairly, in accordance with GAAP as then in effect, the consolidated
financial position of the REIT Guarantor and its Subsidiaries as at the date
thereof and the results of operations for such period (subject to normal
year-end audit adjustments). Together with such financial statements, the
Borrower and the REIT Guarantor shall deliver reports, in form and detail
satisfactory to the Agent, setting forth (i) all capital expenditures made
during the calendar quarter then ended; (ii) a description of all Properties
acquired during such calendar quarter, including the Net Operating Income of
each such Property, acquisition costs and related mortgage debt; (iii) a
description of all Properties sold during the calendar quarter then ended,
including the Net Operating Income from such Properties and the sales price;
(iv) a statement of the Net Operating Income contribution by each Property for
the preceding calendar quarter; and (v) a listing of summary information for all
Unencumbered Assets including, without limitation, the Net Operating Income of
each Property (not addressed in clause (ii) or (iii) above), square footage,
property type, date acquired or built with respect to each Property included as
an Unencumbered Asset in form and substance reasonably satisfactory to the
Agent. At the time the financial statements are required to be furnished at the
close of the second calendar quarter of the REIT Guarantor, the Borrower shall
furnish to the Agent pro forma quarterly financial information for the REIT
Guarantor and its Subsidiaries for the next two (2) calendar quarters, including
pro forma covenant calculations.
Section 8.2 Year-End Statements.
As soon as available and in any event not later than the first to occur of
(a) the date that is five (5) days following the filing of the REIT Guarantor’s
10-K Report with the Securities and Exchange Commission and (b) the date that is
ninety (90) days after the end of each respective calendar year of the REIT
Guarantor and its Subsidiaries, the audited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such calendar year and the
related audited consolidated statements of income, shareholders’ equity and cash
flows of the REIT Guarantor and its Subsidiaries for such calendar year, setting
forth in comparative form the figures as at the end of and for the previous
calendar year, all of which shall be certified by (i) a Responsible Officer of
the REIT Guarantor, in his or her opinion, to present fairly, in accordance with
GAAP as then in effect, the consolidated financial position of REIT Guarantor
and its Subsidiaries as at the date

57
A/75663178.5

--------------------------------------------------------------------------------




thereof and the results of operations for such period, and (ii) independent
certified public accountants of recognized national standing acceptable to the
Agent, whose certificate shall be unqualified and in scope and substance
satisfactory to the Agent and who shall have authorized the REIT Guarantor to
deliver such financial statements and certification thereof to the Agent and the
Lenders pursuant to this Agreement. Together with such financial statements, the
REIT Guarantor shall deliver a written statement from such accountants to the
effect that they have read a copy of this Agreement and the Guaranty, and that
in making the examination necessary to such certification, they have obtained no
knowledge of any Default of Event of Default, or if such accountants shall have
obtained knowledge of any then existing Default or Event of Default they shall
disclose in such statement any such Default or Event of Default; provided that
such accountants shall not be liable to Agent or the Lenders should they fail to
obtain knowledge of any Default or Event of Default. In addition, the REIT
Guarantor shall deliver with such year-end statements the reports described in
Section 8.1(i)-(iv) together with pro forma quarterly financial information for
the REIT Guarantor and its Subsidiaries for the next four (4) calendar quarters,
including pro forma covenant calculations, EBITDA, sources and uses of funds,
capital expenditures, Net Operating Income for the Properties, and other income
and expenses.
Section 8.3 Compliance Certificate.
At the time financial statements are required to be furnished pursuant to
Sections 8.1 and 8.2 and within ten (10) Business Days of the Agent’s request
with respect to any other fiscal period, a certificate substantially in the form
of Exhibit K (a “Compliance Certificate”) executed by a Responsible Officer of
the REIT Guarantor: (a) setting forth in reasonable detail as at the end of such
quarterly accounting period, calendar year, or other fiscal period, as the case
may be, the calculations required to establish whether or not the Borrower and
the REIT Guarantor are in compliance with the covenants contained in
Sections 9.1 through 9.3, 9.6 and 9.14; and (b) stating that no Default or Event
of Default exists, or, if such is not the case, specifying such Default or Event
of Default and its nature, when it occurred, whether it is continuing and the
steps being taken by the Borrower and/or the REIT Guarantor with respect to such
event, condition or failure. With each Compliance Certificate, Borrower shall
also deliver a certificate (an “Unencumbered Asset Certificate”) executed by the
chief financial officer of the REIT Guarantor that: (i) sets forth a list of all
Unencumbered Assets together with a calculation of the Unencumbered Asset Value;
and (ii) certifies that (A) all Unencumbered Assets so listed fully qualify as
such under the applicable criteria for inclusion as Unencumbered Assets, and (B)
all acquisitions, dispositions or other removals of Unencumbered Assets
completed during such quarterly accounting period, calendar year, or other
fiscal period were permitted under this Agreement, and (C) the acquisition cost
or principal balance of any Unencumbered Assets, as applicable, acquired during
such period and any other information that Agent may reasonably require to
determine the Unencumbered Asset Value of such Unencumbered Asset, and the
Unencumbered Asset Value of any Unencumbered Assets removed during such period.
In addition, with each such Compliance Certificate, the Borrower shall deliver
the following information: (x) a development schedule of the announced
development pipeline, including for each announced development project, the
project name and location, the square footage to be developed, the expected
construction start date, the expected date of delivery, the expected
stabilization date and the total anticipated cost; and (y) a copy of all
management reports, if any, submitted to the Borrower or the REIT Guarantor or
its management by its independent public accountants.
Section 8.4 Other Information.
(a)Securities Filings. Within five (5) Business Days of the filing thereof,
written notice and a listing of all registration statements, reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Borrower, any other Obligor or any of their respective Subsidiaries shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

58
A/75663178.5

--------------------------------------------------------------------------------




(b)Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the REIT Guarantor, copies of all financial statements, reports
and proxy statements so mailed and promptly upon the issuance thereof copies of
all press releases issued by the Borrower, any other Obligor or any of their
respective Subsidiaries, in each case to the extent not otherwise publicly
available;
(c)ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer of the REIT Guarantor setting forth details as to such occurrence and
the action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take;
(d)Litigation. To the extent the Borrower, any other Obligor or any of their
respective Subsidiaries is aware of the same, prompt notice of the commencement
of any proceeding or investigation by or before any Governmental Authority and
any action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower, any other Obligor, any of their respective Subsidiaries or any of
their respective properties, assets or businesses which involve claims
individually or in the aggregate in excess of $5,000,000, and prompt notice of
the receipt of notice that any United States income tax returns of the Borrower,
any other Obligor, or any of their respective Subsidiaries are being audited;
(e)Modification of Governing Documents. A copy of any amendment to a Governing
Document of the Borrower or any other Obligor promptly upon, and in any event
within fifteen (15) Business Days of, the effectiveness thereof;
(f)Change of Management or Financial Condition. Prompt notice of any change in
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Borrower, any other Obligor, or any of their
respective Subsidiaries which has had or could reasonably be expected to have a
Material Adverse Effect, or any other event or circumstance which has had or
could reasonably be expected to have a Material Adverse Effect;
(g)Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default or Event of
Default (which notice shall state that it is a “notice of default” for the
purposes of Section 11.3 below) or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Borrower, any other Obligor, or any of their
respective Subsidiaries under any (x) Indebtedness (other than Nonrecourse
Indebtedness) of such Person individually or in the aggregate in excess of
$10,000,000 or (y) Nonrecourse Indebtedness of such Person individually or in
the aggregate in excess of $20,000,000, or (z)

59
A/75663178.5

--------------------------------------------------------------------------------




Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;
(h)Judgments. Prompt notice of any order, judgment or decree in excess of
$10,000,000 (or, with respect to any Nonrecourse Indebtedness, $20,000,000)
having been entered against the Borrower, any other Obligor, or any of their
respective Subsidiaries or any of their respective properties or assets;
(i)Notice of Violations of Law. Prompt notice if the Borrower, any other
Obligor, or any of their respective Subsidiaries shall receive any notification
from any Governmental Authority alleging a violation of any Applicable Law or
any inquiry which could reasonably be expected to have a Material Adverse
Effect;
(j)Material Assets Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of the Borrower, any other Obligor, or any of
their respective Subsidiaries to any Person other than the Borrower, any other
Obligor, or any of their respective Subsidiaries;
(k)Material Contracts. Promptly upon (i) entering into any Material Contract
after the Agreement Date, a copy to the Agent of such Material Contract,
together with a copy of all related or ancillary documentation and (ii) the
giving or receipt thereof by the Borrower, any other Obligor, or any of their
respective Subsidiaries notice alleging that any party to any Material Contract
is in default of its obligations thereunder; and
(l)Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects or updated projections of the Borrower, or any
other Obligor or any of their respective Subsidiaries as the Agent or any Lender
may reasonably request.
Section 8.5 Additions and Substitutions to and Removals From Unencumbered
Assets.
Following the Effective Date, the Borrower may include one or more new
Properties as an Unencumbered Asset or voluntarily exclude any Property or
Properties as an Unencumbered Asset (including as a result of any financing
sale, transfer or other disposition of any Unencumbered Asset), in each case, so
long as the Borrower will be in compliance with each of the covenants contained
in Sections 9.1 through 9.3, 9.6 and 9.14 on a pro-forma basis based upon the
most recent financial statements available under either Section 8.1 or 8.2 after
giving effect to such addition or removal of Properties as Unencumbered Assets.
ARTICLE IX. NEGATIVE COVENANTS
For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner set forth in Section 12.6, the REIT Guarantor or the Borrower, as
applicable, shall comply with the following covenants:
Section 9.1 Financial Covenants.
The Borrower shall not permit, on a consolidated basis in accordance with GAAP,
tested as at the end of each fiscal quarter:
(a)the Secured Debt to Total Asset Value Ratio to exceed forty percent (40%);
(b)the Fixed Charge Coverage Ratio to be less than 1.75:1.00;

60
A/75663178.5

--------------------------------------------------------------------------------




(c)the Debt to Total Asset Value Ratio to exceed fifty percent (50%);
(d)the Unencumbered Interest Coverage Ratio to be less than 2.0:1.0;
(e)the Unencumbered Asset Coverage Ratio to be less than 2.0:1.0;
(f)the Secured Recourse Debt to Total Asset Value Ratio to exceed ten percent
(10%);
(g)Tangible Net Worth to be less than the sum of (i) $3,379,600,000 and (ii)
seventy percent (70%) of the Gross Cash Proceeds of all Equity Issuances by REIT
Guarantor or Borrower consummated after June 30, 2013 (other than Gross Cash
Proceeds received contemporaneously with or within ninety (90) days after the
redemption, retirement or repurchase of Equity Interests in Borrower or REIT
Guarantor, subject to the restrictions on purchases or redemptions in Section
9.6, up to the amount paid by Borrower or REIT Guarantor in connection with such
redemption, retirement or repurchase, where, for the avoidance of doubt, the net
effect is that there shall not have been any increase in Shareholder Equity as a
result of any such proceeds).
Section 9.2 Indebtedness.
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to, create, incur, assume, or permit or suffer
to exist, or assume or guarantee, directly or indirectly, contingently or
otherwise, or become or remain liable with respect to any Indebtedness other
than the following:
(a)the Obligations;
(b)intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries; provided, however, that the obligations of the Borrower and each
Guarantor and Qualified Subsidiary that owns or leases an Unencumbered Asset in
respect of such intercompany Indebtedness shall be subordinate to the
Obligations;
(c)any other Indebtedness existing, created, incurred or assumed so long as
immediately prior to the existence, creation, incurring or assumption thereof
(other than with respect to any Indebtedness incurred for purposes of prepayment
of other Indebtedness as permitted by the proviso in Section 9.12), and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1.
Section 9.3 [Reserved]
Section 9.4 [Reserved]
Section 9.5 Liens; Negative Pledges; Other Matters.
(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1; provided, however, that nothing
contained in this Section 9.5 shall prohibit the refinancing of Secured Debt of
the Borrower, any other Obligor

61
A/75663178.5

--------------------------------------------------------------------------------




or any of their respective Subsidiaries in the event an Event of Default is then
in existence so long as such refinancing (i) is otherwise permitted under this
Agreement and (ii) will not create any additional, or exacerbate any existing,
Default or Event of Default.
(b)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) any agreement (A) evidencing Indebtedness which the Borrower or such
Subsidiary or Obligor may create, incur, assume, or permit or suffer to exist
under Section 9.2, (B) which Indebtedness is secured by a Lien permitted to
exist pursuant to this Agreement, and (C) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; or (ii) a Governing Document of a Non-Wholly Owned
Subsidiary which requires consent to, or places limitations on, the imposition
of Liens on such Subsidiary’s assets or properties.
(c)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction
(other than pursuant to the Loan Documents) of any kind on (i) the ability of
the Borrower, any other Obligor or any Subsidiary of the Borrower or any other
Obligor to: (A) pay dividends or make any other distribution on any of such
Person’s capital stock or other equity interests owned by the Borrower, any
other Obligor, or any of their respective Subsidiaries, (B) pay any Indebtedness
owed to the Borrower, any other Obligor, or any of their respective
Subsidiaries, (C) make loans or advances to the Borrower, any other Obligor, or
any of their respective Subsidiaries, or (D) transfer any of its property or
assets to the Borrower, any Obligor, or any of their respective Subsidiaries,
other than any such restrictions described in this subpart (i) which are
contained in (x) agreements evidencing Secured Debt and which relate solely to
the assets pledged as collateral security for such Secured Debt or (y) any
Governing Document of a Non-Wholly Owned Subsidiary and which relate solely to
such Subsidiary (other than any such Subsidiary that owns, in whole or in part,
any Unencumbered Asset), or (ii) the ability of the Borrower or any other
Obligor to amend this Agreement or pledge the Unencumbered Assets as security
for the Obligations.
Section 9.6 Restricted Payments; Stock Repurchases. If a Default or Event of
Default shall have occurred and be continuing, then neither the Borrower nor the
REIT Guarantor shall make any Restricted Payments to any Person whatsoever
without the prior written consent of the Requisite Lenders other than cash
distributions by the Borrower to its partners (and corresponding distributions
by the REIT Guarantor to its shareholders) in a minimum amount required in order
for the REIT Guarantor to maintain its status as a REIT, as set forth in a
certification to Agent from the chief financial officer of the REIT Guarantor;
provided that the Borrower shall not make any Restricted Payments to any Person
whatsoever if a Default or an Event of Default of the type described in Section
10.1(a), (b), (f) or (g) shall have occurred and be continuing or would result
therefrom.
Section 9.7 Merger, Consolidation, Sales of Assets and Other Arrangements.
(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to: (i) enter into any transaction
of merger, consolidation, reorganization or other business combination;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired, or discontinue or eliminate any business line or segment (any such
event described in clause (iii), a “Sale”); provided, however, that a Person may
merge with the Borrower or any of its Subsidiaries, so long as (i) such Person
was organized under the laws of the United States of America or one of its
states; (ii) if such merger involves the Borrower, the Borrower is the survivor
of such merger; (iii) if such merger involves a Subsidiary of the Borrower that
is a Guarantor, subject to Section 9.7(b)(ii), such Subsidiary is the survivor
of such merger; (iv) immediately

62
A/75663178.5

--------------------------------------------------------------------------------




prior to such merger, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence; (v) the
Borrower shall have given the Agent and the Lenders at least ten (10) Business
Days’ prior written notice of such merger (except that such prior notice shall
not be required in the case of the merger of a Subsidiary of the Borrower with
and into the Borrower); (vi) such merger is completed as a result of
negotiations with the approval of the board of directors or similar body of such
Person and is not a so called “hostile takeover”; (vii) following such merger,
the Borrower and its Subsidiaries will continue to be engaged solely in the
business of the ownership, development, management and investment in real
estate; and (viii) such merger, together with all other mergers permitted by
this Section 9.7 and consummated in the same fiscal year as such merger, shall
not increase the Total Asset Value by more than twenty-five percent (25%) of the
Total Asset Value as of the end of the previous fiscal year.
(b)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to, sell, dispose of or transfer any
Property or other assets if a Default or an Event of Default has occurred and is
continuing, or would occur as a result of such transaction.
Section 9.8 Fiscal Year. Neither the Borrower nor the REIT Guarantor shall
change its fiscal year from that in effect as of the Agreement Date without the
Agent’s prior written consent.
Section 9.9 Modifications to Certain Agreements.
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, enter into any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect without the Agent’s prior written consent.
Section 9.10 Transactions with Affiliates.
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (but not including any
Subsidiary of the Borrower), except transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of such Person and upon
fair and reasonable terms which are no less favorable to such Person than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate.
Section 9.11 ERISA Exemptions.
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder.
Section 9.12 Restriction on Prepayment of Indebtedness.
Without the prior written consent of the Agent, neither the Borrower, any other
Obligor, nor any Subsidiary of the Borrower or any other Obligor shall prepay,
redeem or purchase the principal amount, in whole or in part, of any
Indebtedness other than the Obligations and the “Obligations” under the
Revolving Credit Agreement after the occurrence of any Event of Default;
provided, however, that this Section 9.12 shall not prohibit the prepayment of
Indebtedness which is financed solely from the proceeds of a new loan which
would otherwise be permitted by the terms of this Agreement.
Section 9.13 Modifications to Governing Documents.

63
A/75663178.5

--------------------------------------------------------------------------------




The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to enter into any amendment or modification
of any Governing Document of the Borrower, such Subsidiary, or such Obligor
which would have a Material Adverse Effect without the Agent’s prior written
consent.
Section 9.14 Occupancy of Unencumbered Assets.
The Unencumbered Assets that are Properties (excluding those Unencumbered Assets
which are Development Properties) shall consist solely of Properties which have
an aggregate occupancy level for the preceding calendar quarter of tenants in
possession and paying rent (not more than sixty (60) days past due), or subject
to free rent for periods of ninety (90) days or less, and which are not
otherwise in default in any material manner under their respective leases, of at
least eighty percent (80%) of the aggregate rentable area within such
Unencumbered Assets. In the event of a breach or violation of this Section 9.14,
such breach or violation shall not be an Event of Default so long as the
Borrower immediately notifies the Agent thereof and, within thirty (30) days of
receipt of such notice by the Agent (subject to extension for up to an
additional thirty (30) days by the Agent in its sole and absolute discretion),
the Borrower adds, substitutes or removes one or more Properties as an
Unencumbered Asset such that immediately following such addition, substitution
or removal, the occupancy level required by this Section 9.14 is satisfied.
ARTICLE X. DEFAULT
Section 10.1 Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)Default in Payment of Principal. The Borrower shall fail to pay when due
(whether at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans.
(b)Default in Payment of Interest and Other Obligations. The Borrower shall fail
to pay when due any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Obligor shall fail to pay when due any payment Obligation
owing by such other Obligor under any Loan Document to which it is a party, and
such failure shall continue for a period of three (3) Business Days from the
date such payment was due.
(c)Default in Performance. (i) The Borrower shall fail to perform or observe any
term, covenant, condition or agreement contained in Section 7.1 (with respect to
the existence of the REIT Guarantor and the Borrower), 7.8, 7.12, 7.13 or 8.3 or
in Article IX, or (ii) the Borrower or any other Obligor shall fail to perform
or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and such failure under this Section 10.1(c)(ii) shall
continue for a period of thirty (30) days after the date upon which the Borrower
has received written notice of such failure from the Agent.
(d)Misrepresentations. Any written statement, representation or warranty made or
deemed made by or on behalf of the Borrower or any other Obligor under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of the Borrower or any other Obligor to the Agent or any
Lender, shall at any time prove to have been incorrect or misleading (and
without regard to any qualifications limiting such representations to knowledge
or belief), in light of the circumstances in which made or deemed made, in any

64
A/75663178.5

--------------------------------------------------------------------------------




material respect (or, in the case of any representation, warranty or statement
qualified by materiality, in any respect) when furnished or made or deemed made.
(e)Indebtedness Cross-Default.
(i)The Borrower, any other Obligor, or any of their respective Subsidiaries
shall fail to pay when due and payable, the principal of, or interest on, any
Indebtedness or obligations under Derivative Contracts (other than (A) the
Obligations and (B) Nonrecourse Indebtedness) having an aggregate outstanding
principal amount (or, in the case of any Derivatives Contract, the marked to
market value of such Derivative Contract if the Borrower is out of the money)
greater than or equal to $50,000,000 (all such Indebtedness or obligations under
Derivative Contracts being “Material Indebtedness”); or
(ii)(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid, redeemed, defeased or repurchased prior to the stated maturity thereof
(which for the purposes hereof shall include any termination event or other
event resulting in the settling of payments due under a Derivative Contract); or
(iii)Any other event shall have occurred and be continuing which would permit
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity (which for the purposes
hereof shall include any termination event or other event resulting in the
settling of payments due under a Derivative Contract).
(f)Voluntary Bankruptcy Proceeding. The Borrower, any other Obligor, or any of
their respective Subsidiaries shall: (i) commence a voluntary case under the
Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing; provided, however, that the events
described in this Section 10.1(f) as to any Subsidiary of any Obligor that is
not also an Obligor shall not constitute an Event of Default unless more than
$50,000,000 of the Total Asset Value is attributable to (x) such Subsidiary(ies)
and (y) any other Subsidiary(ies) which is/are the subject of an Event of
Default under Section 10.1(g).
(g)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Borrower, any other Obligor or any of their respective
Subsidiaries in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian,

65
A/75663178.5

--------------------------------------------------------------------------------




liquidator or the like of such Person, or of all or any substantial part of the
assets, domestic or foreign, of such Person, and such case or proceeding shall
continue undismissed or unstayed for a period of sixty (60) consecutive calendar
days, or an order granting the remedy or other relief requested in such case or
proceeding against such Person (including, but not limited to, an order for
relief under such Bankruptcy Code or such other federal bankruptcy laws) shall
be entered; provided, however, that the events described in this Section 10.1(g)
as to any Subsidiary of any Obligor that is not also an Obligor shall not
constitute an Event of Default unless more than $50,000,000 of the Total Asset
Value is attributable to (x) such Subsidiary(ies) and (y) any other
Subsidiary(ies) which is/are the subject of an Event of Default under Section
10.1(f).
(h)Litigation; Enforceability. The Borrower or any other Obligor shall disavow,
revoke or terminate (or attempt to terminate) any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of this Agreement, any Note or any other Loan Document or this Agreement, any
Note, the Guaranty or any other Loan Document shall cease to be in full force
and effect (except as a result of the express terms thereof).
(i)Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower, any other Obligor, or any of their
respective Subsidiaries by any court or other tribunal and (i) such judgment or
order shall continue for a period of thirty (30) days without being paid, stayed
or dismissed through appropriate appellate proceedings, and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders entered against the Borrower, such other
Obligor or such Subsidiary, $30,000,000 (excluding any judgment or order with
respect to any Nonrecourse Indebtedness), or (B) in the case of an injunction or
other non-monetary judgment, such judgment could reasonably be expected to have
a Material Adverse Effect.
(j)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of the Borrower, any other Obligor, or any of
their respective Subsidiaries which exceeds, individually or together with all
other such warrants, writs, executions and processes for the Borrower, such
Obligor or such Subsidiary, $30,000,000 (or, in the case of any warrant, writ of
attachment, execution or similar process with respect to any Nonrecourse
Indebtedness, which warrant, writ of attachment, execution or process is issued
solely to permit the holder(s) of such Indebtedness to foreclose on any
collateral securing the same, $50,000,000), and such warrant, writ, execution or
process shall not be discharged, vacated, stayed or bonded for a period of
thirty (30) days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Agent pursuant to which the issuer of
such bond subordinates its right of reimbursement, contribution or subrogation
to the Obligations and waives or subordinates any Lien it may have on the assets
of any Obligor.
(k)ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $30,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which

66
A/75663178.5

--------------------------------------------------------------------------------




could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $30,000,000.
(l)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents or under the Revolving Credit Agreement.
(m)Change of Control. A Change of Control shall occur.
(n)Federal Tax Lien. A federal tax lien shall be filed against the Borrower, any
Obligor, or any of their respective Subsidiaries under Section 6323 of the
Internal Revenue Code or a lien of the PBGC shall be filed against the Borrower,
any other Obligor, or any of their respective Subsidiaries under Section 4068 of
ERISA and in either case such lien shall remain undischarged (or otherwise
unsatisfied) for a period of twenty-five (25) days after the date of filing.
Section 10.2 Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)Acceleration; Termination of Facilities.
(i)Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(f) or 10.1(g) with respect to the Borrower, (A)(i) the principal
of, and all accrued interest on, the Loans and the Notes at the time outstanding
and (ii) all of the other Obligations of the Borrower, including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower and (B) all of the Commitments and the obligation of the Lenders to
make Loans shall all immediately and automatically terminate without demand or
notice of any kind.
(ii)Optional. If any other Event of Default shall have occurred and be
continuing, the Agent shall, at the direction of the Requisite Lenders:
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding and (2) all of the other Obligations, including,
but not limited to, the other amounts owed to the Lenders and the Agent under
this Agreement, the Notes or any of the other Loan Documents, to be forthwith
due and payable, whereupon the same shall immediately become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by the Borrower, and (B) terminate the Commitments and the
obligation of the Lenders to make Loans hereunder.
(b)Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.
(c)Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.
(d)Appointment of Receiver. To the extent permitted by Applicable Law, the Agent
and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower, the other Obligors and their respective
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to

67
A/75663178.5

--------------------------------------------------------------------------------




take possession of all or any portion of the business operations of the
Borrower, the other Obligors and their respective Subsidiaries and to exercise
such power as the court shall confer upon such receiver.
Section 10.3 Allocation of Proceeds.
If an Event of Default shall have occurred and be continuing and maturity of any
of the Obligations has been accelerated, all payments received by the Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:
(a)amounts due to the Agent and the Lenders in respect of fees and expenses due
under Sections 3.6 and 12.2;
(b)payments of interest on all Loans, to be applied for the ratable benefit of
the Lenders, pro rata among the Lenders based upon the aggregate outstanding
Loans (first to Base Rate Loans and then to LIBOR Rate Loans);
(c)payments of principal of all Loans, to be applied for the ratable benefit of
the Lenders, pro rata among the Lenders based upon the aggregate outstanding
Loans (first to Base Rate Loans and then to LIBOR Rate Loans);
(d)amounts due the Agent and the Lenders pursuant to Sections 11.7 and 12.9;
(e)payments of all other amounts due and owing by the Borrower under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders and
Agent; and
(f)any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.
Section 10.4 [Reserved].
Section 10.5 Performance by Agent.
If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post‑Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.
Section 10.6 Rights Cumulative.
The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

68
A/75663178.5

--------------------------------------------------------------------------------




ARTICLE XI. THE AGENT
Section 11.1 Authorization and Action.
Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein (including the use of the term
“Agent”) shall be construed to deem the Agent a trustee or fiduciary for any
Lender nor to impose on the Agent duties or obligations other than those
expressly provided for herein. At the request of a Lender, the Agent will
forward to such Lender copies or, where appropriate, originals of the documents
delivered to the Agent pursuant to this Agreement or the other Loan Documents.
The Agent will also furnish to any Lender, upon the request of such Lender, a
copy of any certificate or notice furnished to the Agent by the Borrower, any
Obligor or any other Affiliate of the Borrower or any Obligor, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders have so directed the Agent
to exercise such right or remedy. The Borrower may rely on written amendments or
waivers executed by Agent or acts taken by Agent as being authorized by the
Lenders or the Requisite Lenders, as applicable, to the extent Agent does not
advise Borrower that it has not obtained such authorization from the Lenders or
the Requisite Lenders, as applicable. With the exception of the foregoing
sentence and Section 11.8, the provisions of this Article XI are solely for the
benefit of the Agent and the Lenders, and the Borrower shall not have any rights
as a third-party beneficiary of any of such provisions.
Section 11.2 Agent’s Reliance, Etc.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until the Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the Agent;
(b) may consult with legal counsel (including its own counsel or counsel for the
Borrower or any other Obligor), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender or
any other Person and shall not be responsible to any Lender or any other Person
for any statements, warranties or representations made by any Person in or in
connection with this

69
A/75663178.5

--------------------------------------------------------------------------------




Agreement or any other Loan Document; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any of this Agreement or any other Loan Document or the
satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; (f) shall
incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telephone or telecopy) believed by it to be genuine and
signed, sent or given by the proper party or parties; and (g) except as
expressly set forth in this Agreement, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, the REIT Guarantor or any of their respective
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity.
Section 11.3 Notice of Defaults.
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of the
Lenders, unless the Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing with reasonable specificity such Default
or Event of Default and stating that such notice is a “notice of default.” If
any Lender (excluding the Lender which is also serving as the Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the Agent
such a “notice of default.” Further, if the Agent receives such a “notice of
default”, the Agent shall give prompt notice thereof to the Lenders.
Section 11.4 JPMorgan Chase Bank, N.A. as Lender.
JPMCB, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include JPMCB in each case in its individual
capacity. JPMCB and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, the Borrower, any other Obligor or any other affiliate thereof
as if it were any other bank and without any duty to account therefor to the
other Lenders. Further, the Agent and any affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
and otherwise without having to account for the same to the other Lenders.
Section 11.5 Approvals of Lenders.
All communications from the Agent to any Lender requesting such Lender’s consent
to any amendments, waivers and consents under Section 12.6, (a) shall be given
in the form of a written notice to such Lender and (b) shall be accompanied by a
description of the matter or issue as to which such consent is requested, or
shall advise such Lender where information, if any, regarding such matter or
issue may be inspected, or shall otherwise describe the matter or issue to be
resolved. Each Lender shall reply promptly, but in any event within twenty (20)
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication. Except as otherwise
provided in this Agreement and except with respect to items requiring the
unanimous consent or approval of the Lenders under Section 12.6, unless a Lender
shall give written notice to the Agent that it specifically objects to the
requested amendment, waiver or consent (together with a written explanation of
the reasons behind such

70
A/75663178.5

--------------------------------------------------------------------------------




objection) within the applicable time period for reply, such Lender shall be
deemed to have conclusively approved of or consented to such requested
amendment, waiver or consent.
Section 11.6 Lender Credit Decision, Etc.
Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Obligor, any of
their respective Subsidiaries or any other Person to such Lender and that no act
by the Agent hereafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any such representation or warranty by
the Agent to any Lender. Each Lender acknowledges that it has, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the other Obligors, and their
respective Subsidiaries, or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Borrower, the Obligors, their respective Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transaction contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent or any of
their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Obligor, any of their respective
Subsidiaries or any other Affiliate thereof which may come into possession of
the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each Lender acknowledges that the Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.
Section 11.7 Indemnification of Agent.
Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct or if
the Agent fails to follow the written direction of the Requisite Lenders unless
such failure is pursuant to the reasonable advice of counsel of which the
Lenders have received notice. Without limiting the generality of the foregoing
but subject to the preceding provision, each Lender agrees to reimburse the
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, administration or enforcement of, or
legal advice with respect to the rights or responsibilities of the parties

71
A/75663178.5

--------------------------------------------------------------------------------




under, the Loan Documents, any suit or action brought by the Agent to enforce
the terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Agent and/or the Lenders, and any
claim or suit brought against the Agent and/or the Lenders arising under any
Environmental Laws. Such out-of-pocket expenses (including counsel fees) shall
be advanced by the Lenders on the request of the Agent notwithstanding any claim
or assertion that the Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Agent that the Agent will reimburse the Lenders
if it is actually and finally determined by a court of competent jurisdiction
that the Agent is not so entitled to indemnification. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.
Section 11.8 Successor Agent.
The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents by the Requisite Lenders (other than the
Lender then acting as Agent) as a result of (i) its gross negligence or willful
misconduct or (ii) it being a Defaulting Lender or meeting the criteria of a
Defaulting Lender. Upon any such resignation or removal, the Requisite Lenders
(other than the Lender then acting as Agent, in the case of the removal of the
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least $5,000,000,000, which appointment shall, provided no Default or Event
of Default shall have occurred and be continuing, be subject to the Borrower’s
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved each Lender
(and its affiliates) holding at least ten percent (10%) of the aggregate
outstanding principal amount of the Loans (calculated at the time Agent gives
notice of its resignation) as a successor Agent). If no successor Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within thirty (30) days after the
resigning Agent’s giving of notice of resignation or the Lenders’ removal of the
resigning Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $5,000,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents as Agent. After any
Agent’s resignation or removal hereunder as Agent, the provisions of this
Article XI shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.
Section 11.9 Titled Agents.
Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligations hereunder, including, without limitation, for
servicing enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Lead Arranger and Book Manager”,
“Documentation Agent” and “Syndication Agent” are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Agent, the
Borrower or any Lender and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.
Section 11.10 Other Loans by Lenders to Obligors.

72
A/75663178.5

--------------------------------------------------------------------------------




The Lenders agree that one or more of them may now or hereafter have other loans
to and derivative contracts and/or business arrangements with one or more of the
Obligors which are not subject to this Agreement. The Lenders agree that the
Lender(s) which may have such other loan(s) to the Obligors may collect payments
on such loan(s) and may secure such loan(s) (so long as such loan does not
itself expressly violate this Agreement). Further, the Lenders agree that the
Lender(s) which may have such other loan(s) to the Obligors shall have no
obligation to attempt to collect payments under the Loans in preference and
priority over the collection and/or enforcement of such other loan(s).
ARTICLE XII. MISCELLANEOUS
Section 12.1 Notices.
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered by hand or by
nationally-recognized overnight courier as follows:



73
A/75663178.5

--------------------------------------------------------------------------------




If to the Borrower:

 
 
 
Columbia Property Trust Operating Partnership, L.P.
One Glenlake Parkway, Suite 1200
Atlanta Georgia 30328-7267
Attention: Chief Financial Officer
Telecopy Number:    (404) 465-2201
Telephone Number:    (404) 465-2126
 
 
 
With a copy to:
 
 
 
LA Piper LLP (US)
203 North LaSalle Street, Suite 1900
Chicago, Illinois 60601
Attention: James M. Phipps
Telecopy Number:    (312) 251-5735
Telephone Number: (312) 368-4088
 
 
If to the Agent:
 
 
 
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, 3rd Floor
Newark, DE 19713-2107
Attention: Loan and Agency Services Group
Telecopy Number:    (302) 634-4733
 
 
 
With a copy to:
 
 
 
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10179
Attention: Kimberly Turner
Telecopy Number:    (212) 270-2157
Telephone Number:    (212) 622-8177
 
 
 
And with a copy to:
 
 
 
Bingham McCutchen LLP
One Federal Street
Boston, Massachusetts 02110-1726
Attention: Stephen M. Miklus
Telecopy Number:    (617) 428-6387
Telephone Number:    (617) 951-8364
 
 
If to a Lender:
 
 
 
To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto (or, if not set forth thereon, as specified in its
Administrative Questionnaire provided to the Agent)or in the applicable
Assignment and Acceptance Agreement.




74
A/75663178.5

--------------------------------------------------------------------------------




or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
The Borrower agrees that the Agent may, but shall not be obligated to, make
Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.
Any Electronic System used by the Agent is provided “as is” and “as available.”
The Agent Parties (as defined below) do not warrant the adequacy of such
Electronic Systems and expressly disclaim liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Agent or any of
its Affiliates or directors, officers, employees or agents (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Obligors, any
Lender, or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Obligor’s or the Agent’s transmission of communications
through an Electronic System other than as a result of willful misconduct or
gross negligence by such Person as determined by a final, non-appealable order
of a court of competent jurisdiction. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Borrower or any other Obligor pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Agent or any Lender by means of electronic communications pursuant to this
Section, including through an Electronic System.
Section 12.2 Expenses.

75
A/75663178.5

--------------------------------------------------------------------------------




The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, execution, administration and interpretation of, and any amendment,
supplement or modification to, or waiver of, any of the Loan Documents
(including due diligence expenses and travel expenses relating to closing), and
the consummation of the transactions contemplated thereby, including the
reasonable fees and disbursements of counsel to the Agent (such expenses to
include ongoing charges for Intralinks, SyndTrak Online or any similar system),
(b) to pay or reimburse JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC
or their reasonable out-of-pocket costs and expenses incurred in connection with
the initial syndication of the Loans by JPMorgan Chase Bank, N.A. and J.P.
Morgan Securities LLC, (c) to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with the enforcement or
preservation of any rights or any “work-out” under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (d) to pay, and indemnify and hold harmless the Agent and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document, and (e) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Sections 10.1(f) or 10.1(g), including the reasonable fees
and disbursements of counsel to the Agent and any Lender, whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and either deem the same to be Loans outstanding hereunder or otherwise
Obligations owing hereunder.
Section 12.3 Setoff.
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent
and each Lender and Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender and Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or Participant
or any affiliate of the Agent or such Lender or Participant, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2, and although such obligations shall be
contingent or unmatured. Promptly following any such set-off the Agent shall
notify the Borrower thereof and of the application of such set-off, provided
that the failure to give such notice shall not invalidate such set-off. The
foregoing shall not apply to any account governed by a written agreement
containing express waivers by the Agent or any Lender with respect to rights of
setoff.
Section 12.4 Governing Law; Litigation; Jurisdiction; Other Matters; Waivers.
(a)THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE
LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN

76
A/75663178.5

--------------------------------------------------------------------------------




ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (OTHER THAN THOSE CONFLICT OF
LAW PROVISIONS THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER
JURISDICTION). WITHOUT IN ANY WAY LIMITING THE PRECEDING CHOICE OF LAW, THE
PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN ACCORDANCE WITH, AND ARE RELYING
(AT LEAST IN PART) ON, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK.
(b)WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTES OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTES OR
THE OTHER LOAN DOCUMENTS WILL BE DEEMED TO PRECLUDE LENDER FROM BRINGING AN
ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION. WITHOUT IN
ANY WAY LIMITING THE PRECEDING CONSENTS TO JURISDICTION AND VENUE, THE PARTIES
AGREE TO SUBMIT TO THE JURISDICTION OF SUCH NEW YORK COURTS IN ACCORDANCE WITH
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK OR ANY
CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF.
(c)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.1. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(d)WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 12.5 Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations under this Agreement without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void and (ii) no Lender may
assign or otherwise transfer its rights or obligations under this Agreement
except in accordance with this Section 12.5. Nothing in this Agreement,
expressed or implied,

77
A/75663178.5

--------------------------------------------------------------------------------




shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Affiliates, directors, officers, employees and agents
of each of the Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)Any Lender may make, carry or transfer Loans at, to or for the account of any
of its branch offices or the office of an affiliate of such Lender except to the
extent such transfer would result in increased costs to the Borrower.
(c)Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Obligations owing to such Lender; provided, however, (i) any such
participating interest must be for a constant and not a varying percentage
interest, (ii) no Lender may grant a participating interest in its Commitment or
the aggregate outstanding principal balance of the Loan held by it, in an amount
less than $5,000,000 and (iii) after giving effect to any such participation by
a Lender, the amount of its Commitment or the aggregate outstanding principal
balance of the Loan held by it, in which it has not granted any participating
interests must be equal to $1,000,000 and integral multiples of $1,000,000 in
excess thereof. No Participant shall have any rights or benefits under this
Agreement or any other Loan Document. In the event of any such grant by a Lender
of a participating interest to a Participant, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower
and the Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which any Lender may grant such a participating interest
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release all or
substantially all of the Guarantors (except as otherwise permitted under
Section 7.12(b)). An assignment or other transfer which is not permitted by
Section 12.5(d) or (e) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (c). The selling Lender shall notify the Agent and the
Borrower of the sale of any participation hereunder and, if requested by the
Agent, certify to the Agent that such participation is permitted hereunder. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.12, 4.1 and 4.4 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (d) of this Section;
provided that (a) a Participant shall not be entitled to receive any greater
payment under Sections 3.12 and 4.1 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent and (b) a Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.12
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower and the Agent, to
comply with Section 3.12(f) as though it were a Lender. To the extent permitted
by Applicable Law, each Participant also shall be entitled to the benefits of
Section 12.3 as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitment, Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation

78
A/75663178.5

--------------------------------------------------------------------------------




to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(d)Any Lender may with the prior written consent of the Agent (which consent
shall not be unreasonably withheld or delayed), assign to one or more Eligible
Assignees (each an “Assignee”) all or a portion of its Commitment and Loan and
its other rights and obligations under this Agreement and the Loan; provided,
however, (i) no such consent by the Agent shall be required in the case of any
assignment to another Lender or any affiliate of such Lender or of another
Lender unless such Lender is a Defaulting Lender; (ii) any partial assignment of
a Commitment or Loan shall be in an amount at least equal to $5,000,000 and
integral multiples of $1,000,000 in excess thereof and after giving effect to
such partial assignment the assigning Lender retains a portion of the Commitment
or Loan so assigned having an aggregate outstanding principal balance, of at
least $1,000,000 and integral multiples of $1,000,000 in excess thereof
(provided, however, the conditions set forth in this subsection (ii) shall not
apply to any full assignment by any Lender of its Commitment or Loan); and
(iii) each such assignment shall be effected by means of an Assignment and
Acceptance Agreement. Upon execution and delivery of such instrument and payment
by such Assignee to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Assignee, such Assignee
shall be deemed to be a Lender party to this Agreement as of the effective date
of the Assignment and Acceptance Agreement and shall have all the rights and
obligations of a Lender with a Commitment or Loan amount as set forth in such
Assignment and Acceptance Agreement, and the transferor Lender shall be released
from its obligations hereunder to a corresponding extent, and no further consent
or action by any party shall be required. Upon the consummation of any
assignment pursuant to this subsection (d), the transferor Lender, the Agent and
the Borrower shall make appropriate arrangements so that new Notes are issued to
the Assignee and such transferor Lender, as appropriate, and any other documents
reasonably required by a Lender in connection with such assignment shall be
executed by the Borrower. In connection with any such assignment, the transferor
Lender shall pay to the Agent an administrative fee for processing such
assignment in the amount of $3,500.
(e)The Agent shall maintain at the Principal Office a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the “Register”). The Agent shall give each Lender and
the Borrower notice of the assignment by any Lender of its rights as
contemplated by this Section. The Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Acceptance Agreement shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior notice
to the Agent. Upon its receipt of an Assignment and Acceptance Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Acceptance Agreement has
been completed and if the Agent receives the processing and recording fee
described in Section 12.5(d) above, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

79
A/75663178.5

--------------------------------------------------------------------------------




(f)In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank. No such
assignment shall release the assigning Lender from its obligations hereunder.
(g)A Lender may furnish any information concerning the Borrower, any other
Obligor or any of their respective Subsidiaries or Affiliates in the possession
of such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 12.8.
(h)Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to (i) the
Borrower, any other Obligor or any of their respective Affiliates or
Subsidiaries or (ii) a Defaulting Lender.
(i)Each Lender agrees that, without the prior written consent of the Borrower
and the Agent, it will not make any assignment hereunder in any manner or under
any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.
Section 12.6 Amendments.
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Obligor or any of their respective Subsidiaries of any
terms of this Agreement or such other Loan Document or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (and, in the case of an amendment to
any Loan Document, the written consent of the Borrower). Notwithstanding the
foregoing, no amendment, waiver or consent shall do any of the following: (i)
increase the Commitments (or any component thereof) of any of Lenders (except as
contemplated by Section 2.14) without the written consent of each Lender
affected thereby; (ii) reduce the principal of, or interest rates that have
accrued or that will be charged on the outstanding principal amount of, any
Loans or Fees or other Obligations without the written consent of each Lender
affected thereby; (iii) reduce the amount of any Fees payable hereunder without
the written consent of each Lender affected thereby; (iv) except as provided in
Section 2.12, postpone any date fixed for any payment of any principal of, or
interest on, any Loans or any other Obligations, without the written consent of
each Lender affected thereby; (v) (A) change the Commitment Percentages (or any
component thereof) (except as a result of any increase or decrease in the
aggregate amount of the Commitments contemplated by Section 2.14 or Section 4.5
or as a result of any reallocation contemplated by Section 3.11) without the
written consent of each Lender affected thereby or (B) amend or otherwise modify
the provisions of Section 3.2(a) without the written consent of each Lender
affected thereby; (vi)  modify the definition of the term “Requisite Lenders”,
modify in any other manner the number or percentage of the Lenders (including
all of the Lenders) required to make any determinations or waive any rights
hereunder or to modify any provision hereof, including without limitation, any
modification of this Section 12.6 if such modification would have such effect
without the written consent of each Lender; or (vii) release any Guarantor from
its obligations under the Guaranty (except as otherwise permitted under
Section 7.12(b) or Section 12.20(d)) without the written consent of each Lender.
Further, no amendment, waiver or consent unless in writing and signed by the
Agent, in addition to the Lenders required hereinabove to take such action,
shall affect the rights or duties of the Agent under this Agreement or any of
the other Loan Documents. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of the Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be

80
A/75663178.5

--------------------------------------------------------------------------------




prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.
Section 12.7 Nonliability of Agent and Lenders.
The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
other Obligor or any of their respective Subsidiaries. Neither the Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations. The Agent, each Lender and their Affiliates may have economic
interests that conflict with those of the Borrower and the REIT Guarantor, their
respective stockholders and/or their respective Affiliates.
Section 12.8 Confidentiality.
(a)Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; provided that the
source of such information was not known by the Agent or any Lender to be bound
by a confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. In addition, the Agent and each
Lender may disclose the existence of this Agreement and the information about
this Agreement to service providers to the Agent and the Lenders in connection
with the administration and management of this Agreement and the other Loan
Documents.
(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH

81
A/75663178.5

--------------------------------------------------------------------------------




THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 12.9 Indemnification.
(a)Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Agent, any affiliate of the Agent and each of the Lenders and their respective
directors, officers, shareholders, agents, employees and counsel (each referred
to herein as an “Indemnified Party”) from and against any and all losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses of every kind
and nature (including, without limitation, amounts paid in settlement, court
costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.12 or 4.1 or expressly excluded from
the coverage of such Sections) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any suit, cause of action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
(the foregoing referred to herein as an “Indemnity Proceeding”) which is in any
way related directly or indirectly to: (i) this Agreement or any other Loan
Document or the transactions contemplated thereby; (ii) the making of any Loans;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans;
(iv) the Agent’s or any Lender’s entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower,
the other Obligors, or their respective Subsidiaries; (vii) the fact that the
Agent and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrower, the other Obligors and their respective Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; or (ix) any
violation or non-compliance by the Borrower, any other Obligor, or any of their
respective Subsidiaries of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower, the Obligors or their respective
Subsidiaries (or their respective properties) (or the Agent and/or the Lenders
as successors to the Borrower, any other Obligor or their respective
Subsidiaries) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party (x) for any acts or omissions of such Indemnified Party that constitute
gross negligence or willful misconduct, as finally determined by a court of
competent jurisdiction after the expiration of all applicable appeal periods or
(y) in connection with any losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses arising out of any action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
brought by any Indemnified Party against

82
A/75663178.5

--------------------------------------------------------------------------------




any other Indemnified Party in connection with, arising out of, or by reason of
this Agreement or any other Loan Document or the transactions contemplated
thereby or the making of any Loans hereunder. In addition, the foregoing
indemnification in favor of any director, officer, shareholder, agent, employee
or counsel of the Agent, any affiliate of the Agent or any Lender shall be
solely in their respective capacities as such director, officer, shareholder,
agent, employee, or counsel. Borrower shall not be liable for payment of any
settlement of any Indemnity Proceeding effected without Borrower’s written
consent, but if the same is settled with such consent, Borrower agrees that such
settlement is covered by the foregoing indemnity.
(b)The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all reasonable costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower, any other Obligor, or any of their respective Subsidiaries, any
shareholder, partner or other equity holder of the Borrower, any other Obligor
or any of their respective Subsidiaries (whether such shareholder(s) or such
other Persons are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of such Person), any account debtor of the
Borrower, any other Obligor, or any of their respective Subsidiaries or by any
Governmental Authority.
(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against Borrower and/or an
Obligor or any of their respective Subsidiaries.
(d)All out-of-pocket fees and expenses of, and all amounts paid to third‑persons
by, an Indemnified Party with respect to an Indemnified Proceeding shall be
advanced by the Borrower at the request of such Indemnified Party
notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.
(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnified Proceeding
covered by this Section and, as provided above, all reasonable costs and
expenses incurred by such Indemnified Party shall be reimbursed by the Borrower.
No action taken by legal counsel chosen by an Indemnified Party in investigating
or defending against any such Indemnified Proceeding shall vitiate or in any way
impair the obligations and duties of the Borrower hereunder to indemnify and
hold harmless each such Indemnified Party.
(f)If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
(g)The Borrower’s obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any other of
their obligations set forth in this Agreement or any other Loan Document to
which it is a party.
Section 12.10 Termination; Survival.

83
A/75663178.5

--------------------------------------------------------------------------------




At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent and the Lenders are entitled under
the provisions of Sections 3.12, 4.1, 4.4, 11.7, 12.2 and 12.9 and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 12.4, shall continue in full force and effect and shall protect the
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.
Section 12.11 Severability of Provisions.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12 [Reserved]
Section 12.13 Counterparts.
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument. Except as provided in Section 5.1, this Agreement
shall become effective when it shall have been executed by the Agent and when
the Agent shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 12.14 Obligations with Respect to Obligors and Subsidiaries.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Obligors and the Subsidiaries of the Borrower and the other
Obligors as specified herein shall be absolute and not subject to any defense
the Borrower may have that the Borrower does not control such Obligors or
Subsidiaries.
Section 12.15 Limitation of Liability.
Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

84
A/75663178.5

--------------------------------------------------------------------------------




Section 12.16 Entire Agreement.
This Agreement, the Notes, and the other Loan Documents referred to herein and
any separate letter agreements with respect to fees embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.
Section 12.17 Construction.
The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.
Section 12.18 Time of the Essence.
Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.
Section 12.19 Patriot Act.
Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
and the Guarantors that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower and each of the Guarantors, which information includes the name and
address of the Borrowers and each of the Guarantors and other information that
will allow such Lender or the Agent, as applicable, to identify the Borrower and
each of the Guarantors Loan Party in accordance with the Patriot Act.
Section 12.20 Transitional Arrangements.
(a)Existing Loan Agreement Superseded. This Agreement shall supersede the
Existing Loan Agreement in its entirety, except as provided in this Section
12.20. On the Effective Date, the rights and obligations of the parties under
the Existing Loan Agreement and the “Notes” defined therein shall be subsumed
within and be governed by this Agreement and the Notes; provided however, that
any of the “Loans” (as defined in the Existing Loan Agreement) outstanding under
the Existing Loan Agreement shall, for purposes of this Agreement, be Loans
hereunder. The Lenders’ interests in such Loans shall be reallocated on the
Effective Date in accordance with each Lender’s applicable Commitment
Percentage, and the Lenders shall make such purchases of Loans from each other
as necessary to effect such reallocation. On the Effective Date, each Person
listed on Schedule I attached to this Agreement shall be a Lender under this
Agreement with the Commitment set forth opposite its name on such Schedule I.
(b)Return and Cancellation of Notes. Upon its receipt of the Notes to be
delivered hereunder on the Effective Date, each Lender will promptly return to
the Borrower, marked “Cancelled” or “Replaced”, the notes of the Borrower held
by such Lender pursuant to the Existing Loan Agreement.
(c)Interest and Fees Under Existing Loan Agreement. All interest and all
facility and other fees and expenses owing or accruing under or in respect of
the Existing Loan Agreement shall be calculated as of the Effective Date
(prorated in the case of any fractional periods), and shall be paid on the
Effective Date

85
A/75663178.5

--------------------------------------------------------------------------------




in accordance with the method specified in the Existing Loan Agreement, as if
the Existing Loan Agreement were still in effect.
(d)Existing Guaranties. The Agent and all Lenders hereby agree that each of the
Guaranties from the Subsidiaries of the Borrower listed on Schedule 12.20 hereto
that were executed and delivered under the Existing Loan Agreement and are in
effect on the Effective Date are hereby terminated and of no further force or
effect as of the Effective Date.



86
A/75663178.5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal by their authorized officers all as of the day and year first above
written.


Borrower:
 
 
 
 
COLUMBIA PROPERTY TRUST
OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
 
Columbia Property Trust, Inc.,
its sole General Partner
 
 
 
 
 
 
By:
/s/ E. Nelson Mills
 
 
Name:
E. Nelson Mills
 
 
Title:
President
 
 
 
 

























[Signature Page to Amended and Restated Term Loan Agreement]



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., AS AGENT
AND AS A LENDER
 
 
By:
/s/ Kimberly Turner
Name:
Kimberly Turner
Name:
Executive Director





































[Signature Page to Amended and Restated Term Loan Agreement]



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, AS
A LENDER AND AS SYNDICATION AGENT
 
 
By:
/s/ Chad McMasters
Name:
Chad McMasters
Title:
Senior Vice President



















































































































[Signature Page to Amended and Restated Term Loan Agreement]



--------------------------------------------------------------------------------




REGIONS BANK, AS A LENDER
 
 
By:
/s/ Paul E. Burgan
Name:
Paul E. Burgan
Title:
Vice President

















































































[Signature Page to Amended and Restated Term Loan Agreement]



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, AS A
LENDER
 
 
By:
/s/ J. Lee Hord
Name:
J. Lee Hord
Title:
Vice President



















































































[Signature Page to Amended and Restated Term Loan Agreement]



--------------------------------------------------------------------------------






UNION BANK, N.A., AS A LENDER
 
 
By:
/s/ Andrew Romanosky
Name:
Andrew Romanosky
Title:
Vice President









                    










































































[Signature Page to Amended and Restated Term Loan Agreement]



--------------------------------------------------------------------------------




TD BANK, N.A., AS A LENDER
 
 
By:
/s/ Neeraj Ahuja
Name:
Neeraj Ahuja
Title:
VP, Credit Manager





















































































[Signature Page to Amended and Restated Term Loan Agreement]





--------------------------------------------------------------------------------




FIFTH THIRD BANK, AN OHIO BANKING
CORPORATION, AS A LENDER
 
 
By:
/s/ Michael Glandt
Name:
Michael Glandt
Title:
Vice President





















































































[Signature Page to Amended and Restated Term Loan Agreement]



--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING
CORPORATION, AS A LENDER
 
 
By:
/s/ William G. Karl
Name:
William G. Karl
Title:
General Manager

















































[Signature Page to Amended and Restated Term Loan Agreement]



--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION
AS A LENDER
 
 
By:
/s/ Frederick Denecke
Name:
Frederick Denecke
Title:
Senior Vice President































[Signature Page to Amended and Restated Term Loan Agreement]



--------------------------------------------------------------------------------






COMPASS BANK, AS A LENDER
 
 
By:
/s/ Don Byerly
Name:
Don Byerly
Title:
Senior Vice President



















[Signature Page to Amended and Restated Term Loan Agreement]



--------------------------------------------------------------------------------




COMERICA BANK, A TEXAS BANKING
ASSOCIATION, AS A LENDER
 
 
By:
/s/ Sam F. Meehan
Name:
Sam F. Meehan
Title:
Vice President



















































[Signature Page to Amended and Restated Term Loan Agreement]



--------------------------------------------------------------------------------






MIDCOUNTRY BANK, AS A LENDER
 
 
By:
/s/ Katarina Miketin
Name:
 
Title:
 


















































--------------------------------------------------------------------------------




SCHEDULE I


COMMITMENTS
Lender Name
Commitment Amount
JPMorgan Chase Bank, N.A.
$
40,000,000


PNC Bank, National Association
$
56,000,000


Regions Bank
$
51,000,000


U.S. Bank National Association
$
51,000,000


Union Bank, N.A.
$
46,000,000


TD Bank, N.A.
$
40,000,000


Fifth Third Bank, an Ohio Banking Corporation
$
40,000,000


Sumitomo Mitsui Banking Corporation
$
36,000,000


Capital One, National Association
$
35,000,000


Compass Bank
$
35,000,000


Comerica Bank, a Texas Banking Association
$
15,000,000


MidCountry Bank
$
5,000,000


TOTAL:
$
450,000,000






Sch I-1
A/75678378.1

--------------------------------------------------------------------------------




SCHEDULE CBD


CBD AND URBAN INFILL PROPERTIES




Property
CBD/Urban Infill
Location
 
 
 
80 M Street
CBD
Washington DC
100 East Pratt
CBD
Baltimore
5 Houston Center
CBD
Houston
80 Park Plaza
International Financial Tower
CBD
CBD
Newark
Jersey City
222 East 41st Street
CBD
New York City
333 Market Street
CBD
San Francisco




Sch. CBD-1
A/75678853.1

--------------------------------------------------------------------------------




SCHEDULE 6.1(b)


OWNERSHIP STRUCTURE






ENTITY NAME
SUBSIDIARY OF:
DOMESTIC STATE
INCORPORATED
 
 
 
 
100 EAST PRATT STREET BUSINESS
TRUST
Indirect Subsidiary of the
REIT
MD
5/4/2005
2420 LAKEMONT AVENUE MM, LLC
the Operating Partnership
DE
8/16/2005
2420 LAKEMONT AVENUE, LLC
Indirect Subsidiary of the
Operating Partnership
DE
8/16/2005
COLUMBIA KCP TRS, LLC (fka WELLS
KCP TRS, LLC)
the REIT
DE
6/23/2011
COLUMBIA PROPERTY TRUST
ADVISORY SERVICES, LLC
(fka WELLS REAL ESTATE ADVISORY SERVICES II, LLC)
the REIT
GA
12/11/2007
COLUMBIA PROPERTY TRUST
OPERATING PARTNERSHIP, L.P.
(fka WELLS OPERATING PARTNERSHIP II, L.P.)
the REIT
DE
7/3/2003
COLUMBIA PROPERTY TRUST
SERVICES, LLC (fka WELLS REAL ESTATE SERVICES, LLC)
the REIT
GA
11/25/2008
COLUMBIA PROPERTY TRUST TRS, LLC (fka WELLS TRS II, LLC)
the REIT
DE
10/4/2005
EASTVALE FINANCE LIMITED
Indirect Subsidiary of the
Operating Partnership
CYPRUS
11/20/2008
I-10 EC CORRIDOR LIMITED
PARTNERSHIP
Indirect Subsidiary of the
REIT
DE
5/24/2006
KEY CENTER LESSEE LIMITED PARTNERSHIP
Indirect Subsidiary of the Operating Partnership
OH
12/18/1996
KEY CENTER PROPERTIES LLC
Indirect Subsidiary of the
Operating Partnership
DE
11/2/2005
MARKET SQUARE EAST & WEST, LLC
the REIT
DE
2/25/2011
NASHOBA VIEW OWNERSHIP, LLC
Indirect Subsidiary of the
Operating Partnership
DE
8/11/2005
THREE GLENLAKE BUILDING, LLC
Indirect Subsidiary of the Operating Partnership
DE
7/11/2008
WELLS ENERGY TRS, LLC
the REIT
DE
11/9/2011
WELLS GOVERNOR'S POINTE 4241 IRWIN SIMPSON, LLC
the Operating Partnership
DE
2/28/2005
WELLS GOVERNOR'S POINTE 8990
DUKE, LLC
the Operating Partnership
DE
2/28/2005
WELLS INTERNATIONAL REAL ESTATE
II (CY) LTD
the Operating Partnership
CYPRUS
7/10/2007
WELLS OP II LP, LLC
the REIT
DE
6/24/2011
WELLS REIT II - 100 EAST PRATT LLC
the REIT
DE
5/5/2005
WELLS REIT II - 11200 W. PARKLAND,
LLC
the Operating Partnership
DE
2/26/2008




Sch. 6.1(b)-1
A/75678853.1

--------------------------------------------------------------------------------




WELLS REIT II - 11950 CORPORATE
BOULEVARD, LLC
the Operating Partnership
DE
7/28/2006
WELLS REIT II - 1200 MORRIS BUSINESS TRUST
the REIT
PA
8/31/2007
WELLS REIT II - 1277 LPB ATLANTA, LLC
the Operating Partnership
DE
2/29/2008
WELLS REIT II - 13655 RIVERPORT DRIVE, LLC
the Operating Partnership
DE
1/18/2008
WELLS REIT II - 147 SOUTH STATE
STREET UT, LLC
the Operating Partnership
DE
8/13/2009
WELLS REIT II - 1580 A & B WEST
NURSERY LAND, LLC
the Operating Partnership
DE
6/30/2008
WELLS REIT II - 1580 A & B WEST NURSERY, LLC
the Operating Partnership
DE
7/1/2008
WELLS REIT II - 15815 25TH AVENUE,
LLC
the Operating Partnership
DE
10/16/2007
WELLS REIT II - 16201 25TH AVENUE, LLC
the Operating Partnership
DE
10/16/2007
WELLS REIT II - 180 EAST 100 SOUTH,
LLC
the Operating Partnership
DE
5/10/2005
WELLS REIT II - 180 PARK AVENUE B105, LLC
the Operating Partnership
DE
4/27/2005
WELLS REIT II - 180 PARK AVENUE, LLC
the Operating Partnership
DE
4/27/2005
WELLS REIT II - 200 SOUTH ORANGE,
LLC
the Operating Partnership
DE
8/10/2010
WELLS REIT II - 2000 PARK LANE BUSINESS TRUST
the REIT
PA
12/19/2005
WELLS REIT II - 215 DIEHL ROAD, LLC
the Operating Partnership
DE
3/28/2005
WELLS REIT II - 222 EAST 41ST STREET, LLC
the Operating Partnership
DE
7/17/2007
WELLS REIT II - 263 SHUMAN
BOULEVARD, LLC
the Operating Partnership
DE
7/10/2006
WELLS REIT II - 333 MARKET STREET,
LLC
the Operating Partnership
DE
11/26/2012
WELLS REIT II - 4300 CENTREWAY PLACE, LLC
the Operating Partnership
DE
9/5/2006
WELLS REIT II - 4300 CENTREWAY
PLACE, LP
Indirect Subsidiary of the
Operating Partnership
DE
9/5/2006
WELLS REIT II - 5 HOUSTON CENTER, L.P.
Indirect Subsidiary of the REIT
DE
10/17/2005
WELLS REIT II - 544 LAKEVIEW, LLC
Indirect Subsidiary of the
REIT
DE
1/25/2011
WELLS REIT II - 550 KING STREET, LLC
the Operating Partnership
DE
3/19/2010
WELLS REIT II - 7031 COLUMBIA
GATEWAY DRIVE, LLC
the Operating Partnership
DE
7/3/2007
WELLS REIT II - 80 M STREET, LLC
the REIT
DE
4/27/2005
WELLS REIT II - 80 PARK PLAZA, LLC
the Operating Partnership
DE
8/8/2006
WELLS REIT II - 800 BROOKSEDGE, LLC
the Operating Partnership
DE
10/12/2010
WELLS REIT II - 8909 PURDUE ROAD,
LLC
the Operating Partnership
DE
5/17/2005
WELLS REIT II - 9 TECHNOLOGY DRIVE, LLC
the Operating Partnership
DE
4/26/2004
WELLS REIT II - BANNOCKBURN LAKES III, LLC
the Operating Partnership
DE
9/4/2007


Sch. 6.1(b)-2
A/75678853.1

--------------------------------------------------------------------------------




WELLS REIT II - CORRIDORS III, LLC
the Operating Partnership
DE
3/25/2005
WELLS REIT II - CRANBERRY WOODS DEVELOPMENT, INC.
the REIT
PA
7/28/2007
WELLS REIT II - EAGLE ROCK
EXECUTIVE OFFICE CENTER IV, LLC
the Operating Partnership
DE
3/23/2007
WELLS REIT II - EDGEWATER
CORPORATE CENTER ONE, LLC
the Operating Partnership
DE
7/20/2006
WELLS REIT II - ENERGY CENTER I GP, LLC
Indirect Subsidiary of the Operating Partnership
DE
6/14/2010
WELLS REIT II - ENERGY CENTER I, LLC
the Operating Partnership
DE
6/29/2010
WELLS REIT II - GAITHERSBURG , MD LLC
the Operating Partnership
DE
4/27/2005
WELLS REIT II - HIGHLAND LANDMARK III, LLC
the Operating Partnership
DE
3/23/2005
WELLS REIT II - INTERNATIONAL FINANCIAL TOWER, LLC
the Operating Partnership
DE
10/6/2006
WELLS REIT II - KCP, LLC
the REIT
DE
10/2/2008
WELLS REIT II - KEY CENTER, LLC
the Operating Partnership
DE
11/15/2005
WELLS REIT II - LAKEHURST BRITTON,
LLC
the Operating Partnership
DE
12/9/2009
WELLS REIT II - LAKEPOINTE 3, LLC
the Operating Partnership
DE
12/9/2005
WELLS REIT II - LAKEPOINTE 5, LLC
the Operating Partnership
DE
12/9/2005
WELLS REIT II - LINDBERGH CENTER,
LLC
the Operating Partnership
DE
6/24/2008
WELLS REIT II - MACARTHUR RIDGE I,
L.P.
Indirect Subsidiary of the
Operating Partnership
DE
11/2/2005
WELLS REIT II - MACARTHUR RIDGE I, LLC
the Operating Partnership
DE
11/2/2005
WELLS REIT II - MARKET SQUARE EAST & WEST, LLC
the REIT
DE
2/23/2011
WELLS REIT II - ONE CENTURY PLACE,
LLC
the Operating Partnership
DE
12/19/2006
WELLS REIT II - ONE GLENLAKE, LLC
the Operating Partnership
DE
6/14/2004
WELLS REIT II - OPUS/FINLEY
PORTFOLIO, LLC
the Operating Partnership
DE
7/8/2004
WELLS REIT II - PARK LANE PARCEL 19 BUSINESS TRUST
the REIT
PA
12/20/2006
WELLS REIT II - PARKSIDE/ATLANTA,
LLC
the Operating Partnership
DE
2/29/2008
WELLS REIT II - PASADENA CORPORATE PARK, LLC
the Operating Partnership
DE
6/15/2007
WELLS REIT II - PASADENA CORPORATE PARK, LP
Indirect Subsidiary of the
Operating Partnership
DE
6/15/2007
WELLS REIT II - REPUBLIC DRIVE, LLC
the Operating Partnership
DE
3/24/2004
WELLS REIT II - ROBBINS ROAD, LLC
Indirect Subsidiary of the
Operating Partnership
DE
8/11/2005
WELLS REIT II - SANTAN CORPORATE
CENTER I SPRINGING MEMBER, LLC
the Operating Partnership
DE
4/11/2006
WELLS REIT II - SANTAN CORPORATE CENTER I, LLC
the Operating Partnership
DE
4/3/2006




Sch. 6.1(b)-3
A/75678853.1

--------------------------------------------------------------------------------




WELLS REIT II - SANTAN CORPORATE
CENTER II SPRINGING MEMBER, LLC
the Operating Partnership
DE
4/11/2006
WELLS REIT II - SANTAN CORPORATE CENTER II, LLC
the Operating Partnership
DE
4/3/2006
WELLS REIT II - SOUTH JAMAICA
STREET, LLC
the Operating Partnership
DE
9/18/2007
WELLS REIT II - STERLING COMMERCE,
LLC
the Operating Partnership
DE
11/15/2006
WELLS REIT II - STERLING COMMERCE, LP
Indirect Subsidiary of the Operating Partnership
DE
11/15/2006
WELLS REIT II - TAMPA COMMONS,
L.L.C.
the Operating Partnership
DE
12/7/2005
WELLS REIT II - THREE GLENLAKE, LLC
the Operating Partnership
DE
6/5/2008
WELLS REIT II - UNIVERSITY CIRCLE,
LLC
the Operating Partnership
DE
8/9/2005
WELLS REIT II - UNIVERSITY CIRCLE, LP
Indirect Subsidiary of the Operating Partnership
DE
8/9/2005
WELLS REIT II - UTAH PARKING, LLC
the Operating Partnership
DE
6/27/2005
WELLS REIT II - WILDWOOD PROPERTIES, LLC
the Operating Partnership
DE
3/23/2005
WELLS REIT II TEXAS, INC.
the REIT
TX
11/2/2005
WELLS REIT II/LINCOLN - HIGHLAND LANDMARK III, LLC
Indirect Subsidiary of the Operating Partnership
DE
3/23/2005
WELLS ROBBINS ROAD, LLC
the Operating Partnership
DE
8/11/2005
WELLS TRS II - 544 LAKEVIEW, LLC
Indirect Subsidiary of the REIT
DE
12/16/2010
WELLS TRS II - CONCIERGE, LLC
Indirect Subsidiary of the
REIT
DE
10/4/2005
WELLS TRS II - FITNESS, LLC
Indirect Subsidiary of the
REIT
DE
10/4/2005
WELLS TRS II - HOTEL, LLC
Indirect Subsidiary of the REIT
DE
10/4/2005
WRII - PROPERTY MANAGEMENT, LLC
the REIT
DE
8/10/2011




Sch. 6.1(b)-4
A/75678853.1

--------------------------------------------------------------------------------




SCHEDULE 6.1(f)


PROPERTIES


Weatherford Center
 
 
San Tan Corporate Center I
One Glenlake    
San Tan Corporate Center II
80 M Street
263 Shuman Boulevard
Key Center Tower
215 Diehl Road
Key Center Marriott
222 East 41st Street
 
2500 Windy Ridge Parkway
333 & 777 Republic Drive
4100 & 4300 Wildwood Parkway
4241 Irwin Simpson Road
4200 Wildwood Parkway
8990 Duke Road
5 Houston Center
180 Park Avenue, Building 103
One Robbins Road
180 Park Avenue, Building 104
Four Robbins Road
3 Glenlake
 
8909 Purdue Road
1580 A&B West Nursery
One Century Place
 
Corridors III    
Highland Landmark III
1900 University Avenue
Sterling Commerce (Texas)
1950 University Avenue
180 Park Avenue, Building 105
2000 University Avenue
 
International Financial Tower
3333 Finley Road
7031 Columbia Gateway Drive
919 Hidden Ridge
9127 South Jamaica Street
 
9189 South Jamaica Street
 
9191 South Jamaica Street
Eagle Rock
9193 South Jamaica Street
Lindbergh Center
1501 Opus Place
 
1200 Morris
Cranberry Woods
Bannockburn Lake III
 
4300 Centreway Place
 
100 East Pratt Street    
80 Park Plaza
9 Technology Drive
13655 Riverport Drive
800 North Frederick
15815 25th Avenue
16201 25th Avenue
 
3465 East Foothill Boulevard
 
1025 Lenox Park Boulevard    
3475 East Foothill Boulevard
1055 Lenox Park Boulevard    
3453-3455 East Foothill Boulevard
1057 Lenox Park Boulevard    
11200 Parkland Avenue
1277 Lenox Park Boulevard
 
2180 Lake Boulevard
 
Sterling Commerce (Ohio)
Market Square East & West
544 Lakeview
333 Market Street




Sch. 6.1(f)-1
A/75678853.1

--------------------------------------------------------------------------------




SCHEDULE 6.1(g)


EXISTING INDEBTEDNESS


Unsecured Debt


Property and Maker
Face Amount
Date Incurred
 
 
 
Wells Operating Partnership II, L.P.
Revolving Credit Agreement
$500,000,000
July 8, 2011
Wells Operating Partnership II, L.P.
Term Loan Agreement
$450,000,000
February 3, 2012
Wells Operating Partnership II, L.P.
5.875% Senior Notes due 2018
$250,000,000
April 4, 2011





Secured Debt


Property and Maker
Face Amount
Date Incurred
 
 
 
One Glenlake
Wells REIT II - One Glenlake, LLC
$51,300,000
July 23, 2004
2500 Windy Ridge Parkway
4100 & 4300 Wildwood Parkway
4200 Wildwood Parkway
Wells REIT II - Wildwood Properties, LLC
$90,000,000
November 16, 2004
100 East Pratt Street
Wells REIT II - 100 East Pratt LLC
$105,000,000
September 6, 2005
San Tan Corporate Center I
Wells REIT II - Santan Corporate Center I, LLC
$18,000,000
September 28, 2006
San Tan Corporate Center II
Wells REIT II - Santan Corporate Center II, LLC
$21,000,000
September 28, 2006
263 Shuman Boulevard
Wells REIT II - 263 Shuman Boulevard, LLC
$49,000,000
June 18, 2007


Sch. 6.1(g)-1
A/75678853.1

--------------------------------------------------------------------------------




Secured Debt (Continued)


Property and Maker
Face Amount
Date Incurred
 
 
 
215 Diehl Road
Wells REIT II - 215 Diehl Road, LLC
$21,000,000
June 18, 2007
544 Lakeview
Wells REIT II - 544 Lakeview, LLC
$9,100,000
April 1, 2011
Market Square
Wells REIT II - Market Square East & West, LLC
$325,000,000
June 30, 2011
333 Market Street
Wells REIT II - 333 Market Street, LLC
$206,500,000
December 21, 2012




Sch. 6.1(g)-2
A/75678853.1

--------------------------------------------------------------------------------






SCHEDULE 6.1(i)


LITIGATION






None



Sch. 6.1(i)-1
A/75678853.1

--------------------------------------------------------------------------------




SCHEDULE 6.1(k)


FINANCIAL STATEMENTS








None



Sch 6.1(k)-1
A/75678853.1

--------------------------------------------------------------------------------




SCHEDULE 6.1(p)


ENVIRONMENTAL MATTERS






None



Sch 6.1(p)-1
A/75678853.1

--------------------------------------------------------------------------------




SCHEDULE 6.1(y)


LIST OF UNENCUMBERED ASSETS




Weatherford Center
1025 Lenox Park Boulevard
80 M Street    
1055 Lenox Park Boulevard
Key Center Tower
1057 Lenox Park Boulevard
222 East 41st Street
11200 Parkland Avenue
333 & 777 Republic Drive
1277 Lenox Park Boulevard
4241 Irwin Simpson Road
2180 Lake Boulevard
8990 Duke Road
Sterling Commerce (Ohio)
5 Houston Center
15815 25th Avenue
180 Park Avenue, Building 103
One Robbins Road
180 Park Avenue, Building 104
Four Robbins Road
180 Park Avenue, Building 105
1580 A&B West Nursery
3 Glenlake
Highland Landmark III
8909 Purdue Road
Sterling Commerce (Texas)
One Century Place
3333 Finley Road
Corridors III
919 Hidden Ridge
1900 University Avenue
Eagle Rock
1950 University Avenue
Lindbergh Center
2000 University Avenue
Cranberry Woods
International Financial Tower
9 Technology Drive
7031 Columbia Gateway Drive
 
9127 South Jamaica Street
 
9189 South Jamaica Street
 
9191 South Jamaica Street
 
9193 South Jamaica Street
 
1501 Opus Place
 
1200 Morris
 
Bannockburn Lake III
 
4300 Centreway Place
 
80 Park Plaza
 
13655 Riverport Drive
 
800 North Frederick
 
16201 25th Avenue
 
3465 East Foothill Boulevard
 
3475 East Foothill Boulevard
 
3453-3455 East Foothill Boulevard
 
 
 

    
 
 





Sch 6.1(y)-1
A/75678853.1

--------------------------------------------------------------------------------




SCHEDULE 6.1(ee)


EMINENT DOMAIN PROCEEDINGS




None



Sch 6.1(ee)-1
A/75678853.1

--------------------------------------------------------------------------------




SCHEDULE 12.20


GUARANTORS TO BE RELEASED








Wells REIT II - 1200 Morris Business Trust
Wells REIT II - KCP, LLC
Wells REIT II - Republic Drive, LLC
Wells REIT II - 9 Technology Drive, LLC
Wells Governor’s Pointe 4241 Irwin Simpson, LLC
Wells Governor’s Pointe 8990 Duke, LLC
Wells REIT II - LakePointe 5, LLC
Wells REIT II - LakePointe 3, LLC
Wells REIT II - 180 Park Avenue, LLC
Wells REIT II - Opus/Finley Portfolio, LLC
Wells REIT II - 8909 Purdue Road, LLC
Wells REIT II - Corridors III, LLC
Wells REIT II - Edgewater Corporate Center One, LLC
2420 Lakemont Avenue MM, LLC
2420 Lakemont Avenue, LLC
Wells REIT II - University Circle, LLC
Wells REIT II - University Circle, L.P.
Wells REIT II - Key Center, LLC
Key Center Properties LLC
Wells REIT II - MacArthur Ridge I, LLC
Wells REIT II - MacArthur Ridge I, L.P.
Wells REIT II - International Financial Tower, LLC
Wells REIT II - 7031 Columbia Gateway Drive, LLC
Wells REIT II - Sterling Commerce, LLC
Wells REIT II - Sterling Commerce, LP
Wells REIT II - South Jamaica Street, LLC
Wells REIT II - 15815 25th Avenue, LLC
Wells REIT II - 13655 Riverport Drive, LLC
Wells REIT II - 11200 W. Parkland, LLC
Wells REIT II - Parkside/Atlanta, LLC
Wells REIT II - 1277 LPB Atlanta, LLC
Wells REIT II - Lindbergh Center, LLC
Wells REIT II - Lakehurst Britton, LLC
Wells REIT II - Cranberry Woods Development, Inc.
Wells REIT II - 5 Houston Center, L.P.
I-10 EC Corridor Limited Partnership
WELLS REIT II - 80 Park Plaza, LLC
WELLS REIT II - 1580 A & B West Nursery, LLC
WELLS REIT II - 550 King Street, LLC



Sch. 12.20 1



--------------------------------------------------------------------------------




EXHIBIT A


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT


THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT DATED AS OF ________, 201_ (THE
“AGREEMENT”) IS BY AND AMONG ________ (THE “ASSIGNOR”), ________THE “ASSIGNEE”),
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT (THE “AGENT”).


WHEREAS, the Assignor is a Lender under that certain Amended and Restated Credit
Agreement dated as of August 21, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Columbia Property Trust Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the other
parties thereto;


WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and


WHEREAS, the Agent, the Issuing Lender, and the Swingline Lender consent to such
assignment on the terms and conditions set forth herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1.    Assignment.


(a)Subject to the terms and conditions of this Agreement and in consideration of
the payment to be made by the Assignee to the Assignor pursuant to Section 2 of
this Agreement, effective as of _________ , 201_ (the “Assignment Date”), the
Assignor hereby irrevocably sells, transfers and assigns to the Assignee,
without recourse, the following (such interest being assigned, the “Assigned
Commitment”):


Assigned Facility
Amount Assigned
Amount Retained
Commitment
Percentage of
Interest Assigned



and all voting rights of the Assignor associated with the Assigned Commitment,
all rights to receive interest on such amount of such Loans and all commitment
and other Fees with respect to the Assigned Commitment and other rights of the
Assignor under the Credit Agreement and the other Loan Documents with respect to
the Assigned Commitment, all as if the Assignee were an original Lender under
and signatory to the Credit Agreement having a Commitment, as set forth above,
equal to the amount of the Assigned Commitment. The Assignee, subject to the
terms and conditions hereof, hereby assumes all obligations of the Assignor with
respect to the Assigned Commitment as if the Assignee were an original Lender
under, and signatory to, the Credit Agreement having a Commitment, as set forth
above, equal to the Assigned Commitment, which obligations shall include, but
shall not be limited to, if a Commitment is part of the Assigned Commitment, the
obligation of the Assignor to make Revolving Loans to the Borrower with respect
to the Assigned Commitment, the obligation to pay amounts due in respect of
Swingline Loans as required under Section 2.2 of the Credit Agreement, the
obligation to pay amounts due in respect of draws

Exh A-1
A/75654283.4

--------------------------------------------------------------------------------




under Letters of Credit as required under Section 2.3 of the Credit Agreement,
and in any case the obligation to indemnify the Agent as provided therein (the
foregoing enumerated obligations, together with all other similar obligations
more particularly set forth in the Credit Agreement and the other Loan
Documents, shall be referred to hereinafter, collectively, as the “Assigned
Obligations”). The Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Commitment from and after the Assignment Date.


(b)The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Agent, the Assignor, and
the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI of the Credit Agreement. Not in limitation of the
foregoing, the Assignee acknowledges and agrees that, except as set forth in
Section 4 below, the Assignor is making no representations or warranties with
respect to, and the Assignee hereby releases and discharges the Assignor for any
responsibility or liability for: (i) the present or future solvency or financial
condition of the Borrower, any other Obligor or any of their respective
Subsidiaries, (ii) any representations, warranties, statements or information
made or furnished by the Borrower, any other Obligor or any of their respective
Subsidiaries in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
other Loan Document or any other document or instrument executed in connection
therewith, or the collectability of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by the
Borrower or any other Obligor of any obligation under the Credit Agreement or
any other Loan Document to which it is a party. Further, the Assignee
acknowledges that it has, independently and without reliance upon the Agent, or
on any affiliate or subsidiary thereof, the Assignor or any other Lender and
based on the financial statements supplied by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to become a Lender under the Credit Agreement. The
Assignee also acknowledges that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Documents or pursuant to any other obligation. Except as
expressly provided in the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to the Borrower
or any other Obligor or to notify the Assignee of any Default or Event of
Default. The Assignee has not relied on the Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.


Section 2.    Payment by Assignee. In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, an amount equal to $_____________representing
(i) the aggregate principal amount outstanding of the Loans owing to the
Assignor under the Credit Agreement and the other Loan Documents being assigned
hereby plus (ii) if applicable, the aggregate amount of payments previously made
by Assignor to fund participations in Swing Loans and Letters of Credit under
Sections 2.2 and 2.3 of the Credit Agreement which have not been repaid and
which are being assigned hereby.


Section 3.    Payments by Assignor. The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.


Section 4.    Representations and Warranties of Assignor.    The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date (i)
the Assignor is a Lender under the Credit Agreement having a Commitment under
the Credit Agreement (without reduction by any assignments thereof which have
not yet become effective), equal to $_______ and that the

Exh A-2
A/75654283.4

--------------------------------------------------------------------------------




Assignor is not a Defaulting Lender; and (ii) the outstanding
balance of Revolving Loans owing to the Assignor (without reduction by any
assignments thereof which have not yet become effective) is $    ; and (b) it is
the legal and beneficial owner of the Assigned Commitment which is free and
clear of any adverse claim created by the Assignor.


Section 5.    Representations, Warranties and Agreements of Assignee. The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant thereto and such other
documents and information (including without limitation the Loan Documents) as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (c) appoints and authorizes the Agent to take such action
as contractual representative on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Agent by the terms thereof together
with such powers as are reasonably incidental thereto; and (d) agrees that it
will become a party to and shall be bound by the Credit Agreement and the other
Loan Documents to which the other Lenders are a party on the Assignment Date and
will perform in accordance therewith all of the obligations which are required
to be performed by it as a Lender.


Section 6.    Recording and Acknowledgment by the Agent. Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent in the
Register and (b) the Assignor’s Revolving Note. Upon such acknowledgment and
recording, from and after the Assignment Date, the Agent shall make all payments
in respect of the interest assigned hereby (including payments of principal,
interest, Fees and other amounts) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
for periods prior to the Assignment Date directly between themselves.


Section 7.    Addresses.    The Assignee specifies as its address for notices
and its Lending Office for all Loans, the offices set forth below:


Notice Address:     


Telephone No.:
Telecopy No.:


Lending Office:




Telephone No.:
Telecopy No.:


Section 8.    Payment Instructions. All payments to be made to the Assignee
under this Agreement by the Assignor, and all payments to be made to the
Assignee under the Credit Agreement, shall be made as provided in the Credit
Agreement in accordance with the following instructions:


Section 9.    Effectiveness of Assignment. This Agreement, and the assignment
and assumption contemplated herein, shall not be effective until (a) this
Agreement is executed and delivered by each of the Assignor, the Assignee, the
Agent, the Issuing Lender and the Swingline Lender and (b) the payment to the
Assignor of the amounts, if any, owing by the Assignee pursuant to Section 2
hereof and (c) the

Exh A-3
A/75654283.4

--------------------------------------------------------------------------------




payment to the Agent of the amounts, if any, owing by the Assignor pursuant to
Section 3 hereof. Upon recording and acknowledgment of this Agreement by the
Agent, from and after the Assignment Date, (i) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Agreement, have the
rights and obligations of a Lender thereunder and (ii) the Assignor shall, to
the extent provided in this Agreement, relinquish its rights (except as
otherwise provided in Section 12.10 of the Credit Agreement) and be released
from its obligations under the Credit Agreement; provided, however, that if the
Assignor does not assign its entire interest under the Loan Documents, it shall
remain a Lender entitled to all of the benefits and subject to all of the
obligations thereunder with respect to its retained Commitment.


Section 10.    Governing Law. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF
THE PARTIES HERETO HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.


Section 11.    Counterparts.    This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.


Section 12.    Headings.    Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.


Section 13.    Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the Assignor
the identity of the Assignee may not be changed without the approval of the
Borrower; provided, however,
any amendment, waiver or consent which shall affect the rights or duties of the
Agent under this Agreement shall not be effective unless signed by the Agent.


Section 14.    Entire Agreement.    This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.


Section 15.    Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


Section 16.    Definitions. Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.


















[Signatures on Following Page]

Exh A-4
A/75654283.4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.


ASSIGNOR:
 
 
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
ASSIGNEE:
 
 
[NAME OF ASSIGNEE]
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 



























Accepted as of the date first written above.


JPMORGAN CHASE BANK, N.A.,
as Agent, Issuing Lender and Swingline Lender


By: _____________________    
Name:
Title:



Exh A-5
A/75654283.4

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF CONTRIBUTION AGREEMENT


THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of August 21,
2013, by and among COLUMBIA PROPERTY TRUST OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (the “Borrower”), and the parties executing this
agreement as Guarantors (such parties are hereinafter referred to collectively
as the “Guarantors”; the Borrower and the Guarantors are sometimes hereinafter
referred to individually as a “Contributing Party” and collective as the
“Contributing Parties”).


WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of August 21, 2013, by and among the Borrower, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Agent (the “Agent”) (such agreement, as the same
may have been or may from time to time be amended, modified, restated or
extended, being hereinafter referred to as the “Credit Agreement”), the Lenders
have agreed to extend financial accommodations to the Borrower;


WHEREAS, as a condition to the execution of the Credit Agreement, the Lenders
have required that Guarantors execute and deliver that certain Guaranty, dated
of even date herewith (such agreement, as the same may have been or may from
time to time be amended, modified, restated or extended, being hereinafter
referred to as the “Guaranty”);


WHEREAS, pursuant to the Guaranty, Guarantors have jointly and severally agreed
to guarantee the obligations described in the Guaranty (the “Guaranteed
Obligations”);


WHEREAS, either (i) the Borrower or its 99% general partner is the owner,
directly or indirectly, of at least a majority of the issued and outstanding
Equity Interests in each Guarantor, or (ii) the REIT Guarantor is the owner,
directly or indirectly of a substantial amount of the Equity Interests in the
Borrower;


WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interest to obtain financing from the Agent and the Lenders
through their collective efforts; and


WHEREAS, the Borrower and Guarantors will derive substantial direct or indirect
economic benefit from the effectiveness and existence of the Credit Agreement;


NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Borrower to enter into the Credit Agreement and the
Guarantors to enter into the Guaranty, it is agreed as follows:


1.
Definitions. Capitalized terms used herein that are not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement.



2.
Contribution. To the extent that a Contributing Party shall, under the Guaranty,
make a payment (a “Guarantor Payment”) of a portion of the Guaranteed
Obligations, then such Guarantor shall be entitled to contribution and
indemnification from, and be reimbursed by, the other Contributing Parties in an
amount equal to the amount derived by subtracting from any such Guarantor
Payment the “Allocable Amount” (as defined herein) of such Contributing Party;
provided, however, that no Contributing Party shall


Exh. B-1
A/75654283.4

--------------------------------------------------------------------------------




be liable hereunder for contribution, indemnification, subrogation or
reimbursement with respect to any Guarantor Payment for any amounts in excess of
the “Allocable Amount” (as defined herein) for such Contributing Party.


As of any date of determination, the “Allocable Amount” of each Contributing
Party shall be equal to the maximum amount of liability which could be asserted
against such Contributing Party hereunder with respect to the applicable
Guarantor Payment without (i) rendering such Contributing Party “insolvent”
within the meaning of Section 101(32) of the Federal Bankruptcy Code (the
“Bankruptcy Code”) or Section 2 of either the Uniform Fraudulent Transfer Act
(the “UFTA”) or the Uniform Fraudulent Conveyance Act (the “UFCA”) or the
fraudulent conveyance and transfer laws of the State of New York or such other
jurisdiction whose laws shall be determined to apply to the transactions
contemplated by this Agreement (the “Applicable State Fraudulent Conveyance
Laws”), (ii) leaving such Contributing Party with unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 5 of the UFCA or the Applicable State Fraudulent Conveyance
Laws, or (iii) leaving such Contributing Party unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA or Section 6 of the UFCA or the Applicable State Fraudulent
Conveyance Laws.


3.
No Impairment. This Agreement is intended only to define the relative rights of
the Contributing Parties, and nothing set forth in this Agreement is intended to
or shall reduce or impair the obligations of the Guarantors to pay any amounts,
as and when the same shall become due and payable in accordance with the terms
of the Guaranty. The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets in favor of Guarantors to
which such contribution and indemnification is owing.



4.
Effectiveness. This Agreement shall become effective upon its execution by each
of the parties hereto and shall continue in full force and effect and may not be
amended, terminated or otherwise revoked by any Contributing Party until all of
the Guaranteed Obligations shall have been indefeasibly paid in full (in lawful
money of the United States of America) and discharged and the Credit Agreement
and financing arrangements evidenced and governed by the Credit Agreement shall
have been terminated, except as to any Guarantor upon its release from the
Guaranty under the terms of the Credit Agreement or as approved by all of the
Lenders. Each Contributing Party agrees that if, notwithstanding the foregoing,
such Contributing Party shall have any right under applicable law to terminate
or revoke this Agreement, and such Contributing Party shall attempt to exercise
such right, then such termination or revocation shall not be effective until a
written notice of such revocation or termination, specifically referring hereto
and signed by such Contributing Party, is actually received by each of the other
Contributing Parties and by the Agent at its notice address set forth in the
Credit Agreement. Such notice shall not affect the right or power of any
Contributing Party to enforce rights arising prior to receipt of such written
notice by each of the other Contributing Parties and the Agent. If any Lender or
the Agent grants additional loans or financial accommodations to the Borrower or
takes other action giving rise to additional Guaranteed Obligations after any
Contributing Party has exercised any right to terminate or revoke this Agreement
but before the Agent receives such written notice, the rights of the other
Contributing Parties to contribution and indemnification hereunder in connection
with any Guarantor Payments made with respect to such loans or Guaranteed
Obligations shall be the same as if such termination or revocation had not
occurred.


Exh. B-2
A/75654283.4

--------------------------------------------------------------------------------






5.
Governing Law. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF    THE PARTIES
HERETO HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.



6.
Third Party Beneficiary. The Contributing Parties agree that Agent has a valid
interest in the terms of this Agreement pursuant to the Credit Agreement and
Guaranty. The Contributing Parties further agree that until all obligations of
the Contributing Parties under the Credit Agreement and Guaranty are fully
performed and the obligations of the Lenders to extend Loans and issue Letters
of Credit has terminated, Agent shall be an express third party beneficiary of
this Agreement with the right to enforce the terms and provisions hereof.



7.
Counterparts. This Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving the Agreement it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.













[Signatures on Following Pages]

Exh. B-3
A/75654283.4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party has executed and delivered this Agreement, under
seal, as of the date first above written.




                        
BORROWER:
 
COLUMBIA PROPERTY TRUST
OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
By:
Columbia Property Trust, Inc.,
its sole General Partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 



[SEAL]








    







Exh. B-4
A/75654283.4

--------------------------------------------------------------------------------










                        
GUARANTORS:

 
COLUMBIA PROPERTY TRUST INC.
a Maryland corporation
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 







[INSERT SUBSIDIARY GUARANTORS, IF ANY]



Exh. B-5
A/75654283.4

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF GUARANTY


THIS GUARANTY dated as of August 21, 2013, executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of a Joinder Agreement (all of the undersigned, together
with such other Persons each a “Guarantor” and collectively, the “Guarantors”)
in favor of (a) JPMORGAN CHASE BANK, N.A., in its capacity as Agent (the
“Agent”) for the Lenders under that certain Amended and Restated Credit
Agreement dated as of August 21, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
COLUMBIA PROPERTY TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), the Agent, and the other
parties thereto, and (b) the Lenders, the Issuing Lender and the Swingline
Lender (the parties described in (a) and (b) are hereinafter referred to
collectively as the “Credit Parties”).


WHEREAS, pursuant to the Credit Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;


WHEREAS, either (i) Borrower or its 99% general partner is the owner, directly
or indirectly, of at least a majority of the issued and outstanding Equity
Interests in each Guarantor, or (ii) the REIT Guarantor is the owner, directly
or indirectly of a substantial amount of the Equity Interests in the Borrower;


WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Credit Parties through
their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Credit Parties making such financial accommodations available
to the Borrower under the Credit Agreement and, accordingly, each Guarantor is
willing to guarantee the Borrower’s obligations to the Credit Parties on the
terms and conditions contained herein; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Credit Parties making, and continuing to make, such financial
accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1.    Guaranty.    Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when due
and payable, whether at stated maturity, by acceleration or otherwise, of all of
the following (collectively referred to as the “Guarantied Obligations”): (a)
all indebtedness, obligations, and liabilities of whatever nature, whether now
existing or hereafter incurred, owing by the Borrower to any Credit Party under
or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Revolving
Loans, Swingline Loans and the Reimbursement Obligations, and the payment of all
interest, including, without limitation, interest accruing after the
commencement of a proceeding under bankruptcy, insolvency, or similar laws of
any jurisdiction at the rate or rates provided in the loan documents, Fees,
charges, expenses,

Exh. C-1
A/75654283.4

--------------------------------------------------------------------------------




indemnification, attorneys’ fees and other amounts payable to any Credit Party
thereunder or in connection therewith whether created directly or acquired by
the credit parties by assignment or otherwise, whether matured or unmatured and
whether absolute or contingent; (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (c) all expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by the Credit Parties in the enforcement of any of the
foregoing or any obligation of such Guarantor hereunder; and (d) all other
Obligations.


Section 2.    Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Credit Parties shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy any of them may have against the Borrower, any other Guarantor
or any other Person or commence any suit or other proceeding against the
Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by a Credit Party which may secure any
of the Guarantied Obligations.


Section 3.    Guaranty Absolute.    Each Guarantor guarantees that the
Guarantied Obligations will be paid strictly in accordance with the terms of the
documents evidencing the same, regardless of any Applicable Law now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of the
Credit Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a)(i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;
(b)any illegality, lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;


(c)any furnishing to a Credit Party of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Obligations;


(d)any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Obligor;


(e)any act or failure to act by the Borrower, any other Obligor or any other
Person which may

Exh. C-2
A/75654283.4

--------------------------------------------------------------------------------




adversely affect such Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;


(f)any nonperfection or impairment of any security interest or other Lien on any
collateral, if any, securing in any way any of the Obligations;


(g)any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Credit Parties, regardless
of what liabilities of the Borrower remain unpaid;


(h)to the fullest extent permitted by law, any statute of limitations in any
action hereunder or for the collection of the Notes or the Reimbursement
Obligations or for the payment or performance of the Guarantied Obligations;


(i)the incapacity, lack of authority, death or disability of Borrower or any
other person or entity, or the failure of any Credit Party to file or enforce a
claim against the estate (either in administration, bankruptcy or in any other
proceeding) of the Borrower or any Guarantor or any other person or entity;


(j)the dissolution or termination of existence of the Borrower, any Guarantor or
any other Person;


(k)the voluntary or involuntary liquidation, sale or other disposition of all or
substantially all of the assets of the Borrower or any other Person;


(l)the voluntary or involuntary receivership, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganization, assignment, composition, or
readjustment of, or any similar proceeding affecting, the Borrower or any
Guarantor or any other person, or any of the Borrower’s or any Guarantor’s or
any other Person’s or entity’s properties or assets;


(m)the damage, destruction, condemnation, foreclosure or surrender of all or any
part of any Property or any of the improvements located thereon;
(n)the failure of a Credit Party to give notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or nonaction on the part of any other person whomsoever in connection with any
Guarantied Obligation;


(o)any failure or delay of a Credit Party to commence an action against the
Borrower or any other Person, to assert or enforce any remedies against the
Borrower under the Notes or the Loan Documents, or to realize upon any security;


(p)any failure of any duty on the part of a Credit Party to disclose to any
Guarantor any facts it may now or hereafter know regarding the Borrower, any
other Person or the Properties or any of the improvements located thereon,
whether such facts materially increase the risk to Guarantors or not;


(q)failure to accept or give notice of acceptance of this Guaranty by the Credit
Parties;


(r)failure to make or give notice of presentment and demand for payment of any
of the indebtedness or performance of any of the Guarantied Obligations;


(s)failure to make or give protest and notice of dishonor or of default to
Guarantors or to any

Exh. C-3
A/75654283.4

--------------------------------------------------------------------------------




other party with respect to the indebtedness or performance of the Guarantied
Obligations;


(t)except as otherwise specifically provided in this Guaranty, any and all other
notices whatsoever to which Guarantors might otherwise be entitled;


(u)any lack of diligence by the Credit Parties in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of the Guaranteed Obligations;


(v)the compromise, settlement, release or termination of any or all of the
obligations of the Borrower under the Notes or the Loan Documents;


(w)any transfer by the Borrower or any other Person of all or any part of the
security encumbered by the Loan Documents;


(x)claims or rights of set-off defense or counterclaim whatsoever, whether based
in contract, tort, or any other theory, that any Guarantor may have provided,
however, that the foregoing shall not be deemed a waiver of any Guarantor’s
right to assert any compulsory counterclaim, if such counterclaim is compelled
under local law or rule of procedure, nor shall the foregoing be deemed a waiver
of any Guarantor’s right to assert any claim which would constitute a defense,
setoff, counterclaim or crossclaim of any nature whatsoever against Agent or any
Lender in any separate action or proceeding;


(y)any law, regulation, decree or order of any jurisdiction or any event
affecting any provision of the Guarantied Obligations; or
(z)to the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which Guarantors might otherwise be entitled or any other
circumstances which might otherwise constitute a discharge of a Guarantor (other
than indefeasible payment in full or as to a Guarantor, a release of such
Guarantor pursuant to and as provided in the Credit Agreement or as approved by
all of the Lenders), it being the intention that the obligations of Guarantors
hereunder are absolute, unconditional and irrevocable.


Section 4.    Action with Respect to Guarantied Obligations. The Credit Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Obligor or other Person liable in any
manner for the payment or collection of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against the Borrower, any other
Guarantor or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the Agent shall
elect.


Section 5.    Representations and Warranties. Each Guarantor hereby makes to the
Credit Parties all of the representations and warranties made by the Borrower
with respect to or in any way relating to such Guarantor in the Credit Agreement
and the other Loan Documents, as if the same were set forth herein in full. In
addition to making all of the representations and warranties made by the
Borrower with respect to each Guarantor in the Credit Agreement, each Guarantor
represents and warrants that: (a) this Guaranty:

Exh. C-4
A/75654283.4

--------------------------------------------------------------------------------




(i) has been authorized by all necessary action of such Guarantor; (ii) (a) does
not conflict with or result in a breach of, or constitute a default under, any
agreement or other instrument to which any Guarantor is a party; and (b) does
not violate any Applicable Law applicable to such Guarantor; (iii) does not
require any Governmental Approval relating to any Guarantor; and (iv) is the
legal, valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms except to the extent that enforcement may
be limited by applicable bankruptcy, insolvency and other similar laws affecting
creditor’s rights generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein may be limited by equitable principles generally;
and (b) in executing and delivering this Guaranty, such Guarantor has (i)
without reliance on the Credit Parties or any information received from the
Credit Parties and based upon such documents and information it deems
appropriate, made an independent investigation of the transactions contemplated
hereby and the Borrower, the Borrower’s business, assets, operations, prospects
and condition, financial or otherwise, and any circumstances which may bear upon
such transactions, the Borrower or the obligations and risks undertaken herein
with respect to the Guaranteed Obligations; (ii) adequate means to obtain from
the Borrower on a continuing basis information concerning the Borrower;
(i)has full and complete access to the Credit Agreement and the other Loan
Documents; and not relied and will not rely upon any representations or
warranties of the Credit Parties not embodied herein or any acts heretofore or
hereafter taken by the Credit Parties (including but not limited to any review
by the Credit Parties of the affairs of the Borrower). The REIT Guarantor hereby
represents and warrants that the REIT Guarantor owns (directly or indirectly) a
substantial amount of the stock or other ownership interests of the Borrower and
is financially interested in its affairs. All representations and warranties
made under this Guaranty shall be deemed to be made at and as of the date of
this Guaranty, the Effective Date and the date of the occurrence of any Credit
Event, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances specifically permitted hereunder or
under the Credit Agreement.


Section 6.    Covenants. Each Guarantor will perform and comply with all
covenants applicable to such Guarantor, or which the Borrower is required to
cause such Guarantor to comply with under the terms of the Credit Agreement or
any of the other Loan Documents as if the same were more fully set forth herein.


Section 7.    Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder. Each Guarantor also
waives the right to require the Agent to proceed first against the Borrower upon
the Guaranteed Obligations before proceeding against such Guarantor hereunder.


Section 8.    Reinstatement of Guarantied Obligations. If a claim is ever made
on a Credit Party for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guarantied Obligations, and such Credit
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by such Credit Party with
any such claimant (including the Borrower or a trustee in bankruptcy for the
Borrower), then and in such event each Guarantor agrees that any such judgment,
decree, order, settlement or compromise shall be binding on it, notwithstanding
any revocation hereof, any release herefrom, or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, this Guaranty shall continue to be effective or
be reinstated and such Guarantor shall be and remain liable to the Credit
Parties

Exh. C-5
A/75654283.4

--------------------------------------------------------------------------------




for the amounts so repaid or recovered to the same extent as if such amount had
never originally been paid to such Credit Party.


Section 9.    Avoidance. As of any date of determination, the maximum obligation
of each Guarantor shall equal, but not exceed, the maximum amount of liability
which could be asserted against such Guarantor hereunder (or any other
obligations of such Guarantor to the Credit Parties) without (i) rendering such
Guarantor “insolvent” within the meaning of Section 101(32) of the Federal
Bankruptcy Code (the “Bankruptcy Code”) or Section 2 of either the Uniform
Fraudulent Transfer Act (the “UFTA”) or the Uniform Fraudulent Conveyance Act
(the “UFCA”) or the fraudulent conveyance and transfer laws of the State of New
York or such other jurisdiction whose laws shall be determined to apply to the
transactions contemplated by this Agreement (the “Applicable State Fraudulent
Conveyance Laws”), (ii) leaving such Guarantor with unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 5 of the UFCA or the Applicable State Fraudulent Conveyance
Laws, or (iii) leaving such Guarantor unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 6 of the UFCA or the Applicable State Fraudulent Conveyance
Laws. This Section is intended solely to preserve the rights of the Credit
Parties hereunder to the maximum extent that would not cause the obligations of
each Guarantor hereunder to be unenforceable or subject to avoidance, and
neither a Guarantor nor any other Person shall have any right or claim under
this Section as against the Credit Parties that would not otherwise be available
to such Person.


Section 10.    No Contest with Credit Parties; Subordination. So long as any
Guarantied Obligation remains unpaid or undischarged, Guarantors will not, by
paying any sum recoverable hereunder (whether or not demanded by any Credit
Party) or by any means or on any other ground, claim any set-off or counterclaim
against the Borrower in respect of any liability of Guarantors to the Borrower
or, in proceedings under federal bankruptcy law or insolvency proceedings of any
nature, prove in competition with any Credit Party in respect of any payment
hereunder or be entitled to have the benefit of any counterclaim or proof of
claim or dividend or payment by or on behalf of the Borrower or the benefit of
any other security for any obligation hereby guaranteed which, now or hereafter,
any Credit Party may hold or in which it may have any share. Except as expressly
provided in the Contribution Agreement, Guarantors hereby expressly waive any
right of contribution from or indemnity against the Borrower, whether at law or
in equity, arising from any payments made by Guarantors pursuant to the terms of
this Guaranty, and Guarantors acknowledge that Guarantors have no right
whatsoever to proceed against the Borrower for reimbursement of any such
payments. In connection with the foregoing, Guarantors expressly waive any and
all rights of subrogation to the Credit Parties against the Borrower, and
Guarantors hereby waive any rights to enforce any remedy which a Credit Party
may have against the Borrower and any rights to participate in any collateral
for the Borrower’s obligations under the Loan Documents. Guarantors hereby
subordinate any and all indebtedness of the Borrower now or hereafter owed to
Guarantors to all indebtedness of the Borrower to the Credit Parties, and agree
with the Credit Parties that (a) Guarantors shall not demand or accept any
payment from the Borrower on account of such indebtedness, (b) Guarantors shall
not claim any offset or other reduction of Guarantors’ obligations hereunder
because of any such indebtedness, and (c) Guarantors shall not take any action
to obtain any interest in any of the security described in and encumbered by the
Loan Documents because of any such indebtedness; provided, however, that, if a
Credit Party so requests, such indebtedness shall be collected, enforced and
received by Guarantors as trustee for the Credit Parties and be paid over to the
Credit Parties on account of the indebtedness of the Borrower to the Credit
Parties, but without reducing or affecting in any manner the liability of
Guarantors under the other provisions of this Guaranty except to the extent the
principal amount of such outstanding indebtedness shall have been reduced by
such payment.



Exh. C-6
A/75654283.4

--------------------------------------------------------------------------------




Section 11.    Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Credit Parties such
additional amount as will result in the receipt by the Credit Parties of the
full amount payable hereunder had such deduction or withholding not occurred or
been required. Whenever any Tax is paid by a Guarantor, as promptly as possible
thereafter, such Guarantor shall send the Agent an official receipt showing
payment thereof, together with such additional documentary evidence as may be
required from time to time by the Agent.


Section 12.    Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Credit Parties, at any
time during the continuance of an Event of Default, without any prior notice to
such Guarantor or to any other Person, any such notice being hereby expressly
waived, but in the case of a Credit Party other than the Agent subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by such Credit Party or any affiliate of
such Credit Party, to or for the credit or the account of such Guarantor held at
any of the offices of the Agent or J.P. Morgan Securities LLC, against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of set off or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation. The foregoing shall not apply to any account governed by a
written agreement containing an express waiver by such Participant of such
Participant’s rights of setoff.


Section 13.    Business Failure, Bankruptcy or Insolvency. In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, the Credit
Parties may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of such Person allowed in any
proceedings relative to such Guarantor, or any of such Guarantor’s properties or
assets, and, irrespective of whether the indebtedness or other obligations of
the Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, the Credit Parties shall be entitled and empowered to file and prove
a claim for the whole amount of any sums or sums owing with respect to the
indebtedness or other obligations of the Borrower guaranteed hereby, and to
collect and receive any moneys or other property payable or deliverable on any
such claim. Guarantors covenant and agree that upon the commencement of a
voluntary or involuntary bankruptcy proceeding by or against the Borrower,
Guarantors shall not seek a supplemental stay or otherwise pursuant to 11 U.S.C.
§105 or any other provision of the Bankruptcy Reform Act of 1978, as amended
(the “Bankruptcy Code”), or any other debtor relief law (whether statutory,
common law, case law, or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, to stay, interdict,
condition, reduce or inhibit the ability of the Credit Parties to enforce any
rights of such Person against Guarantors by virtue of this Guaranty or
otherwise. If a Credit Party is prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Credit Parties shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.

Exh. C-7
A/75654283.4

--------------------------------------------------------------------------------




SECTION 14. ADDITIONAL GUARANTORS; RELEASE OF GUARANTORS. SECTION 7.12 OF THE
CREDIT AGREEMENT PROVIDES THAT CERTAIN SUBSIDIARIES MUST BECOME GUARANTORS BY,
AMONG OTHER THINGS, EXECUTING AND DELIVERING TO AGENT A JOINDER AGREEMENT. ANY
SUBSIDIARY WHICH EXECUTES AND DELIVERS TO THE AGENT A JOINDER AGREEMENT SHALL BE
A GUARANTOR FOR ALL PURPOSES HEREUNDER. UNDER CERTAIN CIRCUMSTANCES DESCRIBED IN
SECTION 7.12(B) OF THE CREDIT AGREEMENT, CERTAIN SUBSIDIARIES MAY OBTAIN FROM
THE AGENT A WRITTEN RELEASE FROM THIS GUARANTY PURSUANT TO THE PROVISIONS OF
SUCH SECTION, AND UPON OBTAINING SUCH WRITTEN RELEASE, ANY SUCH SUBSIDIARY SHALL
NO LONGER BE A GUARANTOR HEREUNDER. EACH OTHER GUARANTOR CONSENTS AND AGREES TO
ANY SUCH RELEASE AND AGREES THAT NO SUCH RELEASE SHALL AFFECT ITS OBLIGATIONS
HEREUNDER.


Section 15.    Information.    Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Credit Parties shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.


Section 16.    Governing Law. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF
THE PARTIES HERETO HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY. THIS
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.


Section 17.    WAIVER OF JURY TRIAL; ETC.


EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG
ANY GUARANTOR, THE AGENT OR ANY OTHER CREDIT PARTY WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
CREDIT PARTIES AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH
AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY
OTHER CREDIT PARTY OF ANY KIND OR NATURE. TO THE EXTENT THAT ANY GUARANTOR HAS
OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION
OR OTHERWISE), SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT
OF ITS OBLIGATIONS UNDER THIS GUARANTY.


(a)EACH OF THE GUARANTORS, THE AGENT AND EACH OTHER CREDIT PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS

Exh. C-8
A/75654283.4

--------------------------------------------------------------------------------




OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN THE
BOROUGH OF MANHATTAN IN NEW YORK, NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR ANY OTHER CREDIT PARTY, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE LETTERS OF CREDIT, THE NOTES OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH
GUARANTOR AND EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY OTHER CREDIT
PARTY OR THE ENFORCEMENT BY THE AGENT OR ANY OTHER CREDIT PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(b)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.


Section 18.    Loan Accounts. Each Credit Party may maintain books and accounts
setting forth the amounts of principal, interest and other sums paid and payable
with respect to the Guarantied Obligations, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of the
Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed prima facie evidence of the amounts and other matters set forth
herein. The failure of a Credit Party to maintain such books and accounts shall
not in any way relieve or discharge any Guarantor of any of its obligations
hereunder.


Section 19.    Waiver of Remedies. No delay or failure on the part of a Credit
Party in the exercise of any right or remedy it may have against any Guarantor
hereunder or otherwise shall operate as a waiver thereof, and no single or
partial exercise by a Credit Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy. The remedies provided in this guaranty are not cumulative.


Section 20.    Termination.    This Guaranty shall remain in full force and
effect until indefeasible payment in full of the Guarantied Obligations, the
cancellation of all Letters of Credit and the other Obligations and the
termination or cancellation of the Credit Agreement in accordance with its
terms.


Section 21.    Successors and Assigns. Each reference herein to the Agent or the
other Credit Parties shall be deemed to include such Person’s respective
successors and assigns (including, but not limited to, any holder of the
Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s permitted successors and assigns, upon whom this
Guaranty also shall be binding. The Lenders, the Issuing Lender and the
Swingline Lender may, in accordance with the applicable provisions of the Credit
Agreement, assign, transfer or sell any Guarantied Obligation, or grant or sell
participations in any Guarantied Obligations, to any Person without the consent
of, or notice to, any Guarantor and without releasing,

Exh. C-9
A/75654283.4

--------------------------------------------------------------------------------




discharging or modifying any Guarantor’s obligations hereunder. Each Guarantor
hereby consents to the delivery by the Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its obligations hereunder to any Person without the prior
written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.


Section 22.    JOINT AND SEVERAL OBLIGATIONS.    THE OBLIGATIONS OF THE
GUARANTORS HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR
CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS”
AND ALL OF THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS
HEREUNDER.


Section 23.    Amendments.    This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.


Section 24.    Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 12:00 p.m. on the date of demand
therefore.


Section 25.    Expenses. The Guarantors shall reimburse the Agent on demand for
all costs, expenses and charges (including without limitation fees and charges
of external legal counsel for the Agent and costs allocated by its internal
legal department) incurred by the Agent in connection with the preparation,
performance or enforcement of this Guaranty. The obligations of the Guarantors
under this Section shall survive the termination of this Guaranty.


Section 26.    Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender, the Issuing Lender or the
Swingline Lender at its respective address for notices provided for in the
Credit Agreement, or (c) as to each such party at such other address as such
party shall designate in a written notice to the other parties. Each such
notice, request or other communication shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.


Section 27.    Severability.    In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 28.    Headings.    Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.


Section 29.    Limitation of Liability.


Neither the Agent, any other Credit Party nor any affiliate, officer, director,
employee, attorney, or agent of such Persons, shall have any liability with
respect to, and each Guarantor hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by a Guarantor in connection with,
arising out of, or in any way related to,

Exh. C-10
A/75654283.4

--------------------------------------------------------------------------------




this Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Agent, any other Credit Party or any of such Person’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.


Section 30.    Integration; Effectiveness.    This Guaranty    sets forth the
entire understanding of each Guarantor and the Credit Parties relating to the
guarantee of the Guaranteed Obligations and constitutes the entire contract
between the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Guaranty shall become effective when it shall have
been executed and delivered by each Guarantor to the Agent. Delivery of an
executed signature page of this Guaranty by telecopy shall be effective as
delivery of a manually executed signature page of this Guaranty.


Section 31.    Definitions.


Capitalized terms used herein that are not otherwise defined herein shall have
the meanings given them in the Credit Agreement.


[Signatures Begin on Next Page]

Exh. C-11
A/75654283.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Amended
and Restated Guaranty under seal as of the date and year first written above.


                            
GUARANTOR[S]:
 
COLUMBIA PROPERTY TRUST INC.
a Maryland corporation
 
 
 
By:
 
 
Name:
 
 
Title:
 
 





[Insert Subsidiary Guarantors, if any]



Exh. C-12
A/75654283.4

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT dated as of _______________, 201_, executed and delivered
by ________, a ___________ (the “New Subsidiary”), in favor of (a) JPMORGAN
CHASE BANK, N.A., in its capacity as Agent (the “Agent”) for the Lenders under
that certain Amended and Restated Credit Agreement dated as of August 21, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among COLUMBIA PROPERTY TRUST OPERATING PARTNERSHIP,
L.P. , a Delaware limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), the Agent, and the other parties thereto, and (b) the Lenders, the
Issuing Lender and the Swingline Lender (the parties described in (a) and (b)
above are hereinafter referred to collectively as the “Credit Parties”).


WHEREAS, pursuant to the Credit Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;


WHEREAS, the Borrower or its 99% general partner owns, directly or indirectly,
at least a majority of the issued and outstanding Equity Interests in the New
Subsidiary;


WHEREAS, the Borrower, the New Subsidiary, and the existing Guarantors, though
separate legal entities, are mutually dependent upon each other in the conduct
of their respective businesses as an integrated operation and have determined it
to be in their mutual best interests to obtain financing from the Credit Parties
through their collective efforts;


WHEREAS, the New Subsidiary acknowledges that it will receive direct and
indirect benefits from the Credit Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Subsidiary is willing to guarantee the Borrower’s obligations to the Credit
Parties on the terms and conditions contained herein; and


WHEREAS, the New Subsidiary’s execution and delivery of this Agreement is a
condition to the Credit Parties continuing to make such financial accommodations
to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Subsidiary, the New Subsidiary
agrees as follows:


Section 1.    Joinder to Guaranty.    The New Subsidiary hereby agrees that it
is a “Guarantor” under that certain Guaranty dated as of August 21, 2013 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by Columbia Property Trust, Inc., a Maryland corporation, and
each other Person a party thereto in favor of the Credit Parties and assumes all
obligations, representations, warranties, covenants, terms, conditions, duties
and waivers of a “Guarantor” thereunder, all as if the New Subsidiary had been
an original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Subsidiary hereby:
(a)irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);



Exh. D-1
A/75654283.4

--------------------------------------------------------------------------------




(b)makes to the Credit Parties as of the date hereof each of the representations
and warranties contained in Section 5 of the Guaranty and agrees to be bound by
each of the covenants contained in Section 6 of the Guaranty; and


(c)
consents and agrees to each provision set forth in the Guaranty.



Section 2.    Joinder to Contribution Agreement. The New Subsidiary hereby
agrees that it is a “Guarantor” under that certain Contribution Agreement dated
as of August 21, 2013 (as amended, supplemented, restated or otherwise modified
from time to time, the “Contribution Agreement”), made by the Borrower and the
other Persons a party thereto and assumes all obligations, representations,
warranties, covenants, terms, conditions, duties and waivers of a “Guarantor”
thereunder, all as if the New Subsidiary had been an original signatory to the
Contribution Agreement. Without limiting the generality of the foregoing, the
New Subsidiary hereby agrees to be bound by each of the covenants contained in
the Contribution Agreement, and consents and agrees to each provision set forth
in the Contribution Agreement.


Section 3.    GOVERNING LAW. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES HERETO HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


Section 4.    Further Assurances. The New Subsidiary agrees to execute and
deliver such other instruments and documents and take such other action, as the
Agent may reasonably request, in connection with the transactions contemplated
by this Joinder Agreement.


Section 5.    Definitions.    Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.












(Signatures on Following Page)

Exh. D-2
A/75654283.4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.




                                
[NEW SUBSIDIARY]

 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
[SEAL]
 
 
 
 
 
 
Address for Notices:

 
 
 
 
 
 
 
Attention:
 
 
Telecopy Number:
 
 
Telephone Number:
 
 
 
 
 
 
 
 
 
 
 









    




Accepted:
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 
 








Exh. D-3
A/75654283.4

--------------------------------------------------------------------------------




EXHIBIT E


FORM OF NOTICE OF BORROWING


(REVOLVING LOANS)


_____________, 201__    




JPMorgan Chase Bank, N.A.,
as Agent
500 Stanton Christiana Road, 3rd Floor
Newark, DE 19713-2107
Attention: Loan and Agency Services Group


JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention: Kimberly Turner






Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) dated as of August 21, 2013, by and among Columbia Property
Trust Operating Partnership, L.P. (the “Borrower”), the financial institutions a
party thereto and their assignees under Section 12.5 thereof (the “Lenders”),
JPMorgan Chase Bank, N.A., as Agent (“Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement. The Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower pursuant to
Section 2.1(b) of the Credit Agreement in the amount of $    [minimum of
$1,000,000.00 and in multiples of $250,000.00 for Base Rate Loans; minimum of
$1,000,000.00 and in multiples of $500,000.00 for LIBOR Rate Loans].


Aggregate Commitments
$500,000,000
Less the amount of all outstanding Revolving Loans
($ )
Less the aggregate amount of all Letter of Credit Liabilities
($ )
Less outstanding Swingline Loans
($ )
Available Amount
$
Less amount requested
($ )
Amount remaining to be advanced
$
The advance is to be made as follows:
 
 
 
 
 



    

Exh. E-1
A/75654283.4

--------------------------------------------------------------------------------






A.
Base Rate Loan:
 
 
 
 
 
1. Amount of Base Rate Loan:
$_____________________
 
 
 
 
2. Proposed Date of Base Rate Loan:
______________________
 
 
 
B.
LIBOR Rate Loan:
 
 
 
 
 
1. Amount of LIBOR Rate Loan:
$_____________________
 
 
 
 
2. Number of LIBOR Rate Loans now in effect:
    [cannot exceed 10]
$_____________________
 
 
 
 
3. Proposed Date of new LIBOR Rate Loan:
______________________
 
 
[Check one box only]
 
4. Interest Period for new LIBOR Rate Loan:
[ ] Seven days
 
 
[ ] One month
 
 
[ ] Two months
 
 
[ ] Three months
 
 
[ ] Six months





The proceeds of this borrowing of Revolving Loans will be used for general
business purposes.


The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Revolving Loans and
after giving effect thereto, (a) no Default or Event of Default has or shall
have occurred and be continuing, and (b) the representations and warranties made
or deemed made by the Borrower and each other Obligor in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted
hereunder. In addition, the Borrower certifies to the Agent and the Lenders that
all conditions to the making of the requested Revolving Loans contained in
Article V of the Credit Agreement will have been satisfied (or waived in
accordance with the applicable provisions of the Loan Documents) at the time
such Revolving Loans are made.

Exh. E-2
A/75654283.4

--------------------------------------------------------------------------------




If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1(b) of the Credit Agreement.


                        
Sincerely,
 
 
 
 
COLUMBIA PROPERTY TRUST
OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
 
Columbia Property Trust, Inc.,
its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 










Exh. E-3
A/75654283.4

--------------------------------------------------------------------------------




EXHIBIT F


FORM OF NOTICE OF CONTINUATION


________, 201__


JPMorgan Chase Bank, N.A.,
as Agent
500 Stanton Christiana Road, 3rd Floor
Newark, DE 19713-2107
Attention: Loan and Agency Services Group


JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention: Kimberly Turner
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement dated as
of August 21, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Columbia Property Trust
Operating Partnership, L.P. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.


Pursuant to Section 2.8 of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Revolving Loans, as LIBOR Rate Loans under the
Credit Agreement, and in that connection sets forth below the information
relating to such Continuation as required by such Section of the Credit
Agreement:


1.
The proposed date of such Continuation is ___________,___________.



2.
The aggregate principal amount of Revolving Loans subject to the requested
Continuation is $_________    and was originally borrowed by the Borrower on

_________, 201_.


3.
The portion of such principal amount subject to such Continuation is

$___________.


4.
The current Interest Period for each of the Revolving Loans subject to such
Continuation ends on _________, 201_.

5.
The duration of the new Interest Period for each of such Revolving Loans or
portion thereof subject to such Continuation is:




Exh. F-1
A/75654283.4

--------------------------------------------------------------------------------




Interest Period1
 
[ ] Seven days
[check one box only]
[ ] One month
 
[ ] Two months
 
[ ] Three months
 
[ ] Six months
 





The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default has or shall have
occurred and be continuing.


If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8 of the Credit Agreement.
























[Signatures on Following Page]
































________________________
1 If more than one Interest Period is desired, indicate the principal amount of
the Revolving Loans requested for each Interest Period.

Exh. F-2
A/75654283.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Continuation as of the date first written above.


COLUMBIA PROPERTY TRUST
OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
 
Columbia Property Trust, Inc.,
its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 










Exh. F-3
A/75654283.4

--------------------------------------------------------------------------------




EXHIBIT G


FORM OF NOTICE OF CONVERSION


___________, 201_






JPMorgan Chase Bank, N.A.,
as Agent
500 Stanton Christiana Road, 3rd Floor
Newark, DE 19713-2107
Attention: Loan and Agency Services Group


JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention: Kimberly Turner
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement dated as
of August 21, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Columbia Property Trust
Operating Partnership, L.P. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.


Pursuant to Section 2.9 of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Revolving Loans of one Type into Revolving Loans of
another Type under the Credit Agreement, and in that connection sets forth below
the information relating to such Conversion as required by such Section of the
Credit Agreement:


1.
The proposed date of such Conversion is ___________, 201_.



2.
The Revolving Loans to be Converted pursuant hereto are currently:

3.
[Check one box only]
Â
Base Rate Loans
 
Â
LIBOR Rate Loans



4.
The aggregate principal amount of Revolving Loans subject to the requested
Conversion is $___________ and was originally borrowed by the Borrower on
___________, 201_.



5.
The portion of such principal amount subject to such Conversion is
$_______________.

6.
The amount of such Revolving Loans to be so Converted is to be converted into
Revolving Loans of the following Type:




Exh. G-1
A/75654283.4

--------------------------------------------------------------------------------






        
[Check one box only]
 
 
 
[ ] Base Rate Loans
 
[ ] LIBOR Rate Loans, each with an initial Interest Period for a duration of:
 



Interest Period1
 
[ ] Seven days
 
[ ] One month
 
[ ] Two months
[check one box only]
[ ] Three months
 
[ ] Six months
 





The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto no Default or Event of Default has or shall have occurred and be
continuing.


If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9 of the Credit Agreement.














[Signatures on Following Page]


























__________________________
1 If more than one Interest Period is desired, indicate the principal amount of
the Revolving Loans requested for each Interest Period.



Exh. G-2
A/75654283.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Conversion as of the date first written above.




COLUMBIA PROPERTY TRUST
OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
 
Columbia Property Trust, Inc.,
its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 






Exh. G-3
A/75654283.4

--------------------------------------------------------------------------------




EXHIBIT H


FORM OF NOTICE OF SWINGLINE BORROWING


______________________,______________




JPMorgan Chase Bank, N.A.,
as Agent
500 Stanton Christiana Road, 3rd Floor
Newark, DE 19713-2107
Attention: Loan and Agency Services Group


JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention: Kimberly Turner
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement dated as
of August 21, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among COLUMBIA PROPERTY TRUST
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”),
the financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the “Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.


1.Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to
$____________.
2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on    ______________, 201_.



3.
The proceeds of this Swingline Loan will be used for general business purposes.



4.
The Borrower requests that the proceeds of such Swingline Loan be made available
to the Borrower by _________________.



The Borrower hereby certifies to the Agent, the Swingline Lender and the Lenders
that as of the date hereof, as of the date of the making of the requested
Swingline Loan, and after making such Swingline Loan, (a) no Default or Event of
Default has or shall have occurred and be continuing, and (b) the
representations and warranties made or deemed made by the Borrower and each
other Obligor in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties were true and accurate on and
as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder. In addition, the Borrower
certifies to the Agent, the Swingline Lender and the Lenders that all conditions
to the making of the requested Swingline Loan contained in Article V of the
Credit Agreement will have been satisfied at the time such Swingline Loan is
made.

Exh. H-1
A/75654283.4

--------------------------------------------------------------------------------






If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.2(b) of the Credit Agreement.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.


COLUMBIA PROPERTY TRUST
OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
 
Columbia Property Trust, Inc.,
its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
[SEAL]
 
 
 
 
 
 
 
 












Exh. H-2
A/75654283.4

--------------------------------------------------------------------------------




EXHIBIT I


FORM OF SWINGLINE NOTE


$25,000,000
 
August 21, 2013





FOR VALUE RECEIVED, the undersigned, COLUMBIA PROPERTY TRUST OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”), hereby
promises to pay to the order of JPMORGAN CHASE BANK, N.A. (the “Swingline
Lender”) in care of Agent to Agent’s address at 383 Madison Avenue, New York, NY
10179, or at such other address as may be specified in writing by the Agent to
the Borrower, the principal sum of TWENTY-FIVE MILLION AND NO/100 DOLLARS
($25,000,000) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.


The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.


This Note is the Swingline Note referred to in the Amended and Restated Credit
Agreement dated as of August 21, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the
“Agent”), and the other parties thereto, and evidences Swingline Loans made to
the Borrower thereunder. Terms used but not otherwise defined in this Note have
the respective meanings assigned to them in the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.


Except as permitted by Sections 11.8 and 12.5(d) of the Credit Agreement, this
Note may not be assigned by the Swingline Lender to any other Person.


TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
Time is of the essence for this Note.


    

Exh. I-1
A/75654283.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.






COLUMBIA PROPERTY TRUST
OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
 
Columbia Property Trust, Inc.,
its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
[SEAL]








Exh. I-2
A/75654283.4

--------------------------------------------------------------------------------




SCHEDULE OF SWINGLINE LOANS


This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:




Date of Loan
Principal
Amount of Loan
Amount Paid
or Prepaid
Unpaid Principal
Amount
Notation
Made By
















Exh. I-3
A/75654283.4

--------------------------------------------------------------------------------




EXHIBIT J


FORM OF REVOLVING NOTE


$__________________
 
________, 201_

   


FOR VALUE RECEIVED, the undersigned, COLUMBIA PROPERTY TRUST OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”), hereby
promises to pay to the order of _______________ (the “Lender”), in care of Agent
to Agent’s address at 383 Madison Avenue, New York, NY 10179, or at such other
address as may be specified in writing by the Agent to the Borrower, the
principal sum of ________ AND ____/100 DOLLARS ($______) (or such lesser amount
as shall equal the aggregate unpaid principal amount of Revolving Loans made by
the Lender to the Borrower under the Credit Agreement (as herein defined)), on
the dates and in the principal amounts provided in the Credit Agreement, and to
pay interest on the unpaid principal amount owing hereunder, at the rates and on
the dates provided in the Credit Agreement.


The date, amount of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.


This Note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement dated as of August 21, 2013 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
the Borrower the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the
“Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.


Except as permitted by Section 12.5(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.


TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
Time is of the essence for this Note.



Exh. J-1
A/75654283.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.


COLUMBIA PROPERTY TRUST
OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
 
Columbia Property Trust, Inc.,
its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
[SEAL]












Exh. J-2
A/75654283.4

--------------------------------------------------------------------------------




SCHEDULE OF REVOLVING LOANS


This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:


Date of Loan
Principal
Amount of Loan
Amount Paid
or Prepaid
Unpaid Principal
Amount
Notation
Made By








Exh. J-3
A/75654283.4

--------------------------------------------------------------------------------




EXHIBIT K


FORM OF COMPLIANCE CERTIFICATE


________________, 201_


JPMorgan Chase Bank, N.A.,
as Agent
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention: Kimberly Turner
Each of the Lenders Party to the Credit Agreement referred to below
Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of August 21, 2013 as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among COLUMBIA PROPERTY TRUST
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”),
the financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the “Agent”) and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.


Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:


(1)The undersigned is the chief financial officer of the REIT Guarantor.


(2)The undersigned is responsible for and has made or caused to be made under
his/her supervision a detailed review of the applicable activities of the
Obligors and their Subsidiaries in connection with the preparation of this
Certificate.


(3)The undersigned has examined the books and records of the Borrower and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.


(4)No Default or Event of Default exists [if such is not the case, specify such
Default or Event of Default and its nature, when it occurred and whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure].


(5)The representations and warranties made or deemed made by the Borrower and
the other Obligors in the Loan Documents to which any is a party, are true and
correct in all material respects on and as of the date hereof except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted hereunder.
(6)Attached hereto as Schedule 1 are detailed calculations establishing whether
or not the

Exh. K-1
A/75654283.4

--------------------------------------------------------------------------------




Borrower and the REIT Guarantor were in compliance with the covenants contained
in Sections 9.1, 9.2, 9.6 and 9.14 of the Credit Agreement.


(7)The undersigned has delivered the Unencumbered Asset Certificate set forth in
Section 8.3 of the Credit Agreement.


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.


COLUMBIA PROPERTY TRUST
OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
 
Columbia Property Trust, Inc.,
its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 































[Calculations to be Attached]

Exh. K-2
A/75654283.4

--------------------------------------------------------------------------------




EXHIBIT L-1




FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 21, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Columbia Property Trust Operating
Partnership, L.P., as Borrower, JPMorgan Chase Bank, N.A., as Agent, and each
lender from time to time party thereto.


Pursuant to the provisions of Section 3.12(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
 
Name:
 
Title:
 
 
Date:
__________, 201_








Exh. L-1-1
A/75653464.1

--------------------------------------------------------------------------------




EXHIBIT L-2




FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 21, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Columbia Property Trust Operating
Partnership, L.P., as Borrower, JPMorgan Chase Bank, N.A., as Agent, and each
lender from time to time party thereto.


Pursuant to the provisions of Section 3.12(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
 
Name:
 
Title:
 
 
Date:
__________, 201_








Exh. L-2-1
A/75606222.4

--------------------------------------------------------------------------------




EXHIBIT L-3




FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 21, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Columbia Property Trust Operating
Partnership, L.P., as Borrower, JPMorgan Chase Bank, N.A., as Agent, and each
lender from time to time party thereto.


Pursuant to the provisions of Section 3.12(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:
 
 
Date:
__________, 201_






Exh. L-3-1
A/75606222.4

--------------------------------------------------------------------------------






EXHIBIT L-4




FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 21, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Columbia Property Trust Operating
Partnership, L.P., as Borrower, JPMorgan Chase Bank, N.A., as Agent, and each
lender from time to time party thereto.


Pursuant to the provisions of Section 3.12(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:
 
 
Date:
__________, 201_












Exh. L-4-1
A/75653464.1